


Published CUSIP Number:    89236KAC8
Revolving Credit CUSIP Number:    89236KAD6
Term Loan CUSIP Number:    89236KAE4








CREDIT AGREEMENT
Dated as of February 19, 2016
among
TRACTOR SUPPLY COMPANY,
as Borrower,
AND
CERTAIN SUBSIDIARIES OF THE BORROWER
FROM TIME TO TIME PARTY HERETO,
as Guarantors,
THE SEVERAL LENDERS
FROM TIME TO TIME PARTY HERETO
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
REGIONS BANK,
as Syndication Agent
AND
BANK OF AMERICA, N.A.,
FIFTH THIRD BANK
and
U.S. BANK NATIONAL ASSOCIATION,
as Co-Documentation Agents
WELLS FARGO SECURITIES, LLC,


AND


REGIONS CAPITAL MARKETS,




--------------------------------------------------------------------------------



as Joint Lead Arrangers and Bookrunners






--------------------------------------------------------------------------------






TABLE OF CONTENTS
ARTICLE I. DEFINITIONS    
1.1Definitions
    
1.2Computation of Time Periods
    
1.3Accounting Terms
    
1.4Letter of Credit Amounts    


1.5Exchange Rates; Currency Equivalents    


1.6Alternative Currencies    


1.7Change of Currency    


ARTICLE II. CREDIT FACILITIES    


2.1Revolving Loans, Term Loans and Incremental Term Loans    


2.2Letter of Credit Subfacility    


2.3Swingline Loans Subfacility    


ARTICLE III. OTHER PROVISIONS RELATING TO CREDIT FACILITIES    
3.1Default Rate    


3.2Extension and Conversion    


3.3Prepayments    


3.4Termination of Revolving Commitments, Reduction of Revolving Committed Amount
or Increase in Commitments    


3.5Fees    


3.6Capital Adequacy and Liquidity    


3.7Inability to Determine Rates    


3.8Illegality    


3.9Increased Costs    






--------------------------------------------------------------------------------



3.10Mitigation Obligations, Etc    


3.11Taxes    


3.12Compensation    


3.13Pro Rata Treatment    


3.14Sharing of Payments    


3.15Payments, Computations; Retroactive Adjustments of Applicable Rate    


3.16Evidence of Debt    


3.17Cash Collateral    


3.18Defaulting Lenders    


3.19Extension Option    


ARTICLE IV. GUARANTY    
4.1The Guaranty    


4.2Obligations Unconditional    


4.3Reinstatement    


4.4Certain Additional Waivers    


4.5Remedies    


4.6Rights of Contribution    


4.7Guarantee of Payment; Continuing Guarantee    


4.8Keepwell    


ARTICLE V. CONDITIONS    
5.1Closing Conditions    


5.2Conditions to all Extensions of Credit    


ARTICLE VI. REPRESENTATIONS AND WARRANTIES    
6.1Financial Condition    




--------------------------------------------------------------------------------



6.2No Material Change    


6.3Organization and Good Standing    


6.4Power; Authorization; Enforceable Obligations    


6.5No Conflicts    


6.6Ownership    


6.7Anti-Corruption Laws and Sanctions    


6.8Litigation    


6.9Taxes    


6.10Compliance with Law    


6.11ERISA    


6.12Subsidiaries    


6.13Governmental Regulations, Etc    


6.14Purpose of Loans and Letters of Credit    


6.15Environmental Matters    


6.16Intellectual Property    


6.17Solvency    


6.18Investments    


6.19Disclosure    


6.20No Burdensome Restrictions    


6.21Brokers’ Fees    


6.22Labor Matters    


ARTICLE VII. AFFIRMATIVE COVENANTS    
7.1Financial Statements    


7.2Preservation of Existence and Franchises    




--------------------------------------------------------------------------------



7.3Books and Records    


7.4Compliance with Law    


7.5Payment of Taxes and Other Indebtedness    


7.6Insurance    


7.7Maintenance of Property    


7.8Performance of Obligations    


7.9Use of Proceeds    


7.10Audits/Inspections    


7.11Financial Covenants    


7.12Additional Guarantors    


7.13Environmental Laws    


7.14Compliance with Anti-Corruption Laws and Sanctions    


ARTICLE VIII. NEGATIVE COVENANTS    
8.1Indebtedness    


8.2Liens    


8.3Nature of Business    


8.4Consolidation, Merger, Dissolution, etc    


8.5Asset Dispositions    


8.6Investments    


8.7Restricted Payments    


8.8Prepayments of Indebtedness, etc    


8.9Transactions with Affiliates    


8.10Fiscal Year; Organizational Documents    


8.11Limitation on Restricted Actions    




--------------------------------------------------------------------------------



8.12Ownership of Subsidiaries    


8.13Sale Leasebacks    


8.14No Further Negative Pledges    


8.15Anti-Corruption Laws and Sanctions    


ARTICLE IX. EVENTS OF DEFAULT    
9.1Events of Default    


9.2Acceleration; Remedies    


9.3Allocation of Payments After Acceleration    


ARTICLE X. AGENCY PROVISIONS    
10.1Appointment and Authorization of Administrative Agent    


10.2Rights as a Lender    


10.3Delegation of Duties    


10.4Exculpatory Provisions    


10.5Reliance by Administrative Agent    


10.6Resignation of Administrative Agent    


10.7Non-Reliance by Administrative Agent and Other Lenders    


10.8No Other Duties, Etc    


10.9Administrative Agent May File Proofs of Claim    


10.10Guaranty Matters    


ARTICLE XI. MISCELLANEOUS    
11.1Notices; Effectiveness; Electronic Communications    


11.2Right of Set‑Off    


11.3Successors and Assigns    


11.4No Waiver; Remedies Cumulative; Enforcement    




--------------------------------------------------------------------------------



11.5Expenses; Indemnity; Damage Waiver    


11.6Amendments, Waivers and Consents    


11.7Counterparts    


11.8Headings    


11.9Survival of Representations and Warranties    


11.10Governing Law; Submission to Jurisdiction; Venue    


11.11Severability    


11.12Entirety    


11.13Binding Effect; Termination    


11.14Treatment of Certain Information; Confidentiality    


11.15Use of Sources    


11.16Conflict    


11.17US PATRIOT Act Notice    


11.18No Advisory or Fiduciary Responsibility    


11.19Replacement of Lenders    


11.20Interest Rate Limitation    


11.21Electronic Execution of Assignments and Certain Other Documents    










--------------------------------------------------------------------------------







SCHEDULES
Schedule 1.1(a)    Existing Letters of Credit
Schedule 1.1(b)    Liens
Schedule 2.1    Lenders and Commitments
Schedule 6.12    Subsidiaries
Schedule 6.22    Labor Matters
Schedule 8.1        Indebtedness
Schedule 8.9        Transactions with Affiliates
Schedule 11.1        Notices
EXHIBITS
Exhibit 2.1(d)(i)    Form of Notice of Borrowing
Exhibit 2.1(d)(iii)    Form of Notice of Account Designation
Exhibit 2.1(g)(i)    Form of Revolving Note
Exhibit 2.1(g)(ii)    Form of Term Loan Note
Exhibit 2.1(g)(iii)    Form of Incremental Term Loan Note
Exhibit 2.3(b)    Form of Swingline Loan Request
Exhibit 2.3(e)    Form of Swingline Note
Exhibit 3.2    Form of Notice of Extension/Conversion
Exhibit 3.3     Form of Notice of Prepayment
Exhibit 3.4    Form of Incremental Term Loan Agreement
Exhibit 7.1(c)    Form of Officer’s Compliance Certificate
Exhibit 7.12    Form of Joinder Agreement
Exhibit 11.3    Form of Assignment and Acceptance




--------------------------------------------------------------------------------




CREDIT AGREEMENT
THIS CREDIT AGREEMENT, dated as of February 19, 2016 (as amended, modified,
restated or supplemented from time to time, the “Credit Agreement”), is by and
among TRACTOR SUPPLY COMPANY, a Delaware corporation (the “Borrower”), the
Guarantors (as defined herein), the Lenders (as defined herein) and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Administrative Agent for the Lenders (in such
capacity, the “Administrative Agent”).
W I T N E S S E T H
WHEREAS, the Borrower has requested that the Lenders provide a $700,000,000
credit facility for the purposes hereinafter set forth; and
WHEREAS, the Lenders have agreed to make the requested credit facility available
to the Borrower on the terms and conditions hereinafter set forth;
NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:




--------------------------------------------------------------------------------



Article I.

DEFINITIONS
1.1    Definitions.
As used in this Credit Agreement, the following terms shall have the meanings
specified below unless the context otherwise requires:
“30‑Day Interbank Offered Rate” means, as of any date, for any Swingline Loan,
the rate per annum appearing such date on Reuters Screen LIBOR01 Page (or any
applicable successor page) as the London interbank offered rate for deposits in
Dollars at approximately 11:00 a.m. (London time) for a term of thirty (30)
days. As to any date on which no such rate is available, the term “30‑Day
Interbank Offered Rate” shall mean such rate as determined on the next preceding
Business Day when such rate was determinable. If no such rate is so reported,
then such rate shall be as reasonably determined by the Administrative Agent
from another recognized source or interbank quotation.
“Acceptance Credit” means a commercial Letter of Credit in which the Issuing
Lender engages with the beneficiary of such Letter of Credit to accept a time
draft. Acceptance Credits shall be denominated in Dollars.
“Acceptance Documents” means such general acceptance agreements, applications,
certificates and other documents as the Issuing Lender may require in connection
with the creation of Bankers’ Acceptances.
“Adjusted Base Rate” means the Base Rate plus the Applicable Rate.
“Adjusted Eurodollar Rate” means the Eurodollar Rate plus the Applicable Rate.
“Administrative Agent” shall have the meaning assigned to such term in the
heading hereof, together with any successors or assigns.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to any Person, any other Person (i) directly or
indirectly controlling or controlled by or under direct or indirect common
control with such Person or (ii) directly or indirectly owning or holding five
percent (5%) or more of the Capital Stock in such Person. For purposes of this
definition, “control” when used with respect to any Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.
“Alternative Currency” means, with respect to Letters of Credit, each currency
(other than Dollars) that is approved in accordance with Section 1.6.
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the Issuing
Lender, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.


--------------------------------------------------------------------------------



“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Credit Party or its Subsidiaries from time to
time concerning or relating to bribery or corruption, including, without
limitation, the United States Foreign Corrupt Practices Act of 1977, as amended,
and the rules and regulations thereunder.
“Applicable Lending Office” means, for each Lender, the office of such Lender
(or of an Affiliate of such Lender) as such Lender may from time to time specify
to the Administrative Agent and the Borrower by written notice as the office by
which its Eurodollar Loans are made and maintained.
“Applicable Percentage” means with respect to any Lender at any time, (a) with
respect to such Lender’s Revolving Commitment at any time, the percentage
(carried out to the ninth decimal place) of the Revolving Committed Amount
represented by such Lender’s Revolving Commitment at such time; provided that if
the commitment of each Lender to make Revolving Loans and the obligation of the
Issuing Lender to issue, amend or extend Letters of Credit have been terminated
pursuant to Section 9.2 or if the Revolving Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments, (b) with respect to such Lender’s portion of the
outstanding Term Loan at any time, the percentage (carried out to the ninth
decimal place) of the outstanding principal amount of the Term Loan held by such
Lender at such time and (c) with respect to such Lender’s portion of an
outstanding Incremental Term Loan at any time, the percentage of the outstanding
principal amount of such Incremental Term Loan held by such Lender at such time.
The initial Applicable Percentage of each Lender is set forth opposite the name
of such Lender on Schedule 2.1 or in the Assignment and Assumption or other
documentation pursuant to which such Lender becomes a party hereto, as
applicable. The Applicable Percentages shall be subject to adjustment as
provided in Section 3.18.
“Applicable Rate” means (a) with respect to an Incremental Term Loan, the
percentage(s) per annum set forth in the applicable Incremental Term Loan
Agreement and (b), for purposes of calculating the applicable interest rate for
any day for any Revolving Loan, the applicable interest rate for any day for any
Term Loan, the applicable rate for any day for any Swingline Loan, the
applicable rate of the Unused Fee for any day for purposes of Section 3.5(a),
the applicable rate of the Standby Letter of Credit Fee for any day for purposes
of Section 3.5(b)(i) or the applicable rate for the Trade Letter of Credit Fee
for any day for purposes of Section 3.5(b)(ii), the appropriate applicable
percentage corresponding to the Leverage Ratio in effect as of the most recent
Calculation Date:
Pricing Tier
Leverage Ratio
Unused Fee
Standby Letter of Credit Fee
Trade Letter of Credit Fee
Eurodollar Loans
Base Rate Loans
Revolving Loans
Term Loan
Revolving Loans
Term Loan
I
≥ 3.5
0.20%
1.125%
0.25%
1.125%
1.125%
0.125%
0.125%
II
≥ 3.0 but < 3.5
0.175%
1.00%
0.25%
1.00%
1.00%
0.00%
0.00%
III
≥ 2.5 but < 3.0
0.15%
0.875%
0.25%
0.875%
0.875%
0.00%
0.00%
IV
≥ 2.0 but < 2.5
0.125%
0.75%
0.25%
0.75%
0.75%
0.00%
0.00%
V
≥ 1.5 but < 2.0
0.10%
0.625%
0.25%
0.625%
0.625%
0.00%
0.00%
VI
< 1.5
0.075%
0.50%
0.25%
0.50%
0.50%
0.00%
0.00%





--------------------------------------------------------------------------------



The Applicable Rates shall be determined and adjusted quarterly on the date
(each a “Calculation Date”) five Business Days after the date by which the
Borrower is required to provide the officer’s certificate in accordance with the
provisions of Section 7.1(c) for the most recently ended fiscal quarter of the
Consolidated Parties; provided, however, (i) the initial Applicable Rates shall
be based on Pricing Level V and shall remain at Pricing Level V until the first
Calculation Date to occur subsequent to the Closing Date and (ii) if the
Borrower fails to provide the officer’s certificate as required by
Section 7.1(c) for the last day of the most recently ended fiscal quarter of the
Consolidated Parties, the Applicable Rate from such Calculation Date shall be
based on Pricing Level I until such time as an appropriate officer’s certificate
is provided, whereupon the Applicable Rate shall be determined by the Leverage
Ratio as of the last day of the most recently ended fiscal quarter of the
Consolidated Parties preceding such Calculation Date. Each Applicable Rate shall
be effective from one Calculation Date until the next Calculation Date. Any
adjustment in the Applicable Rates shall be applicable to all existing Loans as
well as any new Loans made or issued. Notwithstanding anything to the contrary
contained in this definition, the determination of the Applicable Rate for any
period shall be subject to the provisions of 3.15.
“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.
“Approving Lenders” shall have the meaning assigned to such term in Section
3.19.
“Arrangers” means Wells Fargo Securities, LLC and Regions Capital Markets, in
their capacities as joint lead arrangers and bookrunners.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.3(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit 11.3 or any other form approved by the Administrative Agent.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankers’ Acceptance” means a time draft, drawn by the beneficiary under an
Acceptance Credit and accepted by the Issuing Lender upon presentation of
documents by the beneficiary of an Acceptance Credit pursuant to Section 2.2, in
the standard form for bankers’ acceptances of the Issuing Lender. Bankers’
Acceptances shall be denominated in Dollars.
“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.
“Bankruptcy Event” means, with respect to any Person, the occurrence of any of
the following with respect to such Person: (i) a court or governmental agency
having jurisdiction in the premises shall enter a decree or order for relief in
respect of such Person in an involuntary case under any applicable bankruptcy,


--------------------------------------------------------------------------------



insolvency or other similar law now or hereafter in effect, or appointing a
receiver, liquidator, assignee, custodian, trustee, sequestrator (or similar
official) of such Person or for any substantial part of its Property or ordering
the winding up or liquidation of its affairs; or (ii) there shall be commenced
against such Person an involuntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or any case,
proceeding or other action for the appointment of a receiver, liquidator,
assignee, custodian, trustee, sequestrator (or similar official) of such Person
or for any substantial part of its Property or for the winding up or liquidation
of its affairs, and such involuntary case or other case, proceeding or other
action shall remain undismissed, undischarged or unbonded for a period of
sixty (60) consecutive days; or (iii) such Person shall commence a voluntary
case under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or consent to the entry of an order for relief in an
involuntary case under any such law, or consent to the appointment or taking
possession by a receiver, liquidator, assignee, custodian, trustee, sequestrator
(or similar official) of such Person or for any substantial part of its Property
or make any general assignment for the benefit of creditors; or (iv) such Person
shall admit in writing its inability to pay its debts generally as they become
due.
“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) the Eurodollar Base Rate for an Interest
Period of one month plus 1%; each change in the Base Rate shall take effect
simultaneously with the corresponding change or changes in the Prime Rate, the
Federal Funds Rate or the Eurodollar Base Rate (provided that clause (c) shall
not be applicable during any period in which the Eurodollar Base Rate is
unavailable or unascertainable).
“Base Rate Loan” means any Loan bearing interest at a rate determined by
reference to the Base Rate.
“Borrower” means the Person identified as such in the heading hereof, together
with any permitted successors and assigns.
“Borrower Materials” shall have the meaning assigned to such term in Section
7.1.
“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in Charlotte, North Carolina or Nashville, Tennessee are
authorized or required by law to close, except that, when used in connection
with a Eurodollar Loan, such day shall also be a London Banking Day.
“Capital Lease” means, as applied to any Person, any lease of any Property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.
“Capital Stock” means (i) in the case of a corporation, capital stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited), (iv) in the case of a limited liability company, membership
interests and (v) any other interest or participation that confers on a Person
(other than a corporation) the right to receive a share of the profits and
losses of, or distributions of assets of, the issuing Person.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the Issuing
Lender or the Swingline Lender (as applicable) and the Lenders, as collateral
for LOC Obligations, Credit Party Obligations in respect of Swingline Loans, or
obligations of Lenders to fund participations in respect of either thereof (as
the context may require), cash or deposit account balances or, if the Issuing
Lender or the Swingline Lender benefitting from such collateral shall agree in
its sole discretion, other credit support, in each case pursuant to
documentation in form and


--------------------------------------------------------------------------------



substance reasonably satisfactory to (a) the Administrative Agent and (b) the
Issuing Lender or the Swingline Lender (as applicable). “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.
“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States or any agency or instrumentality thereof
(provided that the full faith and credit of the United States is pledged in
support thereof) having maturities of not more than twelve months from the date
of acquisition, (b) Dollar denominated time deposits and certificates of deposit
of (i) any Lender, (ii) any domestic commercial bank of recognized standing
having capital and surplus in excess of $500,000,000 or (iii) any bank whose
short‑term commercial paper rating from S&P is at least A‑1 or the equivalent
thereof or from Moody’s is at least P‑1 or the equivalent thereof (any such bank
being an “Approved Bank”), in each case with maturities of not more than 270
days from the date of acquisition, (c) commercial paper and variable or fixed
rate notes issued by any Approved Bank (or by the parent company thereof) or any
variable rate notes issued by, or guaranteed by, any domestic corporation rated
A‑1 (or the equivalent thereof) or better by S&P or P‑1 (or the equivalent
thereof) or better by Moody’s and maturing within six months of the date of
acquisition, (d) repurchase agreements entered into by any Person with a bank or
trust company (including any of the Lenders) or recognized securities dealer
having capital and surplus in excess of $500,000,000 for direct obligations
issued by or fully guaranteed by the United States in which such Person shall
have a perfected first priority security interest (subject to no other Liens)
and having, on the date of purchase thereof, a fair market value of at least
100% of the amount of the repurchase obligations and (e) Investments, classified
in accordance with GAAP as current assets, in money market investment programs
registered under the Investment Company Act of 1940, as amended, which are
administered by reputable financial institutions having capital of at least
$500,000,000 and the portfolios of which are limited to Investments of the
character described in the foregoing subdivisions (a) through (d).
“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.
“Change of Control” means the occurrence of any of the following events: (i) any
Person or two or more Persons acting in concert shall have acquired “beneficial
ownership,” directly or indirectly, of, or shall have acquired by contract or
otherwise, or shall have entered into a contract or arrangement that, upon
consummation, will result in its or their acquisition of, control over, Voting
Stock of the Borrower (or other securities convertible into such Voting Stock)
representing 40% or more of the combined voting power of all Voting Stock of the
Borrower, or (ii) a majority of the members of the Board of Directors of the
Borrower cease to be Continuing Directors.
“Closing Date” means February 19, 2016.


--------------------------------------------------------------------------------



“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto, as interpreted by the rules and regulations issued thereunder,
in each case as in effect from time to time. References to sections of the Code
shall be construed also to refer to any successor sections.
“Commitment” means the Revolving Commitment of such Lender, the Term Loan
Commitment of such Lender and/or the Incremental Term Loan Commitment of such
Lender.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
“Consolidated EBITDA” means, for any period, the sum of (a) Consolidated Net
Income for such period, plus (b) an amount which, in the determination of
Consolidated Net Income for such period, has been deducted for (i) Consolidated
Interest Expense, (ii) total federal, state, local and foreign income, value
added and similar taxes, (iii) depreciation and amortization expense, (iv)
non-cash stock-based compensation expenses, (v) non-cash straight line rent
expense and (vi) other non-recurring, non-cash expenses (excluding any non-cash
expense to the extent that it represents an accrual of or reserve for cash
expenses in any future period), all as determined in accordance with GAAP.
“Consolidated EBITDAR” means, for any period, the sum of (a) Consolidated EBITDA
for such period, plus (b) Consolidated Rental Expense for such period.
“Consolidated Interest Expense” means, for any period, all interest expense
(including the interest component under Capital Leases and Synthetic Leases but
excluding accrued interest expense associated with any Capital Lease or other
obligations or liabilities arising from Permitted Government Revenue Bond
Indebtedness to the extent the Borrower or a Subsidiary is the holder of the
related bonds) of the Consolidated Parties on a consolidated basis for such
period, as determined in accordance with GAAP. For purposes of clarification,
the implied interest component under Synthetic Leases shall be considered
interest expense for purposes of this definition.
“Consolidated Parties” means a collective reference to the Borrower and its
Subsidiaries, and “Consolidated Party” means any one of them.
“Consolidated Net Income” means, for any period, net income (excluding (a)
extraordinary gains (b) other non-recurring gains and losses and (c) interest
income associated with any Capital Lease or other obligations or liabilities
arising from Permitted Government Revenue Bond Indebtedness to the extent the
Borrower or a Subsidiary is the holder of the related bonds) after taxes for
such period of the Consolidated Parties on a consolidated basis, as determined
in accordance with GAAP.
“Consolidated Rental Expense” means, for any period, cash rental expense under
Operating Leases (excluding any Synthetic Lease) of the Consolidated Parties on
a consolidated basis for such period, as determined in accordance with GAAP.
“Consolidated Tangible Assets” means, as of any date of determination, all
assets of the Consolidated Parties on a consolidated basis as of such date minus
all intangible assets of the Consolidated Parties on a consolidated basis as of
such date, all as determined in accordance with GAAP.
“Continuing Director” means, as of any date of determination, any member of the
Board of Directors of the Borrower who (a) was a member of the same Board of
Directors on the Closing Date or (b) was nominated, appointed or approved for
election or elected to such Board of Directors with the approval of a majority
of the Continuing Directors who were members of such Board of Directors at the
time of such nomination, appointment, approval or election.


--------------------------------------------------------------------------------



“Credit Documents” means a collective reference to this Credit Agreement, the
Notes, the LOC Documents, each Joinder Agreement, each Incremental Term Loan
Agreement, the Fee Letters and all other related agreements and documents issued
or delivered hereunder or thereunder or pursuant hereto or thereto (in each case
as the same may be amended, modified, restated, supplemented, extended, renewed
or replaced from time to time), and “Credit Document” means any one of them.
“Credit Parties” means a collective reference to the Borrower and the
Guarantors, and “Credit Party” means any one of them.
“Credit Party Obligations” means, without duplication, (i) all of the
obligations of the Credit Parties to the Lenders (including the Issuing Lender
and the Swingline Lender) and the Administrative Agent, whenever arising, under
this Credit Agreement, the Notes or any of the other Credit Documents
(including, but not limited to, any interest accruing after the occurrence of a
Bankruptcy Event with respect to any Credit Party, regardless of whether such
interest is an allowed claim under the Bankruptcy Code of the United States) and
(ii) all liabilities and obligations, whenever arising, owing from the Borrower
to any Lender, or any Affiliate of a Lender, arising under any Hedging Agreement
relating to the Term Loans and the Revolving Obligations hereunder; provided,
however, that the “Credit Party Obligations” of a Credit Party shall exclude any
Excluded Swap Obligations with respect to such Credit Party.
“Default” means any event, act or condition which with notice or lapse of time,
or both, would constitute an Event of Default.
“Defaulting Lender” means, subject to Section 3.18(b), any Lender that, as
reasonably determined by the Administrative Agent, (a) has failed to perform any
of its funding obligations hereunder, including in respect of its Loans or
Participation Interests in respect of Letters of Credit or Swingline Loans,
within three Business Days of the date required to be funded by it hereunder,
(b) has notified the Borrower or the Administrative Agent that it does not
intend to comply with its funding obligations or has made a public statement to
that effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, (c) has failed, within three
Business Days after request by the Administrative Agent, to confirm in a manner
satisfactory to the Administrative Agent that it will comply with its funding
obligations, or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any bankruptcy or insolvency law,
(ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity, (iii) become the subject of a Bail-In
Action; or (iv) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority.
“Dollars” and “$” means dollars in lawful currency of the United States.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the Issuing Lender, as the
case may be, at such time on the basis of the Spot Rate (determined in respect
of the most recent Revaluation Date) for the purchase of Dollars with such
Alternative Currency.
“Domestic Subsidiary” means, with respect to any Person, any Subsidiary of such
Person which is incorporated or organized under the laws of any State of the
United States or the District of Columbia.


--------------------------------------------------------------------------------



“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.3(b)(iii) and (b)(v) (subject to such consents, if
any, as may be required under Section 11.3(b)(iii)).
“Environmental Laws” means any and all lawful and applicable Federal, state,
local and foreign statutes, laws, regulations, ordinances, rules, judgments,
orders, decrees, permits, concessions, grants, franchises, licenses, agreements
or other governmental restrictions relating to the environment or to emissions,
discharges, releases or threatened releases of pollutants, contaminants,
chemicals, or industrial, toxic or hazardous substances or wastes into the
environment including, without limitation, ambient air, surface water, ground
water, or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport, or handling of
pollutants, contaminants, chemicals, or industrial, toxic or hazardous
substances or wastes.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto, as interpreted by the rules and regulations
thereunder, all as the same may be in effect from time to time. References to
sections of ERISA shall be construed also to refer to any successor sections.
“ERISA Affiliate” means an entity which is under common control with any
Consolidated Party within the meaning of Section 4001(a)(14) of ERISA, or is a
member of a group which includes any Consolidated Party and which is treated as
a single employer under Sections 414(b) or (c) of the Code.
“ERISA Event” means (i) with respect to any Single Employer Plan, the occurrence
of a Reportable Event or the substantial cessation of operations (within the
meaning of Section 4062(e) of ERISA); (ii) the withdrawal by any Consolidated
Party or any ERISA Affiliate from a Multiple Employer Plan during a plan year in
which it was a substantial employer (as such term is defined in Section
4001(a)(2) of ERISA), or the termination of a Multiple Employer Plan; (iii) the
distribution of a notice of intent to terminate or the actual termination of a
Single Employer Plan pursuant to Section 4041(a)(2) or 4041A of ERISA; (iv) the
institution of proceedings to terminate or the actual termination of a Single
Employer Plan by the PBGC under Section 4042 of ERISA; (v) any event or
condition which might constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Single
Employer Plan; (vi) the complete or partial withdrawal of any Consolidated Party
or any ERISA Affiliate from a Multiemployer Plan; (vii) the conditions for
imposition of a lien under Section 302(f) of ERISA exist with respect to any
Single Employer Plan; or (viii) the adoption of an amendment to any Single
Employer Plan requiring the provision of security to such Plan pursuant to
Section 307 of ERISA.


--------------------------------------------------------------------------------



“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Euro” and “EUR” mean the single currency of the Participating Member States.
“Eurodollar Base Rate” means:
(a)    for any interest rate calculation with respect to a Eurodollar Loan, the
rate of interest per annum determined on the basis of the rate for deposits in
Dollars for a period equal to the applicable Interest Period which appears on
Reuters Screen LIBOR01 Page (or any applicable successor page) at approximately
11:00 a.m. (London time) two (2) London Banking Days prior to the first day of
the applicable Interest Period. If, for any reason, such rate does not appear on
Reuters Screen LIBOR01 Page (or any applicable successor page), then “LIBOR”
shall be determined by the Administrative Agent to be the arithmetic average of
the rate per annum at which deposits in Dollars would be offered by first class
banks in the London interbank market to the Administrative Agent at
approximately 11:00 a.m. (London time) two (2) London Banking Days prior to the
first day of the applicable Interest Period for a period equal to such Interest
Period; and
(b)    for any interest rate calculation with respect to a Base Rate Loan, the
rate of interest per annum determined on the basis of the rate for deposits in
Dollars for an Interest Period equal to one month (commencing on the date of
determination of such interest rate) which appears on the Reuters Screen LIBOR01
Page (or any applicable successor page) at approximately 11:00 a.m. (London
time) on such date of determination, or, if such date is not a Business Day,
then the immediately preceding Business Day. If, for any reason, such rate does
not appear on Reuters Screen LIBOR01 Page (or any applicable successor page)
then “LIBOR” for such Base Rate Loan shall be determined by the Administrative
Agent to be the arithmetic average of the rate per annum at which deposits in
Dollars would be offered by first class banks in the London interbank market to
the Administrative Agent at approximately 11:00 a.m. (London time) on such date
of determination for a period equal to one month commencing on such date of
determination.
Each calculation by the Administrative Agent of the Eurodollar Base Rate shall
be conclusive and binding for all purposes, absent manifest error.
Notwithstanding the foregoing, if the Eurodollar Base Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Credit
Agreement.


“Eurodollar Loan” means any Loan that bears interest at a rate based upon clause
(a) of the definition of “Eurodollar Base Rate”.
“Eurodollar Rate” means for any Interest Period with respect to any Eurodollar
Loan, a rate per annum determined by the Administrative Agent pursuant to the
following formula:
Eurodollar Rate =
Eurodollar Base Rate    
1.00 – Eurodollar Reserve Percentage



“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate


--------------------------------------------------------------------------------



for each outstanding Eurodollar Loan shall be adjusted automatically as of the
effective date of any change in the Eurodollar Reserve Percentage.
“Event of Default” shall have the meaning as defined in Section 9.1.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, such Swap Obligation (or any Guaranty Obligations thereof) is or
becomes illegal under the Commodity Exchange Act (or the application or official
interpretation thereof) by virtue of such Guarantor’s failure for any reason to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act (determined after giving effect to Section 4.8 and any and all
guarantees of such Guarantor’s Swap Obligations by other Credit Parties) at the
time the Guaranty of such Guarantor becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one Hedging Agreement, such exclusion shall apply to only the portion of
such Swap Obligation that is attributable to Hedging Agreements for which such
Guaranty is or becomes illegal.
“Existing Credit Agreement” means that certain Credit Agreement, dated as of
October 24, 2011, by and among the Borrower, the guarantors party thereto, the
lenders from time to time party thereto and Bank of America, N.A., as
administrative agent for the lenders.
“Existing Letters of Credit” means the letters of credit described by letter of
credit number, undrawn amount, name of beneficiary and date of expiry on
Schedule 1.1(a) attached hereto.
“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.
“Fees” means all fees payable pursuant to Section 3.5.
“Fee Letters” mean (i) that certain letter agreement, dated as of January 27,
2016, among the Borrower, Wells Fargo and Wells Fargo Securities, LLC and (ii)
that certain letter agreement, dated as of January 27, 2016, among the Borrower,
Regions Bank and Regions Capital Markets.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that if such rate is not so
published for any day which is a Business Day, the average of the quotation for
such day on such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by the Administrative
Agent. Notwithstanding the foregoing, if the Federal Funds Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Credit
Agreement.
“Fixed Charge Coverage Ratio” means, with respect to the Consolidated Parties on
a consolidated basis, as of the end of each fiscal quarter of the Consolidated
Parties for the twelve month period ending on such date, the ratio of
(a) Consolidated EBITDAR for the applicable period to (b) the sum of (i) the
cash portion of Consolidated Interest Expense for the applicable period plus
(ii) Consolidated Rental Expense for the applicable period.


--------------------------------------------------------------------------------



“Foreign Lender” shall have the meaning assigned to such term in Section
3.11(d).
“Foreign Subsidiary” means, with respect to any Person, any Subsidiary of such
Person which is not a Domestic Subsidiary of such Person.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Lender, such Defaulting Lender’s Applicable Percentage of
the outstanding LOC Obligations other than LOC Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Applicable Percentage
of Swingline Loans other than Swingline Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“Funded Indebtedness” means, with respect to any Person, without duplication,
(a) all Indebtedness of such Person other than (i) Indebtedness of the types
referred to in clause (e), (f), (g), (i), and (l) of the definition of
“Indebtedness” set forth in this Section 1.1 and (ii) Permitted Government
Revenue Bond Indebtedness to the extent the Borrower or a Subsidiary is the
holder of the related bonds, (b) all Indebtedness of another Person of the type
referred to in clause (a) above secured by (or for which the holder of such
Funded Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on, or payable out of the proceeds of production from,
Property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed, (c) all Guaranty Obligations of such Person
with respect to Indebtedness of the type referred to in clause (a) above of
another Person and (d) Indebtedness of the type referred to in clause (a) above
of any partnership or unincorporated joint venture in which such Person is a
general partner or a joint venturer.
“GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.
“Governmental Authority” means any Federal, state, local or foreign court or
governmental agency, authority, instrumentality or regulatory body.
“Guarantors” means (a) each of the Persons identified as a “Guarantor” on the
signature pages hereto, (b) each Subsidiary which may hereafter execute a
Joinder Agreement, (c) with respect to (i) Credit Party Obligations under any
Hedging Agreement relating to the Term Loans and the Revolving Obligations
hereunder and (ii) any Swap Obligation of a Specified Credit Party (determined
before giving effect to Sections 4.1 and 4.8) under the Guaranty, the Borrower
and (d) the successors and permitted assigns of the foregoing, and “Guarantor”
means any one of them.
“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the other holders of the Credit Party Obligations
pursuant to Article IV.
“Guaranty Obligations” means, with respect to any Person, without duplication,
any obligations of such Person (other than endorsements in the ordinary course
of business of negotiable instruments for deposit or collection) guaranteeing or
intended to guarantee any Indebtedness of any other Person in any manner,


--------------------------------------------------------------------------------



whether direct or indirect, and including without limitation any obligation,
whether or not contingent, (a) to purchase any such Indebtedness or any Property
constituting security therefor, (b) to advance or provide funds or other support
for the payment or purchase of any such Indebtedness or to maintain working
capital, solvency or other balance sheet condition of such other Person
(including without limitation keep well agreements, maintenance agreements,
comfort letters or similar agreements or arrangements) for the benefit of any
holder of Indebtedness of such other Person, (c) to lease or purchase Property,
securities or services primarily for the purpose of assuring the holder of such
Indebtedness, or (d) to otherwise assure or hold harmless the holder of such
Indebtedness against loss in respect thereof. The amount of any Guaranty
Obligation hereunder shall (subject to any limitations set forth therein) be
deemed to be an amount equal to the outstanding principal amount (or maximum
principal amount, if larger) of the Indebtedness in respect of which such
Guaranty Obligation is made.
“Hedging Agreements” means any interest rate protection agreement or foreign
currency exchange agreement.
“Immaterial Subsidiary” means, as of any date of determination, any Subsidiary
of the Borrower that has been designated in writing by the Borrower to the
Administrative Agent as an “Immaterial Subsidiary” that (a)(i) does not have
assets with a book value in excess of five percent (5%) of the then current book
value of all of the assets of the Consolidated Parties and (ii) together with
any other Subsidiaries of the Borrower that are Immaterial Subsidiaries
hereunder, does not have assets with a book value in excess of ten percent (10%)
of the then current book value of all of the assets of the Consolidated Parties
and (b)(i) does not have annual revenue in excess of five percent (5%) of the
annual revenue of the Consolidated Parties and (ii) together with any other
Subsidiaries of the Borrower that are Immaterial Subsidiaries hereunder, does
not have annual revenue in excess of ten percent (10%) of the annual revenue of
the Consolidated Parties.
“Incremental Term Loan” shall have the meaning assigned to such term in Section
2.1(c).
“Incremental Term Loan Agreement” means, with respect to an Incremental Term
Loan, a joinder agreement in substantially the form of Exhibit 3.5 or such other
form as is satisfactory to the Administrative Agent and the Borrower, in each
case as executed by the Credit Parties, one or more Lender(s) providing an
Incremental Term Loan Commitment and the Administrative Agent.
“Incremental Term Loan Commitment” means, as to each Lender, its obligation to
make its portion of an Incremental Term Loan to the Borrower pursuant to Section
2.1(c) in the principal amount set forth in the applicable Incremental Term Loan
Agreement.
“Incremental Term Note” or “Incremental Term Notes” means the promissory notes
of the Borrower in favor of each of the Lenders evidencing the Incremental Term
Loan provided pursuant to Section 2.1(g), individually or collectively, as
appropriate, as such promissory notes may be amended, modified, restated,
supplemented, extended, renewed or replaced from time to time.
“Indebtedness” means, with respect to any Person, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, or upon
which interest payments are customarily made, (c) all obligations of such Person
under conditional sale or other title retention agreements relating to Property
purchased by such Person (other than customary reservations or retentions of
title under agreements with suppliers entered into in the ordinary course of
business), (d) all obligations of such Person issued or assumed as the deferred
purchase price of Property or services purchased by such Person (other than
trade debt incurred in the ordinary course of business and due within six months
of the incurrence thereof) which would appear as liabilities on a balance


--------------------------------------------------------------------------------



sheet of such Person, (e) all obligations of such Person under take‑or‑pay or
similar arrangements or under commodities agreements, (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on, or payable out of
the proceeds of production from, Property owned or acquired by such Person,
whether or not the obligations secured thereby have been assumed, (g) all
Guaranty Obligations of such Person, (h) the principal portion of all
obligations of such Person under Capital Leases, (i) all obligations of such
Person under Hedging Agreements, (j) the maximum amount of all standby letters
of credit issued or bankers’ acceptances facilities created for the account of
such Person and, without duplication, all drafts drawn thereunder (to the extent
unreimbursed), (k) the principal portion of all obligations of such Person under
Synthetic Leases and (l) the Indebtedness of any partnership or unincorporated
joint venture in which such Person is a general partner or a joint venturer.
“Indemnified Party” has the meaning specified in Section 11.5(b).
“Interest Payment Date” means (a) as to Base Rate Loans or Swingline Loans, the
first day of each calendar month for the immediately preceding calendar month,
the date of repayment of principal of such Loan and the Maturity Date, and
(b) as to Eurodollar Loans, the last day of each applicable Interest Period, the
date of repayment of principal of such Loan and the Maturity Date, and in
addition, where the applicable Interest Period for a Eurodollar Loan is greater
than three months, then also the date three months from the beginning of the
Interest Period and each three months thereafter.
“Interest Period” means, as to each Eurodollar Loan, a period of one, two, three
or six months’ duration, as the Borrower may elect, commencing, in each case, on
the date of the borrowing (including continuations and conversions thereof) of
such Eurodollar Loan; provided, however, (a) if any Interest Period would end on
a day which is not a Business Day, such Interest Period shall be extended to the
next succeeding Business Day (except that where the next succeeding Business Day
falls in the next succeeding calendar month, in which case such Interest Period
shall end on the next preceding Business Day), (b) no Interest Period shall
extend beyond the Maturity Date, and (c) any Interest Period that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period.
“Investment” means (a) the acquisition (whether for cash, property, services,
assumption of Indebtedness, securities or otherwise) of all or any substantial
portion of the assets, Capital Stock, bonds, notes, debentures, partnership,
joint ventures or other ownership interests or other securities of any Person or
(b) any deposit with, or advance, loan or other extension of credit to, any
Person (other than deposits made in connection with the purchase of equipment or
other assets in the ordinary course of business) or (c) any other capital
contribution to or investment in any Person, including, without limitation, any
Guaranty Obligations (including any support for a letter of credit issued on
behalf of such Person) incurred for the benefit of such Person.
“Issuing Lender” means Wells Fargo, or any successor issuer of Letters of Credit
and Bankers’ Acceptances hereunder. Notwithstanding the foregoing, Bank of
America, N.A. shall be the Issuing Lender with respect to the Existing Letters
of Credit and any Letters of Credit issued by it for the benefit of the
Consolidated Parties after the Closing Date and prior to the date that is 180
days after the Closing Date, in its capacity as issuer thereof; provided that
Bank of America shall cease to be an Issuing Lender on March 1, 2017 (or such
later date as agreed by Bank of America, N.A. in its sole discretion) and by
such date all Letters of Credit and Bankers’ Acceptances shall have been issued
by Wells Fargo, or any successor issuer hereunder.


--------------------------------------------------------------------------------



“Issuing Lender Fees” shall have the meaning assigned to such term in
Section 3.5(b)(iii).
“Joinder Agreement” means a Joinder Agreement substantially in the form of
Exhibit 7.12 hereto, executed and delivered in accordance with the provisions of
Section 7.12.
“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
All L/C Advances shall be denominated in Dollars.
“L/C Borrowing” means an extension of credit resulting from (a) a drawing under
any Letter of Credit (other than an Acceptance Credit) or (ii) a payment of a
Bankers’ Acceptance upon presentation, in each case, which has not been
reimbursed on the date when made or refinanced by a Revolving Loan advance. All
L/C Borrowings shall be denominated in Dollars.
“L/C Credit Extension” means, with respect to any Letter of Credit or Bankers’
Acceptance, the issuance thereof or extension of the expiry date thereof, or the
renewal or increase of the amount thereof.
“Lender” means any of the Persons identified as a “Lender” on the signature
pages hereto, and any Person which may become a Lender in accordance with the
terms hereof, together with their successors and permitted assigns.
“Letter of Credit” means (a) any letter of credit issued by the Issuing Lender
for the account of the Borrower in accordance with the terms of Section 2.2 and
(b) any Existing Letter of Credit. A Letter of Credit may be a commercial letter
of credit or a standby letter of credit. Notwithstanding anything to the
contrary contained herein, a letter of credit (other than the Existing Letters
of Credit) issued by an Issuing Lender other than Wells Fargo shall not be a
“Letter of Credit” for purposes of the Credit Documents until such time as the
Administrative Agent has been notified in writing of the issuance thereof by the
applicable Issuing Bank and has confirmed with such Issuing Bank that there
exists adequate availability under the Revolving Committed Amount to issue such
letter of credit.
“Letter of Credit Application” means, with respect to any Letter of Credit or
Bankers’ Acceptance, an application and agreement for the issuance or amendment
of a Letter of Credit in the form from time to time in use by the Issuing Lender
and, in the case of any Acceptance Credit, shall include the related Acceptance
Documents.
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).
“Leverage Ratio” means, with respect to the Consolidated Parties on a
consolidated basis for the twelve month period ending on the last day of any
fiscal quarter, the ratio of (a) the sum of (i) Funded Indebtedness of the
Consolidated Parties on the last day of such period plus (ii) Consolidated
Rental Expense for such period multiplied by six to (b) Consolidated EBITDAR for
such period.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the Uniform Commercial Code
as adopted and in effect in the relevant jurisdiction or other similar recording
or notice statute, and any lease in the nature thereof).


--------------------------------------------------------------------------------



“Loan” or “Loans” means an extension of credit by a Lender to the Borrower under
Article II in the form of a Revolving Loan, Swingline Loan, the Term Loan or an
Incremental Term Loan, individually or collectively, as appropriate.
“LOC Documents” means, with respect to any Letter of Credit or Bankers’
Acceptance, such Letter of Credit or Bankers’ Acceptance, any amendments
thereto, any documents delivered in connection therewith, any application
therefor, and any agreements, instruments, guarantees or other documents
(whether general in application or applicable only to such Letter of Credit or
such Bankers’ Acceptance) governing or providing for (i) the rights and
obligations of the parties concerned or at risk or (ii) any collateral security
for such obligations.
“LOC Obligations” means, at any time, the sum of (i) the maximum amount which
is, or at any time thereafter may become, available to be drawn under Letters of
Credit then outstanding, assuming compliance with all requirements for drawings
referred to in such Letters of Credit plus (ii) the maximum aggregate amount
which is, or any time thereafter may become payable by the Issuing Lender under
all then outstanding Bankers’ Acceptances plus (iii) the aggregate amount of all
drawings under Letters of Credit honored by the Issuing Lender but not
theretofore reimbursed by the Borrower.
“LOC Sublimit” means ONE HUNDRED FIFTY MILLION DOLLARS ($150,000,000). The LOC
Sublimit is part of the Revolving Committed Amount.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, assets, property, financial condition or liabilities of the Borrower
and its Subsidiaries taken as a whole, (b) the ability of the Borrower and the
other Credit Parties taken as a whole to perform any material obligation under
the Credit Documents or (c) the material rights and remedies of the Lenders
under the Credit Documents.
“Material Subsidiary” means any Subsidiary that is not an Immaterial Subsidiary.
“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Laws, including, without limitation, asbestos, polychlorinated
biphenyls and urea‑formaldehyde insulation.
“Maturity Date” means (a) as to the Revolving Loans, Swingline Loans, Letters of
Credit (and the related LOC Obligations) and the Term Loan, February 19, 2021
or, with respect to some or all of the Lenders if such date is otherwise
extended pursuant to Section 3.19, February 19, 2022 and/or February 19, 2023 or
(b) as to an Incremental Term Loan, the final maturity date for such Incremental
Term Loan as set forth in the applicable Incremental Term Loan Agreement.
“Moody’s” means Moody’s Investors Service, Inc., or any successor or assignee of
the business of such company in the business of rating securities.
“Multiemployer Plan” means a Plan which is a multiemployer plan as defined in
Sections 3(37) or 4001(a)(3) of ERISA.
“Multiple Employer Plan” means a Plan which any Consolidated Party or any ERISA
Affiliate and at least one employer other than the Consolidated Parties or any
ERISA Affiliate are contributing sponsors.


--------------------------------------------------------------------------------



“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 11.19.
“Non-Extending Lender” shall have the meaning assigned to such term in Section
3.19.
“Note” or “Notes” means the Revolving Notes, Term Notes, Incremental Term Notes
and/or the Swingline Note, individually or collectively, as appropriate.
“Notice of Account Designation” has the meaning assigned thereto in
Section 2.1(d)(iii).
“Notice of Borrowing” means a written notice of borrowing in substantially the
form of Exhibit 2.1(d)(i), as required by Section 2.1(d)(i).
“Notice of Extension/Conversion” means the written notice of extension or
conversion in substantially the form of Exhibit 3.2, as required by Section 3.2.
“Notice of Prepayment” means the written notice of prepayment in substantially
the form of Exhibit 3.3, as required by Section 3.3.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Operating Lease” means, as applied to any Person, any lease (including, without
limitation, leases which may be terminated by the lessee at any time) of any
Property (whether real, personal or mixed) which is not a Capital Lease other
than any such lease in which that Person is the lessor.
“Other Taxes” shall have the meaning assigned to such term in Section 3.11.
“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.
“Participation Interest” means a purchase by a Lender of a participation in
Letters of Credit or LOC Obligations as provided in Section 2.2, in Swingline
Loans as provided in Section 2.3, or in any Loans as provided in Section 3.14.
“Participant” shall have the meaning assigned to such term in Section 11.3(d).
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA and any successor thereof.
“Permitted Government Revenue Bond Indebtedness” means a revenue bond or bonds
issued by a state or local Governmental Authority, the proceeds of which are
used to finance or refinance the acquisition, construction, equipping or
improvement of facilities or property used by the Borrower or any Subsidiary,
and any lease obligation (including deferred lease obligations) of the Borrower
or any of its Subsidiaries relating thereto; provided, that (a) such revenue
bonds are non-recourse to the Borrower and its Subsidiaries (unless and to the
extent the Borrower or a Subsidiary is the holder of such bonds), and (b) the
principal of, interest on or costs relating to such revenue bonds are payable
solely from (i) proceeds of such bonds when issued as a means of implementing
government tax or economic incentive programs, (ii) all or an incremental
portion of sales, use, property and other generally applicable taxes (not
including income taxes), whether generated by or levied on such facilities or
property or the activities and business conducted thereon or upon property
located in a broader area, (iii) reserve funds created with proceeds of bonds
described in (i) or with


--------------------------------------------------------------------------------



revenues described in (ii) or (iv) if the Borrower or a Subsidiary of the
Borrower is the holder of such bonds, payments made by the Borrower or such
Subsidiary.
“Permitted Investments” means Investments which are either (i) cash and Cash
Equivalents; (ii) accounts receivable created, acquired or made by any
Consolidated Party in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms; (iii) Investments
consisting of Capital Stock, obligations, securities or other property received
by any Consolidated Party in settlement of accounts receivable (created in the
ordinary course of business) from bankrupt obligors; (iv) investments in any
Credit Party; (v) Investments in bonds, notes, loans or other Investments
acquired solely as a means of implementing government tax or economic incentive
programs relating to property or assets used in, and/or permitted public costs
in connection with the business of any Credit Party relating to Permitted
Government Revenue Bond Indebtedness to the extent the Borrower or a Subsidiary
is the holder thereof; (vi) the acquisition of all or any substantial portion of
the assets, Capital Stock or other ownership interests of another Person or
business segment and such Person or Consolidated Party making the acquisition
becomes a Credit Party within the time periods set forth in Section 7.12;
provided, that (a) no Default exists or would result therefrom and (b) the
Credit Parties are in compliance with the financial covenants in Section 7.11
after giving effect to such Investment on a pro forma basis and (vii)
investments of a nature not contemplated in the foregoing clauses in an amount
at any time outstanding not to exceed $250,000,000 in the aggregate during the
term of the Credit Agreement (including any goodwill associated herewith);
provided, that (a) no Default exists or would result therefrom and (b) the
Credit Parties are in compliance with the financial covenants in Section 7.11
after giving effect to such Investment on a pro forma basis.
“Permitted Liens” means:
(i)    Liens (other than Liens created or imposed under ERISA) for taxes,
assessments or governmental charges or levies not yet due or Liens for taxes
being contested in good faith by appropriate proceedings for which adequate
reserves determined in accordance with GAAP have been established (and as to
which the Property subject to any such Lien is not yet subject to foreclosure,
sale or loss on account thereof);
(ii)    statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and suppliers and other Liens imposed by law or pursuant
to customary reservations or retentions of title arising in the ordinary course
of business, provided that such Liens secure only amounts not yet due and
payable or, if due and payable, are unfiled and no other action has been taken
to enforce the same or are being contested in good faith by appropriate
proceedings for which adequate reserves determined in accordance with GAAP have
been established (and as to which the Property subject to any such Lien is not
yet subject to foreclosure, sale or loss on account thereof);
(iii)    Liens (other than Liens created or imposed under ERISA) incurred or
deposits made by any Consolidated Party in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
bids, leases, government contracts, performance and return‑of‑money bonds and
other similar obligations (exclusive of obligations for the payment of borrowed
money);
(iv)    Liens in connection with attachments or judgments (including judgment or
appeal bonds) provided that the judgments secured shall, within 30 days after
the entry


--------------------------------------------------------------------------------



thereof, have been discharged or execution thereof stayed pending appeal, or
shall have been discharged within 30 days after the expiration of any such stay;
(v)    easements, rights‑of‑way, restrictions (including zoning restrictions),
minor defects or irregularities in title and other similar charges or
encumbrances not, in any material respect, impairing the use of the encumbered
Property for its intended purposes;
(vi)    Liens on Property securing purchase money Indebtedness (including
Capital Leases) hereafter incurred to finance the purchase of fixed assets
provided that (a) the total of all such Indebtedness of the Consolidated Parties
secured by such Liens shall not exceed an aggregate principal amount of
$50,000,000 at any one time outstanding and (b) any such Lien attaches to such
Property concurrently with or within 90 days after the acquisition thereof;
(vii)    leases or subleases granted to others not interfering in any material
respect with the business of any Consolidated Party;
(viii)    any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, operating leases permitted by this Credit
Agreement;
(ix)    normal and customary rights of setoff or other liens upon deposits of
cash in favor of banks or other depository institutions or credit or debit card
or check processors or other similar processors, in each case, in connection
with the provision of such services;
(x)    Liens of a collecting bank arising under Section 4‑210 of the Uniform
Commercial Code on items in the course of collection;
(xi)    Liens in connection with Sale and Leaseback Transactions permitted by
Section 8.13 and Liens in connection with earnest money deposits for
acquisitions not prohibited hereunder;
(xii)    Liens in favor of customers and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods;
(xiii)    Liens on assets of any Person at the time such Person becomes a
Subsidiary; provided (A) that such Liens are not created in contemplation of
such Person becoming a Subsidiary and (B) such Liens are of the type described
in clause (vi) above;
(xiv)    Liens on inventory held by any Consolidated Party under consignment or
scan back arrangements entered into in the ordinary course of business;
(xv)    Liens on any inventory of any Consolidated Party in favor of a vendor of
such inventory, arising in the normal course of business upon its sale to such
Consolidated Party;
(xvi)    Liens, if any, in favor of the Administrative Agent, the Issuing Lender
or Swingline Lender to Cash Collateralize or otherwise secure the obligations of
a Defaulting Lender to fund Participation Interests hereunder;


--------------------------------------------------------------------------------



(xvii)    Liens existing as of the Closing Date and set forth on
Schedule 1.1(b); provided that no such Lien shall at any time be extended to or
cover any Property other than the Property subject thereto on the Closing Date;
(xviii)    Liens related to Permitted Government Revenue Bond Indebtedness;
provided, that the Borrower or a Subsidiary of the Borrower is the holder of
such Permitted Government Revenue Bond Indebtedness; and
(xix)    other Liens not described above, provided that the aggregate principal
amount of obligations secured by such Liens plus the aggregate principal amount
of unsecured Indebtedness of Subsidiaries of the Borrower outstanding pursuant
to Section 8.1(f) does not exceed 15% of Consolidated Tangible Assets.
“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, business trust, association, trust or other
enterprise (whether or not incorporated) or any Governmental Authority.
“Plan” means any employee benefit plan (as defined in Section 3(3) of ERISA)
which is covered by ERISA and with respect to which any Consolidated Party or
any ERISA Affiliate is (or, if such plan were terminated at such time, would
under Section 4069 of ERISA be deemed to be) an “employer” within the meaning of
Section 3(5) of ERISA.
“Platform” shall have the meaning assigned to such term in Section 7.1.
“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.
“Public Lender” shall have the meaning assigned to such term in Section 7.1.
“Qualified ECP Guarantor” means, at any time, each Credit Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
Person to qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Register” shall have the meaning given such term in Section 11.3(c).
“Regulation T, U, or X” means Regulation T, U or X, respectively, of the Board
of Governors of the Federal Reserve System as from time to time in effect and
any successor to all or a portion thereof.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees
and advisors of such Person and of such Person’s Affiliates.


--------------------------------------------------------------------------------



“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping or disposing into the
environment (including the abandonment or discarding of barrels, containers and
other closed receptacles) of any Materials of Environmental Concern.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the notice requirement has been
waived by regulation.
“Required Lenders” means, at any time, Lenders holding in the aggregate more
than 50% of (i) the unfunded Commitments and the outstanding Loans, LOC
Obligations and Participation Interests or (ii) if the Commitments have been
terminated, the outstanding Loans, LOC Obligations and Participation Interests.
The unfunded Commitments of, and the outstanding Loans, LOC Obligations and
Participation Interests held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.
“Requirement of Law” means, as to any Person, the certificate of incorporation
and by‑laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or to which any of its material property is subject.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of a Credit Party, solely
for purposes of the delivery of incumbency certificates pursuant to Section
5.01, the secretary or any assistant secretary of a Credit Party. Any document
delivered hereunder that is signed by a Responsible Officer of a Credit Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the party of such Credit Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Credit Party.
“Restricted Payment” means (i) any dividend or other payment or distribution,
direct or indirect, on account of any shares of any class of Capital Stock of
any Consolidated Party, now or hereafter outstanding (including without
limitation any payment in connection with any merger or consolidation involving
any Consolidated Party), or to the direct or indirect holders of any shares of
any class of Capital Stock of any Consolidated Party, now or hereafter
outstanding, in their capacity as such (other than dividends or distributions
payable in the same class of Capital Stock of the applicable Person or to any
Credit Party (directly or indirectly through Subsidiaries)), (ii) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of Capital
Stock of any Consolidated Party, now or hereafter outstanding and (iii) any
payment made to retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire shares of any class of Capital Stock of any
Consolidated Party, now or hereafter outstanding.
“Revaluation Date” means with respect to any Letter of Credit, each of the
following: (a) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (b) each date of an amendment of any such Letter of Credit
having the effect of increasing the amount thereof (solely with respect to the
increased amount), (c) each date of any payment by the Issuing Lender under any
Letter of Credit denominated in an Alternative Currency and (d) such additional
dates as the Administrative Agent or the Issuing Lender shall determine or the
Required Lenders shall require.
“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender in an aggregate principal amount at any time outstanding not to
exceed the Dollar amount set forth opposite such Lender’s name on Schedule 2.1
or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto or in any documentation executed by such Lender pursuant to Section
3.4, as applicable, as such amount may be adjusted from time to time in
accordance with this Credit Agreement,


--------------------------------------------------------------------------------



(i) to make Revolving Loans in accordance with the provisions of Section 2.1(a),
(ii) to purchase Participation Interests in Letters of Credit in accordance with
the provisions of Section 2.2(c) and (iii) to purchase Participation Interests
in Swingline Loans in accordance with the provisions of Section 2.3(c).
“Revolving Committed Amount” means FIVE HUNDRED MILLION DOLLARS ($500,000,000)
as such amount may be reduced pursuant to Section 3.4(c).
“Revolving Loans” shall have the meaning assigned to such term in
Section 2.1(a).
“Revolving Note” or “Revolving Notes” means the promissory notes of the Borrower
in favor of each of the Lenders evidencing the Revolving Loans provided pursuant
to Section 2.1(g), individually or collectively, as appropriate, as such
promissory notes may be amended, modified, restated, supplemented, extended,
renewed or replaced from time to time.
“Revolving Obligations” means, collectively, the Revolving Loans, the Swingline
Loans and the LOC Obligations.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of McGraw
Hill, Inc., or any successor or assignee of the business of such division in the
business of rating securities.
“Sale and Leaseback Transaction” means any arrangement pursuant to which any
Consolidated Party, directly or indirectly, becomes liable as lessee, guarantor
or other surety with respect to any lease, whether an Operating Lease or a
Capital Lease, of any Property (whether real, personal or mixed), whether now
owned or hereafter acquired (a) which such Consolidated Party has sold or
transferred (or is to sell or transfer) to a Person which is not a Consolidated
Party or (b) which such Consolidated Party intends to use for substantially the
same purpose as any other Property which has been sold or transferred (or is to
be sold or transferred) by such Consolidated Party to another Person which is
not a Consolidated Party in connection with such lease.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by OFAC), the European Union, Her Majesty’s Treasury, or
other relevant sanctions authority.
“Sanctioned Country” means at any time, a country or territory which is itself
the subject or target of any Sanctions (including, without limitation, Cuba,
Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in clauses (a) and (b).
“Single Employer Plan” means any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan or a Multiple Employer Plan.
“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (i) such Person is able to realize upon its assets and
pay its debts and other liabilities, contingent obligations and other
commitments as they mature in the normal course of business, (ii) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature in their ordinary course, (iii) such Person is not engaged in a business
or a transaction,


--------------------------------------------------------------------------------



and is not about to engage in a business or a transaction, for which such
Person’s Property would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which such Person is
engaged or is to engage, (iv) the fair value of the Property of such Person is
greater than the total amount of liabilities, including, without limitation,
contingent liabilities, of such Person and (v) the present fair salable value of
the assets of such Person is not less than the amount that will be required to
pay the probable liability of such Person on its debts as they become absolute
and matured. In computing the amount of contingent liabilities at any time, it
is intended that such liabilities will be computed at the amount which, in light
of all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.
“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the Issuing Lender, as applicable, to be the rate quoted by the Person acting
in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or the Issuing Lender may obtain such spot rate from
another financial institution designated by the Administrative Agent or the
Issuing Lender if the Person acting in such capacity does not have as of the
date of determination a spot buying rate for any such currency; and provided
further that the Issuing Lender may use such spot rate quoted on the date as of
which the foreign exchange computation is made in the case of any Letter of
Credit denominated in an Alternative Currency.
“Standby Letter of Credit Fee” shall have the meaning assigned to such term in
Section 3.5(b)(i).
“Subsidiary” means, as to any Person at any time, (a) any corporation more than
50% of whose Capital Stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at such time, any class or classes of such
corporation shall have or might have voting power by reason of the happening of
any contingency) is at such time owned by such Person directly or indirectly
through Subsidiaries, and (b) any partnership, association, joint venture or
other entity of which such Person directly or indirectly through Subsidiaries
owns at such time more than 50% of the Capital Stock. Notwithstanding the
foregoing, (i) Del’s Farm Supply Canada Co., a Nova Scotia corporation, shall
not constitute a Subsidiary of the Borrower for purposes of the Credit Documents
so long as its assets are less than $1,500,000 and its annual net income is less
than $150,000 and (ii) Tractor Supply GC Trust, a Maryland business trust, shall
not constitute a Subsidiary of the Borrower for purposes of the Credit Documents
so long as it engages in no material business other than the administration of
the Borrower’s retail gift card program.
“Swap Obligation” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swingline Lender” means Wells Fargo, together with any successors or assigns.
“Swingline Loan Request” means a request by the Borrower for a Swingline Loan in
substantially the form of Exhibit 2.3(b).
“Swingline Loans” means the loans made by the Swingline Lender pursuant to
Section 2.3.
“Swingline Note” means the promissory note of the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans provided pursuant to
Section 2.3, as such promissory note may be amended, modified, supplemented,
extended, renewed or replaced from time to time.


--------------------------------------------------------------------------------



“Swingline Sublimit” means FIFTY MILLION DOLLARS ($50,000,000). The Swingline
Sublimit is part of the Revolving Committed Amount.
“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off‑balance sheet loan or similar off‑balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease.
“Taxes” shall have the meaning assigned to such term in Section 3.11.
“Term Loan” shall have the meaning assigned to such term in Section 2.1(b).
“Term Loan Commitment” means, as to each Lender, its obligation to make its
portion of the Term Loan to the Borrower pursuant to Section 2.1(b), in the
principal amount set forth opposite such Lender’s name on Schedule 2.1 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto
or in any documentation executed by such Lender pursuant to Section 3.4, as
applicable, as such amount may be adjusted from time to time in accordance with
this Credit Agreement. The aggregate principal amount of the Term Loan
Commitments of all of the Lenders as in effect on the Closing Date is TWO
HUNDRED MILLION DOLLARS ($200,000,000).
“Term Note” or “Term Notes” means the promissory notes of the Borrower in favor
of each of the Lenders evidencing the Term Loan provided pursuant to
Section 2.1(g), individually or collectively, as appropriate, as such promissory
notes may be amended, modified, restated, supplemented, extended, renewed or
replaced from time to time.
“Trade Letter of Credit Fee” shall have the meaning assigned to such term in
Section 3.5(b)(ii).
“United States” means the United States of America.
“Unreimbursed Amount” shall have the meaning assigned to such term in Section
2.2(c)(i).
“Unused Fee” shall have the meaning assigned to such term in Section 3.5(a).
“Unused Fee Calculation Period” shall have the meaning assigned to such term in
Section 3.5(a).
“Unused Revolving Committed Amount” means, for any period, the amount by which
(a) the then applicable Revolving Committed Amount exceeds (b) the daily average
sum for such period of (i) the outstanding aggregate principal amount of all
Revolving Loans plus (ii) the outstanding aggregate principal amount of all LOC
Obligations.
“Voting Stock” means, with respect to any Person, Capital Stock issued by such
Person the holders of which are ordinarily, in the absence of contingencies,
entitled to vote for the election of directors (or persons performing similar
functions) of such Person, even though the right so to vote has been suspended
by the happening of such a contingency.
“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.
“Wholly Owned Subsidiary” of any Person means any Subsidiary 100% of whose
Voting Stock or other equity interest is at the time owned by such Person
directly or indirectly through other Wholly Owned Subsidiaries.


--------------------------------------------------------------------------------



“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.2    Computation of Time Periods.
For purposes of computation of periods of time hereunder, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.”
1.3    Accounting Terms.
Except as otherwise expressly provided herein, all accounting terms used herein
shall be interpreted, and all financial statements and certificates and reports
as to financial matters required to be delivered to the Lenders hereunder shall
be prepared, in accordance with GAAP applied on a consistent basis. All
calculations made for the purposes of determining compliance with this Credit
Agreement shall (except as otherwise expressly provided herein) be made by
application of GAAP applied on a basis consistent with the most recent annual or
quarterly financial statements delivered pursuant to Section 7.1 (or, prior to
the delivery of the first financial statements pursuant to Section 7.1,
consistent with the financial statements as at December 27, 2014). In the event
that any Accounting Change (as defined below) shall occur and such change
results in a change in the method of calculation of financial covenants,
standards or terms in this Agreement, then the Borrower and the Administrative
Agent agree to enter into good faith negotiations in order to amend such
provisions of this Agreement so as to reflect equitably such Accounting Changes
with the desired result that the criteria for evaluating the Borrower’s
financial condition shall be the same after such Accounting Changes as if such
Accounting Changes had not been made. Until such time as such an amendment shall
have been executed and delivered by the Borrower, the Administrative Agent and
the Required Lenders, all financial covenants, standards and terms in this
Agreement shall continue to be calculated or construed as if such Accounting
Changes had not occurred. “Accounting Changes” refers to changes in GAAP
required by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants or, if applicable, the Securities and Exchange
Commission.
1.4    Letter of Credit Amounts.
Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any LOC Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.
1.5    Exchange Rates; Currency Equivalents.
(a)    The Administrative Agent or the Issuing Lender, as applicable, shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of Letters of Credit and outstanding amounts of all
Letters of Credit denominated in Alternative Currencies. Such Spot Rates shall
become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur. Except for purposes


--------------------------------------------------------------------------------



of financial statements delivered by the Consolidated Parties hereunder or
calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Credit Documents shall be such Dollar Equivalent amount as so determined
by the Administrative Agent or the Issuing Lender, as applicable.
(b)    Wherever in this Credit Agreement in connection with the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Letter of Credit
is denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
unit of such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the Administrative Agent or the Issuing Lender, as the case may
be.
1.6    Alternative Currencies.
The Borrower may from time to time request that the Issuing Lender issue a
Letter of Credit in a currency other than Dollars; provided that such requested
currency is a lawful currency that is readily available and freely transferable
and convertible into Dollars. In the case of any such request, such request
shall be subject to the approval of the Administrative Agent and the Issuing
Lender.
1.7    Change of Currency.
(a)    Each obligation of the Borrower to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption. If, in relation to the currency of any such
member state, the basis of accrual of interest expressed in this Credit
Agreement in respect of that currency shall be inconsistent with any convention
or practice in the London interbank market for the basis of accrual of interest
in respect of the Euro, such expressed basis shall be replaced by such
convention or practice with effect from the date on which such member state
adopts the Euro as its lawful currency.
(b)    Each provision of this Credit Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify in a written notice to the Borrower to be appropriate to reflect
the adoption of the Euro by any member state of the European Union and any
relevant market conventions or practices relating to the Euro.
(c)    Each provision of this Credit Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify in a written notice to the Borrower to be appropriate to reflect a
change in currency of any other country and any relevant market conventions or
practices relating to the change in currency.
ARTICLE II.    

CREDIT FACILITIES
2.1    Revolving Loans, Term Loans and Incremental Term Loans.
(a)    Revolving Commitment. Subject to the terms and conditions hereof and in
reliance upon the representations and warranties set forth herein, each Lender
severally agrees to make available to the Borrower such Lender’s Applicable
Percentage of revolving credit loans requested by the Borrower in Dollars
(“Revolving Loans”) from time to time from the Closing Date until the Maturity
Date, or such earlier date as the Revolving Commitments shall have been
terminated as provided herein; provided, however, that


--------------------------------------------------------------------------------



(i) with regard to the Lenders collectively, the amount of the Revolving
Obligations outstanding shall not exceed the Revolving Committed Amount;
provided, further, (ii) with regard to each Lender individually, such Lender’s
Applicable Percentage of the sum of the Revolving Loans plus LOC Obligations
outstanding plus Swingline Loans outstanding shall not exceed such Lender’s
Revolving Commitment. Revolving Loans may consist of Base Rate Loans or
Eurodollar Loans, or a combination thereof, as the Borrower may request.
Revolving Loans hereunder may be repaid and reborrowed in accordance with the
provisions hereof.
(b)    Term Loan Commitment. Subject to the terms and conditions hereof and in
reliance upon the representations and warranties set forth herein, each Lender
severally agrees to make its portion of a term loan (the “Term Loan”) to the
Borrower in Dollars on the Closing Date in an amount not to exceed such Lender’s
Term Loan Commitment. Amounts repaid on the Term Loan may not be reborrowed. The
Term Loan may consist of Base Rate Loans or Eurodollar Loans, or a combination
thereof, as the Borrower may request.
(c)    Incremental Term Loans. Subject to Section 3.4(c), on the effective date
of the applicable Incremental Term Loan Agreement, each Lender party thereto
severally agrees to make its portion of a term loan (each an “Incremental Term
Loan”) in a single advance to the Borrower in Dollars in the amount of its
Incremental Term Loan Commitment as set forth in such Incremental Term Loan
Agreement. Amounts repaid on the Incremental Term Loans may not be reborrowed.
The Incremental Term Loans may consist of Base Rate Loans or Eurodollar Loans,
or a combination thereof, as the Borrower may request.
(d)    Borrowings.
(i)    Notice of Borrowing. The Borrower shall request a Revolving Loan
borrowing, a Term Loan borrowing and/or an Incremental Term Loan borrowing by
written notice (or telephonic notice promptly confirmed in writing) to the
Administrative Agent not later than (i) 12:00 Noon (Charlotte, North Carolina
time) on the Business Day of the requested borrowing in the case of Base Rate
Loans, and (ii) 10:30 a.m. (Charlotte, North Carolina time) on the second
Business Day prior to the date of the requested borrowing in the case of
Eurodollar Loans. Each such request for borrowing shall be irrevocable and shall
specify (A) that a borrowing of Revolving Loans, Term Loans and/or Incremental
Term Loans is requested, (B) the date of the requested borrowing (which shall be
a Business Day), (C) the aggregate principal amount to be borrowed, and
(D) whether the borrowing shall be comprised of Base Rate Loans, Eurodollar
Loans or a combination thereof, and if Eurodollar Loans are requested, the
Interest Period(s) therefor. If the Borrower shall fail to specify in any such
Notice of Borrowing (I) an applicable Interest Period in the case of a
Eurodollar Loan, then such notice shall be deemed to be a request for an
Interest Period of one month, or (II) the type of Loan requested, then such
notice shall be deemed to be a request for a Base Rate Loan hereunder. The
Administrative Agent shall give notice to each affected Lender promptly upon
receipt of each Notice of Borrowing pursuant to this Section 2.1(d)(i), the
contents thereof and each such Lender’s share of any borrowing to be made
pursuant thereto.
(ii)    Minimum Amounts. Each Base Rate Loan that is a Revolving Loan shall be
in a minimum aggregate principal amount of $100,000 and integral multiples of
$1,000 in excess thereof (or the remaining amount of the Revolving Committed
Amount, if less), and each Eurodollar Loan that is a Revolving Loan shall be in
a minimum aggregate principal amount of $2,500,000 and integral multiples of
$50,000 in excess thereof (or the remaining amount of the Revolving Committed
Amount, if less). Each Base Rate Loan that is a Term Loan or an Incremental Term
Loan shall be in a minimum aggregate principal amount of $1,000,000 and integral
multiples of $100,000 in excess thereof (or the remaining amount of the Term
Loan Commitment or Incremental Term Loan


--------------------------------------------------------------------------------



Commitment, as applicable, if less), and each Eurodollar Loan that is a Term
Loan or an Incremental Term Loan shall be in a minimum aggregate principal
amount of $2,500,000 and integral multiples of $100,000 in excess thereof (or
the remaining amount of the Term Loan Commitment or Incremental Term Loan
Commitment, as applicable, if less).
(iii)    Advances. Each Lender will make its Applicable Percentage of each
Revolving Loan borrowing, Term Loan borrowing or Incremental Term Loan borrowing
available to the Administrative Agent for the account of the Borrower as
specified in Section 3.15, or in such other manner as the Administrative Agent
may specify in writing, by 2:00 p.m. (Charlotte, North Carolina time) on the
date specified in the applicable Notice of Borrowing in Dollars and in funds
immediately available to the Administrative Agent. Such borrowing will then be
made available to the Borrower by the Administrative Agent by crediting the
account of the Borrower on the books of such office with the aggregate of the
amounts made available to the Administrative Agent by the Lenders and in like
funds as received by the Administrative Agent. The Borrower hereby irrevocably
authorizes the Administrative Agent to disburse the proceeds of each borrowing
requested pursuant to this Section in immediately available funds by crediting
or wiring such proceeds to the deposit account of the Borrower identified in the
most recent Notice of Account Designation substantially in the form Notice of
Account Designation attached as Exhibit 2.1(d)(iii) (a “Notice of Account
Designation”) delivered by the Borrower to the Administrative Agent or as may be
otherwise agreed upon by the Borrower and the Administrative Agent from time to
time. Subject to Section 3.15 hereof, the Administrative Agent shall not be
obligated to disburse the portion of the proceeds of any Loan requested pursuant
to this Section to the extent that any Lender has not made available to the
Administrative Agent its Applicable Percentage of such Loan.
(e)    Repayment.
(i)    Subject to the terms of Section 3.19, the principal amount of all
Revolving Loans shall be due and payable in full on the applicable Maturity
Date, unless accelerated sooner pursuant to Section 9.2.
(ii)    Subject to the terms of Section 3.19, the Borrower shall repay the
outstanding principal amount of the Term Loan in installments on the dates and
in the amounts set forth in the table below (as such installments may hereafter
be adjusted as a result of prepayments made pursuant to Section 3.3), unless
accelerated sooner pursuant to Section 9.2:


--------------------------------------------------------------------------------



Payment Dates
Principal Amortization Payment
March 31, 2016
$2,500,000.00
June 30, 2016
$2,500,000.00
September 30, 2016
$2,500,000.00
December 31, 2016
$2,500,000.00
March 31, 2017
$2,500,000.00
June 30, 2017
$2,500,000.00
September 30, 2017
$2,500,000.00
December 31, 2017
$2,500,000.00
March 31, 2018
$5,000,000.00
June 30, 2018
$5,000,000.00
September 30, 2018
$5,000,000.00
December 31, 2018
$5,000,000.00
March 31, 2019
$5,000,000.00
June 30, 2019
$5,000,000.00
September 30, 2019
$5,000,000.00
December 31, 2019
$5,000,000.00
March 31, 2020
$5,000,000.00
June 30, 2020
$5,000,000.00
September 30, 2020
$5,000,000.00
December 31, 2020
$5,000,000.00



provided, that if the Maturity Date is extended pursuant to Section 3.19, the
Borrower shall repay the outstanding principal amount of the Term Loan on the
last day of each calendar quarter ending after December 31, 2020 in installments
of $5,000,000.00 (as such installments may hereafter be adjusted as a result of
prepayments made pursuant to Section 3.3), unless accelerated sooner pursuant to
Section 9.2. Notwithstanding anything to the contrary contained herein, on the
Maturity Date, the Borrower shall repay the outstanding principal amount of the
Term Loan.


(iii)    Incremental Term Loans. The Borrower shall repay the outstanding
principal amount of the Incremental Term Loans in the installments on the dates
and in the amounts set forth in the applicable Incremental Term Loan Agreement
(as such installments may hereafter be adjusted as a result of prepayments made
pursuant to Section 3.3), unless accelerated sooner pursuant to Section 9.2.
(f)    Interest. Subject to the provisions of Section 3.1,
(i)    Base Rate Loans. During such periods as Revolving Loans, Term Loans
and/or Incremental Term Loans shall be comprised in whole or in part of Base
Rate Loans, such Base Rate Loans shall bear interest at a per annum rate equal
to the Adjusted Base Rate.
(ii)    Eurodollar Loans. During such periods as Revolving Loans, Term Loans
and/or Incremental Term Loans shall be comprised in whole or in part of
Eurodollar Loans, such Eurodollar Loans shall bear interest at a per annum rate
equal to the Adjusted Eurodollar Rate.


--------------------------------------------------------------------------------



Interest on Revolving Loans, Term Loans and Incremental Term Loans shall be
payable in arrears on each applicable Interest Payment Date (or at such other
times as may be specified herein).
(g)    Notes.
(i)    If requested by a Lender, the Revolving Loans made by such Lender shall
be evidenced by a duly executed promissory note of the Borrower to such Lender
in an original principal amount equal to such Lender’s Revolving Commitment and
in substantially the form of Exhibit 2.1(g)(i).
(ii)    If requested by a Lender, the Term Loan made by such Lender shall be
evidenced by a duly executed promissory note of the Borrower to such Lender in
an original principal amount equal to such Lender’s Term Loan Commitment and in
substantially the form of Exhibit 2.1(g)(ii).
(iii)    If requested by a Lender, the Incremental Term Loan made by such Lender
shall be evidenced by a duly executed promissory note of the Borrower to such
Lender in an original principal amount equal to such Lender’s Incremental Term
Loan Commitment and in substantially the form of Exhibit 2.1(g)(iii).
(h)    Interest Periods. No more than ten Eurodollar Loans shall be outstanding
hereunder at any time (it being understood that, for purposes hereof, Eurodollar
Loans with different Interest Periods shall be considered as separate Eurodollar
Loans, even if they begin on the same date, although borrowings, extensions and
conversions may, in accordance with the provisions hereof, be combined at the
end of existing Interest Periods to constitute a new Eurodollar Loan with a
single Interest Period).


2.2    Letter of Credit Subfacility.
(a)    The Letter of Credit Commitment.
(i)    Subject to the terms and conditions set forth herein, (A) the Issuing
Lender agrees, in reliance upon the agreements of the other Lenders set forth in
this Section 2.2, (1) from time to time on any Business Day during the period
from the Closing Date until the Letter of Credit Expiration Date, to issue
Letters of Credit denominated in Dollars or in one or more Alternative
Currencies for the account of the Borrower or any Subsidiary, and to amend or
extend Letters of Credit previously issued by it, in accordance with subsection
(b) below, (2) to honor drawings under the Letters of Credit and (3) with
respect to Acceptance Credits, to create Bankers’ Acceptances in accordance with
the terms thereof and hereof; and (B) the Lenders with Revolving Commitments
severally agree to participate in Letters of Credit and Bankers’ Acceptances
issued for the account of the Borrower and any Subsidiary and any drawings
thereunder; provided that the Issuing Lender shall not be obligated to make any
L/C Credit Extension with respect to any Letter of Credit, and no Lender shall
be obligated to participate in any Letter of Credit if as of the date of such
L/C Credit Extension, (x) the sum of the Revolving Loans outstanding plus LOC
Obligations outstanding plus Swingline Loans outstanding would exceed the
Revolving Committed Amount, (y) with regard to any Lender individually, such
Lender’s Applicable Percentage of the sum of the Revolving Loans outstanding
plus LOC Obligations outstanding plus Swingline Loans outstanding would exceed
such Lender’s Revolving Commitment or (z) the amount of LOC Obligations
outstanding would exceed the LOC Sublimit; provided, further, that all
Acceptance Credits issued and Bankers’ Acceptances created shall be denominated
in Dollars. Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit and Bankers’
Acceptances shall be fully


--------------------------------------------------------------------------------



revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit or Bankers’ Acceptances, as applicable, to replace Letters of
Credit or Bankers’ Acceptances that have expired or that have been drawn upon
and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Closing Date shall be subject to
and governed by the terms and conditions hereof.
(ii)    The Issuing Lender shall not issue any Letter of Credit or Bankers’
Acceptance, as applicable, if:
(A)    subject to Section 2.2(b)(iii), the expiry date of such requested Letter
of Credit would occur more than eighteen months after the date of issuance,
unless the Required Lenders have approved such expiry date; or
(B)    the maturity date of any Bankers’ Acceptance issued under any such
requested Acceptance Credit would occur more than 180 days from the date of
creation of such Bankers’ Acceptance and in any event not later than 60 days
before the Letter of Credit Expiration Date, unless the Required Lenders have
approved such expiry date;
(C)    the expiry date of such requested Letter of Credit or the maturity date
of any Bankers’ Acceptance issued under such requested Letter of Credit would
occur after the Letter of Credit Expiration Date, unless all the Lenders have
approved such expiry date; or
(D)    as to Acceptance Credits, the Bankers’ Acceptance created or to be
created thereunder shall not be an eligible bankers’ acceptance under Section 13
of the Federal Reserve Act (12 U.S.C. § 372).
(iii)    The Issuing Lender shall be under no obligation to issue any Letter of
Credit, or Bankers’ Acceptance, as applicable, if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Lender from issuing
such Letter of Credit or any related Bankers’ Acceptance, or any law applicable
to the Issuing Lender or any request or directive (whether or not having the
force of law) from any Governmental Authority with jurisdiction over the Issuing
Lender shall prohibit, or request that the Issuing Lender refrain from, the
issuance of letters of credit or related bankers’ acceptances generally or such
Letter of Credit or any related Bankers’ Acceptance in particular or shall
impose upon the Issuing Lender with respect to such Letter of Credit or related
Bankers’ Acceptance any restriction, reserve or capital requirement (for which
the Issuing Lender is not otherwise compensated hereunder) not in effect on the
Closing Date, or shall impose upon the Issuing Lender any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the
Issuing Lender in good faith deems material to it;
(B)    the issuance of such Letter of Credit or Bankers’ Acceptance would
violate one or more generally applicable policies of the Issuing Lender;
(C)    such Letter of Credit or Bankers’ Acceptance contains any provisions for
automatic reinstatement of the stated amount after any drawing thereunder; or


--------------------------------------------------------------------------------



(D)    any Lender is at that time a Defaulting Lender, unless (i) the Issuing
Lender has entered into arrangements, including the delivery of Cash Collateral,
reasonably satisfactory to the Issuing Lender (in its sole discretion) with such
Lender, or (ii) the Borrower has delivered Cash Collateral or entered into
another arrangement with the Issuing Lender that is reasonably satisfactory to
the Issuing Lender (in its sole discretion), to eliminate the Issuing Lender’s
actual or potential (with respect to such requested Letter of Credit or Bankers’
Acceptance) Fronting Exposure (after giving effect to Section 3.18(a)(iv)) with
respect to the Defaulting Lender arising from either the Letter of Credit or
Bankers’ Acceptance then proposed to be issued or that Letter of Credit or
Bankers’ Acceptance and all other LOC Obligations as to which the Issuing Lender
has actual Fronting Exposure, as it may elect in its sole discretion.
(iv)    The Issuing Lender shall not amend any Letter of Credit if the Issuing
Lender would not be permitted at such time to issue the Letter of Credit in its
amended form under the terms hereof.
(v)    The Issuing Lender shall be under no obligation to amend any Letter of
Credit if (A) the Issuing Lender would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
(vi)    The Issuing Lender shall act on behalf of the Lenders with respect to
any Letters of Credit and Bankers’ Acceptances issued by it and the documents
associated therewith, and the Issuing Lender shall have all of the benefits and
immunities (A) provided to the Administrative Agent in Article X with respect to
any acts taken or omissions suffered by the Issuing Lender in connection with
Letters of Credit and Bankers’ Acceptances issued by it or proposed to be issued
by it and LOC Documents pertaining to such Letters of Credit and Bankers’
Acceptances as fully as if the term “Administrative Agent” as used in Article X
included the Issuing Lender with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the Issuing Lender.
(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the Issuing Lender (whether paper
or electronic) (with a copy to the Administrative Agent) in the form of a Letter
of Credit Application, appropriately completed and signed by a Responsible
Officer of the Borrower or approved electronically by a user designated by a
Responsible Officer. Such Letter of Credit Application must be received by the
Issuing Lender and the Administrative Agent not later than 11:00 a.m. at least
two Business Days (or such later date and time as the Administrative Agent and
the Issuing Lender may agree in a particular instance in their sole discretion)
prior to the proposed issuance date or date of amendment, as the case may be. In
the case of a request for an initial issuance of a Letter of Credit, such Letter
of Credit Application (whether paper or electronic) shall specify in form and
detail satisfactory to the Issuing Lender: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount and
currency thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing or presentation thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing or
presentation thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the Issuing Lender may reasonably require.
In the case of a request for an amendment of any outstanding Letter of Credit,
such Letter of Credit Application


--------------------------------------------------------------------------------



shall specify in form and detail satisfactory to the Issuing Lender (A) the
Letter of Credit to be amended; (B) the proposed date of amendment thereof
(which shall be a Business Day); (C) the nature of the proposed amendment; and
(D) such other matters as the Issuing Lender may require. Additionally, the
Borrower shall furnish to the Issuing Lender and the Administrative Agent such
other documents and information pertaining to such requested Letter of Credit
issuance or amendment, including any LOC Documents, as the Issuing Lender or the
Administrative Agent may reasonably require.
(ii)    Promptly after receipt of any Letter of Credit Application, the Issuing
Lender will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the Issuing Lender will provide the
Administrative Agent with a copy thereof. Unless the Issuing Lender has received
written notice from any Lender, the Administrative Agent or any Credit Party at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article V shall not be satisfied, then, subject to the terms and
conditions hereof, the Issuing Lender shall, on the requested date, issue a
Letter of Credit for the account of the Borrower or the applicable Subsidiary or
enter into the applicable amendment, as the case may be, in each case in
accordance with the Issuing Lender’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Issuing Lender a Participation Interest in such Letter of Credit in an
amount equal to the product of such Lender’s Applicable Percentage time the
amount of such Letter of Credit. Immediately upon the creation of each Bankers’
Acceptance, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Issuing Lender a Participation
Interest in such Bankers’ Acceptance in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Bankers’ Acceptance.
(iii)    If the Borrower so requests in any applicable Letter of Credit
Application, the Issuing Lender may, in its sole discretion, agree to issue a
Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the Issuing Lender to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the Issuing Lender, the Borrower shall not be required to make a
specific request to the Issuing Lender for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the Issuing Lender to permit the extension
of such Letter of Credit at any time to an expiry date not later than the Letter
of Credit Expiration Date; provided, however, that the Issuing Lender shall not
permit any such extension if (A) the Issuing Lender has determined that it would
not be permitted, or would have no obligation, at such time to issue such Letter
of Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.2(a) or otherwise), or (B)
it has received notice (which may be by telephone or in writing) on or before
the day that is seven Business Days before the Non-Extension Notice Date (1)
from the Administrative Agent that the Required Lenders have elected not to
permit such extension or (2) from the Administrative Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in Section 5.2
is not then satisfied, and in each case directing the Issuing Lender not to
permit such extension.


--------------------------------------------------------------------------------



(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the Issuing Lender will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
(c)    Drawings and Reimbursements; Funding of Participations.
(iv)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing or, with respect to any Acceptance Credit, presentation of
documents, under such Letter of Credit, or any presentation for payment of a
Bankers’ Acceptance the Issuing Lender shall notify the Borrower and the
Administrative Agent thereof. In the case of a Letter of Credit denominated in
an Alternative Currency, the Borrower shall reimburse the Issuing Lender in such
Alternative Currency, unless (A) the Issuing Lender (at its option) shall have
specified in such notice that it will require reimbursement in Dollars, or (B)
in the absence of any such requirement for reimbursement in Dollars, the
Borrower shall have notified the Issuing Lender promptly following receipt of
the notice of such drawing for payment that the Borrower will reimburse the
Issuing Lender in Dollars. In the case of any such reimbursement in Dollars of a
drawing under a Letter of Credit denominated in an Alternative Currency, the
Issuing Lender shall notify the Borrower of the Dollar Equivalent of the amount
of the drawing promptly following the determination thereof. Not later than
11:00 a.m. on the date of any payment by the Issuing Lender under a Letter of
Credit or Bankers’ Acceptance, as applicable, (each such date, an “Honor Date”),
the Borrower shall reimburse the Issuing Lender through the Administrative Agent
in an amount equal to the amount of such drawing or Bankers’ Acceptance, as
applicable and in the applicable currency; provided, that the Borrower has
received notice of such payment by 10:00 a.m. on such Honor Date, otherwise the
Borrower shall make such payment not later than 11:00 a.m. on the following
Business Day (together with interest thereon). If the Borrower fails to so
reimburse the Issuing Lender by such time, the Administrative Agent shall
promptly notify each Lender of the Honor Date, the amount of the unreimbursed
drawing under such Letter of Credit or payment under such Bankers’ Acceptance
(expressed in Dollars in the amount of the Dollar Equivalent thereof in the case
of a Letter of Credit denominated in an Alternative Currency) (the “Unreimbursed
Amount”), and the amount of such Lender’s Applicable Percentage. In such event,
the Borrower shall be deemed to have requested a Revolving Loan advance
comprised of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.1 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Revolving Committed
Amount and the conditions set forth in Section 5.2 (other than the delivery of a
Notice of Borrowing). Any notice given by the Issuing Lender or the
Administrative Agent pursuant to this Section 2.2(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.
(v)    Each Lender (including the Lender acting as Issuing Lender) with a
Revolving Commitment shall upon any notice pursuant to Section 2.2(c)(i) make
funds available (and the Administrative Agent may apply Cash Collateral provided
for this purpose) for the account of the Issuing Lender at the Administrative
Agent’s office in an amount equal to its Applicable Percentage of the Dollar
Equivalent of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.2(c)(iii), each Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrower in such amount.
The Administrative Agent shall remit the funds so received to the Issuing
Lender.


--------------------------------------------------------------------------------



(vi)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Revolving Loan advance because the conditions set forth in Section 5.2 cannot
be satisfied or for any other reason, the Borrower shall be deemed to have
incurred from the Issuing Lender an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
rate specified in Section 3.1. In such event, each Lender’s payment to the
Administrative Agent for the account of the Issuing Lender pursuant to
Section 2.2(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.2.
(vii)    Until each Lender funds its Revolving Loan or L/C Advance pursuant to
this Section 2.2(c) to reimburse the Issuing Lender for any amount drawn under
any Letter of Credit or payments made on any Bankers’ Acceptance, interest in
respect of such Lender’s Applicable Percentage of such amount shall be solely
for the account of the Issuing Lender.
(viii)    Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the Issuing Lender for amounts drawn under Letters of Credit and
payments made on Bankers’ Acceptances, as contemplated by this Section 2.2(c),
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any set‑off, counterclaim, recoupment, defense or
other right which such Lender may have against the Issuing Lender, the Borrower
or any other Person for any reason whatsoever; (B) the occurrence or continuance
of a Default or Event of Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Revolving Loans pursuant to this
Section 2.2(c) is subject to the conditions set forth in Section 5.2 (other than
delivery by the Borrower of a Notice of Borrowing). No such making of an L/C
Advance shall relieve or otherwise impair the obligation of the Borrower to
reimburse the Issuing Lender for the amount of any payment made by the Issuing
Lender under any Letter of Credit or Bankers’ Acceptance, together with interest
as provided herein.
(ix)    If any Lender fails to make available to the Administrative Agent for
the account of the Issuing Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.2(c) by the time
specified in Section 2.2(c)(ii), then, without limiting the other provisions of
this Credit Agreement, the Issuing Lender shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the Issuing Lender at a
rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by the Issuing Lender in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the Issuing Lender in connection with the foregoing. If
such Lender pays such amount (with interest and fees as aforesaid), the amount
so paid shall constitute such Lender’s Revolving Loan included in the relevant
borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be. A certificate of the Issuing Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be presumed correct absent manifest error.
(d)    Repayment of Participations.
(iii)    At any time after the Issuing Lender has made a payment under any
Letter of Credit or Bankers’ Acceptance and has received from any Lender such
Lender’s L/C Advance in respect


--------------------------------------------------------------------------------



of such payment in accordance with Section 2.2(c), if the Administrative Agent
receives for the account of the Issuing Lender any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from the
Borrower or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Lender its Applicable Percentage thereof in the same funds as those received by
the Administrative Agent.
(iv)    If any payment received by the Administrative Agent for the account of
the Issuing Lender pursuant to Section 2.2(c)(i) is required to be returned
under any of the circumstances described in Section 3.14 (including pursuant to
any settlement entered into by the Issuing Lender in its discretion), each
Lender shall pay to the Administrative Agent for the account of the Issuing
Lender its Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders under this clause
shall survive the payment in full of the Credit Party Obligations and the
termination of this Credit Agreement.
(e)    Obligations Absolute. The obligation of the Borrower to reimburse the
Issuing Lender for each drawing under each Letter of Credit and each payment
under any Bankers’ Acceptance and to repay each L/C Borrowing shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Credit Agreement under all circumstances, including the following:
(iii)    any lack of validity or enforceability of such Letter of Credit or
Bankers’ Acceptance, this Credit Agreement, or any other agreement or instrument
relating thereto;
(iv)    the existence of any claim, counterclaim, set‑off, defense or other
right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit or Bankers’ Acceptance
(or any Person for whom any such beneficiary or any such transferee may be
acting), the Issuing Lender or any other Person, whether in connection with this
Credit Agreement, the transactions contemplated hereby or by such Letter of
Credit or Bankers’ Acceptance or any agreement or instrument relating thereto,
or any unrelated transaction;
(v)    any draft, demand, certificate or other document or endorsement presented
under or in connection with such Letter of Credit or Bankers’ Acceptance proving
to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect; or any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under such Letter of Credit or obtain payment under such Bankers’
Acceptance;
(vi)    any payment made by the Issuing Lender under such Letter of Credit to
any Person purporting to be a trustee in bankruptcy, debtor‑in‑possession,
assignee for the benefit of creditors, liquidator, receiver or other
representative of or successor to any beneficiary or any transferee of such
Letter of Credit, including any arising in connection with any proceeding under
the Bankruptcy Code or any other debtor relief laws;
(vii)    any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Borrower or any
Subsidiary or in the relative currency markets generally; or
(viii)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.


--------------------------------------------------------------------------------



provided, that nothing in this Section 2.3(e) shall be deemed a waiver of the
third and fourth sentences in Section 2.3(f).
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the Issuing Lender. The Borrower shall be
conclusively deemed to have waived any such claim against the Issuing Lender and
its correspondents unless such notice is given as aforesaid.
(f)    Role of Issuing Lender. Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit or making any payment under a
Bankers’ Acceptance, the Issuing Lender shall not have any responsibility to
obtain any document (other than any sight draft, certificates and documents
expressly required by such Letter of Credit and the original Bankers’
Acceptance) or to ascertain or inquire as to the validity or accuracy of any
such document or the authority of the Person executing or delivering any such
document. None of the Issuing Lender, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
Issuing Lender shall be liable to any Lender for (i) any action taken or omitted
in connection herewith at the request or with the approval of the Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit, or Bankers’ Acceptance or LOC Document. The Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit or Bankers’
Acceptance; provided, however, that this assumption is not intended to, and
shall not, preclude the Borrower’s pursuing such rights and remedies as it may
have against the beneficiary or transferee at law or under any other agreement.
None of the Issuing Lender, the Administrative Agent, any of their respective
Related Parties nor any correspondent, participant or assignee of the Issuing
Lender, shall be liable or responsible for any of the matters described in
clauses (i) through (vi) of Section 2.2(e); provided, however, that anything in
such clauses to the contrary notwithstanding, the Borrower may have a claim
against the Issuing Lender, and the Issuing Lender may be liable to the
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrower which the Borrower
proves were caused by the Issuing Lender’s willful misconduct or gross
negligence or the Issuing Lender’s willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit or to honor any Bankers’ Acceptance presented for payment in strict
compliance with its terms and conditions unless the Issuing Lender is prevented
or prohibited from so paying as a result of any order or directive from any
court or other Governmental Authority. In furtherance and not in limitation of
the foregoing, the Issuing Lender may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the Issuing Lender shall not be
responsible for the validity or sufficiency of any instrument endorsing,
transferring or assigning or purporting to endorse or transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
(g)    Applicability of ISP and UCP. Unless otherwise expressly agreed by the
Issuing Lender and the Borrower when a Letter of Credit is issued (including any
such agreement applicable to an Existing Letter of Credit), (i) the rules of the
“International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) shall apply to each standby Letter of Credit,
and (ii) the rules of the Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce at the time
of issuance shall apply to each commercial Letter of Credit.


--------------------------------------------------------------------------------



(h)    Conflict with Letter of Credit Application. In the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.
(i)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit or Bankers’ Acceptance issued or outstanding hereunder is in support
of any obligations of, or is for the account of, a Subsidiary, the Borrower
shall be obligated to reimburse the Issuing Lender hereunder for any and all
drawings under such Letter of Credit or Bankers’ Acceptance, as applicable. The
Borrower hereby acknowledges that the issuance of Letters of Credit or Bankers’
Acceptances for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.
(j)    Monthly Reports. Each Issuing Lender shall provide to the Administrative
Agent a list of outstanding Letters of Credit issued by it (together with type
and amounts) on a monthly basis.


2.3    Swingline Loans Subfacility.
(a)    Swingline Loans. Subject to the terms and conditions set forth herein and
in the other Credit Documents and in reliance upon the agreements of the other
Lenders set forth herein, the Swingline Lender shall make loans, unless (x) any
Lender at such time is a Defaulting Lender hereunder and (y) the Swingline
Lender has not entered into arrangements satisfactory to it with the Borrower or
such Defaulting Lender to eliminate the Fronting Exposure with respect to such
Defaulting Lender in which case the Swingline Lender may in its sole discretion
make loans, to the Borrower in Dollars at any time and from time to time from
the Closing Date to but not including the Maturity Date for the Revolving
Commitments, or such earlier date as the Revolving Commitments shall have been
terminated as provided herein (each such loan, a “Swingline Loan” and
collectively, the “Swingline Loans”); provided that (i) the aggregate principal
amount of the Swingline Loans outstanding at any one time shall not exceed the
Swingline Sublimit and (ii) with regard to the Lenders collectively, the amount
of Revolving Obligations outstanding shall not exceed the Revolving Committed
Amount. Prior to the Maturity Date, Swingline Loans may be repaid and reborrowed
by the Borrower in accordance with the provisions hereof.
(b)    Method of Borrowing and Funding Swingline Loans. By no later than
2:30 p.m. (Charlotte, North Carolina time), on the date of the requested
borrowing of Swingline Loans, the Borrower shall telephone the Swingline Lender
as well as submit a Swingline Loan Request to the Swingline Lender in the form
of Exhibit 2.3(b) setting forth (i) the amount of the requested Swingline Loan,
(ii) the date of the requested Swingline Loan and (iii) whether the borrowing
shall be comprised of Loans bearing interest at the Adjusted Base Rate or the
30‑Day Interbank Offered Rate plus the Applicable Rate and complying in all
respects with Section 5.2. The Swingline Lender shall initiate the transfer of
funds representing the Swingline Loan advance to the Borrower by 3:00 p.m. on
the Business Day of the requested borrowing. Each Swingline Loan shall be in a
minimum amount of $100,000 and in integral multiples of $1,000 in excess
thereof. The Borrower hereby irrevocably authorizes the Administrative Agent to
disburse the proceeds of each borrowing requested pursuant to this Section in
immediately available funds by crediting or wiring such proceeds to the deposit
account of the Borrower identified in the most recent Notice of Account
Designation substantially in the form Notice of Account Designation delivered by
the Borrower to the Administrative Agent or as may be otherwise agreed upon by
the Borrower and the Administrative Agent from time to time.
(c)    Repayment and Participations of Swingline Loans. The Borrower agrees to
repay all Swingline Loans within five Business Days of demand therefor by the
Swingline Lender. Each repayment of a Swingline Loan may be accomplished by
requesting Revolving Loans which request is not subject to the conditions set
forth in Section 5.2. In the event that the Borrower shall fail to timely repay
any Swingline


--------------------------------------------------------------------------------



Loan, and in any event upon (i) a request by the Swingline Lender, (ii) the
occurrence of an Event of Default described in Section 9.1(f) or (iii) the
acceleration of any Loan or termination of any Commitment pursuant to
Section 9.2, each other Lender with a Revolving Commitment shall irrevocably and
unconditionally purchase (and the Administrative Agent may apply Cash Collateral
available with respect to the applicable Swingline Loan) from the Swingline
Lender, without recourse or warranty, an undivided interest and participation in
such Swingline Loan in an amount equal to such other Lender’s Applicable
Percentage thereof, by directly purchasing a participation in such Swingline
Loan in such amount (regardless of whether the conditions precedent thereto set
forth in Section 5.2 are then satisfied, whether or not the Borrower has
submitted a Notice of Borrowing and whether or not the Commitments are then in
effect, any Event of Default exists or all the Loans have been accelerated) and
paying the proceeds thereof to the Swingline Lender at the address provided in
Section 11.1, or at such other address as the Swingline Lender may designate, in
Dollars and in immediately available funds. If such amount is not in fact made
available to the Swingline Lender by any Lender, the Swingline Lender shall be
entitled to recover such amount on demand from such Lender, together with
accrued interest thereon for each day from the date of demand thereof, at the
Federal Funds Rate. If such Lender does not pay such amount forthwith upon the
Swingline Lender’s demand therefor, and until such time as such Lender makes the
required payment, the Swingline Lender shall be deemed to continue to have
outstanding Swingline Loans in the amount of such unpaid participation
obligation for all purposes of the Credit Documents other than those provisions
requiring the other Lenders to purchase a participation therein. Further, such
Lender shall be deemed to have assigned any and all payments made of principal
and interest on its Loans, and any other amounts due to it hereunder to the
Swingline Lender to fund Swingline Loans in the amount of the participation in
Swingline Loans that such Lender failed to purchase pursuant to this
Section 2.3(c) until such amount has been purchased (as a result of such
assignment or otherwise). The principal amount of all Swingline Loans shall be
due and payable in full on the Maturity Date, unless accelerated sooner pursuant
to Section 9.2 or required to be repaid by the Swingline Lender pursuant to the
foregoing terms of this Section  2.3(c).
(d)    Interest. Subject to the provisions of Section 3.1, each Swingline Loan
shall bear interest, at the option of the Borrower, at a per annum rate equal to
(i) the Adjusted Base Rate or (ii) the 30‑Day Interbank Offered Rate plus the
Applicable Rate. Interest on Swingline Loans shall be payable in arrears on each
applicable Interest Payment Date (or at such other times as may be specified
herein).
(e)    Swingline Note. If requested by the Swingline Lender, the Swingline Loans
made by the Swingline Lender shall be evidenced by a duly executed promissory
note of the Borrower to the Swingline Lender in the face amount of the Swingline
Sublimit and in substantially the form of Exhibit 2.3(e).
(f)    Repayment. All Swingline Loans outstanding on the Maturity Date for the
Revolving Commitments shall be due and payable in full on such date unless
accelerated sooner pursuant to Section 9.2.


ARTICLE III.    

OTHER PROVISIONS RELATING TO CREDIT FACILITIES
3.1    Default Rate.
(i) Immediately upon the occurrence, and during the continuance, of an Event of
Default under Section 9.1(a) or (f) or (ii) at the election of the Required
Lenders, upon the occurrence, and during the continuance, of any other Event of
Default, the principal of and, to the extent permitted by law, interest on the
Loans and any other amounts owing hereunder or under the other Credit Documents
shall bear interest,


--------------------------------------------------------------------------------



payable on demand, at a per annum rate 2% greater than the rate which would
otherwise be applicable (or if no rate is applicable, whether in respect of
interest, fees or other amounts, then the Adjusted Base Rate plus 2%).
3.2    Extension and Conversion.
The Borrower shall have the option, on any Business Day, to extend existing
Loans into a subsequent permissible Interest Period or to convert Loans into
Loans of another interest rate type; provided, however, that (i) except as
provided in Section 3.8, Eurodollar Loans may be converted into Base Rate Loans
or extended as Eurodollar Loans for new Interest Periods only on the last day of
the Interest Period applicable thereto, (ii) without the consent of the Required
Lenders, Eurodollar Loans may be extended, and Base Rate Loans may be converted
into Eurodollar Loans, only if the conditions precedent set forth in Section 5.2
are satisfied on the date of extension or conversion, (iii) Loans extended as,
or converted into, Eurodollar Loans shall be subject to the terms of the
definition of “Interest Period” set forth in Section 1.1 and shall be in such
minimum amounts as provided in Section 2.1(d)(ii), (iv) no more than ten
Eurodollar Loans shall be outstanding hereunder at any time (it being understood
that, for purposes hereof, Eurodollar Loans with different Interest Periods
shall be considered as separate Eurodollar Loans, even if they begin on the same
date, although borrowings, extensions and conversions may, in accordance with
the provisions hereof, be combined at the end of existing Interest Periods to
constitute a new Eurodollar Loan with a single Interest Period) and (v) any
request for extension or conversion of a Eurodollar Loan which shall fail to
specify an Interest Period shall be deemed to be a request for an Interest
Period of one month. Each such extension or conversion shall be effected by the
Borrower by giving a Notice of Extension/Conversion (or telephonic notice
promptly confirmed in writing) to the office of the Administrative Agent
specified in specified in Schedule 2.1, or at such other office as the
Administrative Agent may designate in writing, prior to (i) 12:00 Noon
(Charlotte, North Carolina time) on the Business Day of, in the case of the
conversion of a Eurodollar Loan into a Base Rate Loan, and (ii) 10:30 a.m.
(Charlotte, North Carolina time) on the second Business Day prior to, in the
case of the extension of a Eurodollar Loan as, or conversion of a Base Rate Loan
into, a Eurodollar Loan, the date of the proposed extension or conversion,
specifying the date of the proposed extension or conversion, the Loans to be so
extended or converted, the types of Loans into which such Loans are to be
converted and, if appropriate, the applicable Interest Periods with respect
thereto. Each request for extension or conversion shall be irrevocable and shall
constitute a representation and warranty by the Borrower of the matters
specified in subsections (b), (c), (d) and (e) of Section 5.2. In the event the
Borrower fails to request extension or conversion of any Eurodollar Loan in
accordance with this Section, or any such conversion or extension is not
permitted or required by this Section, then such Eurodollar Loan shall be
automatically converted into a Base Rate Loan at the end of the Interest Period
applicable thereto. The Administrative Agent shall give each Lender notice as
promptly as practicable of any such proposed extension or conversion affecting
any Loan. This Section shall not apply to Swingline Loans.
3.3    Prepayments.
(c)    Voluntary Prepayments.
The Borrower shall have the right to prepay Loans in whole or in part from time
to time, with irrevocable prior written notice to the Administrative Agent
substantially in the form attached as Exhibit 3.3 (a “Notice of Prepayment”)
given prior to but not later than (i) 2:00 p.m. (Charlotte, North Carolina
time) on the same Business Day as each prepayment of a Base Rate Loan or a
Swingline Loan and (ii) 11:00 a.m. (Charlotte, North Carolina time) on the same
Business Day as each prepayment of a Eurodollar Loan, specifying the date and
amount of prepayment, whether the prepayment is of Revolving Loans, Swingline
Loans, the Term Loan or Incremental Term Loans,


--------------------------------------------------------------------------------



or a combination thereof and, if a combination thereof, the amount allocable to
each and whether the prepayment is of Eurodollar Loans, Base Rate Loans,
Swingline Loans or a combination thereof, and, if of a combination thereof, the
amount allocable to each. Upon receipt of such notice, the Administrative Agent
shall promptly notify each Lender. If any such notice is given, the amount
specified in such notice shall be due and payable on the date set forth in such
notice; provided, however, that each partial prepayment of Loans shall be in a
minimum principal amount of $1,000,000 and integral multiples of $100,000.
Subject to the foregoing terms and Section 3.18, amounts prepaid under this
Section 3.3(a) shall be applied as the Borrower may elect; provided that if the
Borrower fails to specify a voluntary prepayment then such prepayment shall be
applied to the applicable Loans, in each case first to Base Rate Loans and then
to Eurodollar Loans, in direct order of Interest Period maturities and, in the
case of a prepayment of the Term Loan or an Incremental Term Loan, such
prepayment shall be applied ratably to the remaining principal amortization
payments. A Notice of Prepayment received after the time periods required above
shall be deemed received on the next Business Day. All prepayments under this
Section 3.3(a) shall be subject to Section 3.12, but otherwise without premium
or penalty.
(d)    Mandatory Prepayments.
(iv)    If at any time the sum of the aggregate amount of the outstanding
Revolving Loans plus LOC Obligations outstanding plus Swingline Loans
outstanding shall exceed the Revolving Committed Amount, the Borrower shall
immediately make payment on the Loans and/or Cash Collateralize the LOC
Obligations in an amount sufficient to eliminate such excess. All amounts
required to be paid pursuant to Section 3.3(b) shall be applied as follows: to
the Swingline Loans and to the Revolving Loans and (after all Revolving Loans
and Swingline Loans have been repaid) to a cash collateral account in respect of
LOC Obligations. Within the parameters of the applications set forth above,
prepayments shall be applied first to Base Rate Loans and then to Eurodollar
Loans in direct order of Interest Period maturities.
(v)    Upon the occurrence of a Change of Control, unless the Required Lenders
shall elect otherwise, (A) the Commitments shall automatically terminate and (B)
the Borrower shall promptly, and in any event, within three Business Days,
prepay all accrued fees and all unpaid principal of and any accrued interest in
respect of all Loans and Cash Collateralize all LOC Obligations.
All prepayments under this Section 3.3(b) shall be subject to Section 3.12.
3.4    Termination of Revolving Commitments, Reduction of Revolving Committed
Amount or Increase in Commitments.
(a)    Voluntary Reductions of Revolving Committed Amount. The Borrower may from
time to time permanently reduce or terminate the Revolving Committed Amount in
whole or in part (in minimum aggregate amounts of $5,000,000 or in integral
multiples of $1,000,000 in excess thereof (or, if less, the full remaining
amount of the then applicable Revolving Committed Amount)) upon five Business
Days’ prior written notice to the Administrative Agent; provided, that, no such
termination or reduction shall be made which would cause the sum of the
aggregate principal amount of the outstanding Revolving Loans plus LOC
Obligations plus Swingline Loans to exceed the Revolving Committed Amount or
unless, concurrently with such termination or reduction, the Revolving Loans and
Swingline Loans are repaid to the extent necessary to eliminate such excess. The
Administrative Agent shall promptly notify each affected Lender of receipt by
the Administrative Agent of any notice from the Borrower pursuant to this
Section 3.4(a).


--------------------------------------------------------------------------------



(b)    Mandatory Termination of Revolving Commitments. The Revolving Commitments
shall automatically terminate on the Maturity Date therefor.
(c)    Increase in Commitments. The Borrower shall have the right, upon at least
fifteen (15) Business Days’ prior written notice to the Administrative Agent, to
increase (in one or more increases) the Revolving Committed Amount or institute
one or more Incremental Term Loans at any time prior to the date that is six (6)
months prior to the Maturity Date, subject, however, in any such case, to
satisfaction of the following conditions precedent:
(vi)    the sum of (A) the aggregate amount of all increases in the Revolving
Committed Amount pursuant to this Section 3.4(c) plus (B) the aggregate original
principal amount of all Incremental Term Loans made pursuant to Section 2.1(c)
shall not exceed $300,000,000;
(vii)    no Default or Event of Default shall exist prior to or after giving
effect to such increase or institution on the date on which such increase or
institution is to become effective;
(viii)    the representations and warranties set forth in Article VI shall be
true and correct in all material respects on and as of the date on which such
increase or institution is to become effective (except for those which expressly
relate to an earlier date);
(ix)    such increase or institution shall be in a minimum amount of $10,000,000
and in integral multiples of $5,000,000 in excess thereof (or such lesser
amounts as the Administrative Agent may agree);
(x)    such requested increase or institution shall only be effective upon
receipt by the Administrative Agent of (A) additional commitments in a
corresponding amount of such requested increase or institution from either
existing Lenders and/or one or more other institutions that qualify as an
Eligible Assignee (it being understood and agreed that no existing Lender shall
be required to provide an additional commitment) and (B) documentation from each
institution providing an additional commitment evidencing their commitment and
their obligations under this Credit Agreement in form and substance acceptable
to the Administrative Agent (which documentation shall take the form of
Incremental Term Loan Agreements, in the case of an institution of an
Incremental Term Loan);
(xi)    the Administrative Agent shall have received all documents (including
resolutions of the board of directors of the Borrower and the Guarantors) it may
reasonably request relating to the corporate or other necessary authority for
and the validity of such increase or institution, and any other matters relevant
thereto, all in form and substance reasonably satisfactory to the Administrative
Agent;
(xii)    if any Revolving Loans are outstanding at the time of the increase in
the Revolving Committed Amount, the Borrower shall, if applicable, prepay one or
more existing Revolving Loans (such prepayment to be subject to Section 3.12) in
an amount necessary such that after giving effect to the increase in the
Revolving Committed Amount, each Lender will hold its pro rata share (based on
its Applicable Percentage of the increased Revolving Committed Amount) of
outstanding Revolving Loans;
(xiii)    if the reallocation, if any, of outstanding Loans among the Lenders in
connection with such increase results in the prepayment of Eurodollar Loans on a
day which is not the last day


--------------------------------------------------------------------------------



of an Interest Period with respect thereto, the Borrower shall have paid to each
affected Lender such amounts, if any, as may be required pursuant to Section
3.12; and
(xiv)    in the case of the institution of an Incremental Term Loan:
(A)    the final maturity date for such Incremental Term Loan shall be as set
forth in the applicable Incremental Term Loan Agreement, provided that such date
shall not be earlier than the Maturity Date for the Term Loan;
(B)    the scheduled principal amortization payments under such Incremental Term
Loan shall be as set forth in the applicable Incremental Term Loan Agreement;
provided that the weighted average life of the Incremental Term Loan shall not
be less than the weighted life to maturity of the Term Loan;
(C)    the Applicable Rate for such Incremental Term Loan shall be the
percentage(s) per annum set forth in the applicable Incremental Term Loan
Agreement; and
(C)    except as provided in subsections (A), (B) and (C) above, the terms of
each Incremental Term Loan shall be identical to that of the Term Loan.


3.5    Fees.
(d)    Unused Fee. In consideration of the Revolving Commitments of the Lenders
hereunder, the Borrower agrees to pay to the Administrative Agent for the
account of each Lender with a Revolving Commitment a fee (the “Unused Fee”)
equal to the Applicable Rate per annum for Unused Fees then in effect on the
Unused Revolving Committed Amount for each day during the applicable Unused Fee
Calculation Period (hereinafter defined), subject to adjustment as provided in
Section 3.18. The Unused Fee shall commence to accrue on the Closing Date and
shall be due and payable in arrears on the first business day of each April,
July, October and January (and any date that the Revolving Committed Amount is
reduced as provided in Section 3.4 and the Maturity Date) for the immediately
preceding quarter (or portion thereof) (each such quarter or portion thereof for
which the Unused Fee is payable hereunder being herein referred to as an “Unused
Fee Calculation Period”), beginning with the first of such dates to occur after
the Closing Date. For purposes of computation of the Unused Fees, the Swingline
Loans shall not be counted toward or considered usage of the Revolving Committed
Amount.
(e)    Letter of Credit Fees.
(i)    Standby Letter of Credit Issuance Fee. In consideration of the issuance
of standby Letters of Credit hereunder, the Borrower promises to pay to the
Administrative Agent for the account of each Lender with a Revolving Commitment
a fee in Dollars (the “Standby Letter of Credit Fee”) on such Lender’s
Applicable Percentage of the Dollar Equivalent of the average daily maximum
amount available to be drawn under each such standby Letter of Credit computed
at a per annum rate for each day from the date of issuance to the date of
expiration equal to the Applicable Rate; provided, however, any Standby Letter
of Credit Fees otherwise payable for the account of a Defaulting Lender with
respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the Issuing Lender pursuant to Section
2.2 shall be payable, to the maximum extent permitted by applicable law, to the
other Lenders in accordance with the upward adjustments in their respective
Applicable Percentages allocable to such Letter of Credit pursuant to Section
3.18(a)(iv), with the balance of such fee, if any, payable to the Issuing Lender
for its own account (or in the event the Borrower has provided such Cash
Collateral, such balance


--------------------------------------------------------------------------------



shall be deemed waived and shall not be payable by the Borrower). The Standby
Letter of Credit Fee will be payable quarterly in arrears on the first Business
Day of each April, July, October and January for the immediately preceding
quarter (or a portion thereof).
(ii)    Trade Letter of Credit Drawing Fee. In consideration of the issuance of
trade Letters of Credit and Bankers’ Acceptances hereunder, the Borrower
promises to pay to the Administrative Agent for the account of each Lender with
a Revolving Commitment a fee in Dollars (the “Trade Letter of Credit Fee”) on
such Lender’s Applicable Percentage of the Dollar Equivalent of the average
daily maximum amount available to be drawn under each such trade Letter of
Credit and each Bankers’ Acceptance computed at a per annum rate for each day
from the date of issuance to the date of expiration equal to the Applicable
Rate; provided, however, any Trade Letter of Credit Fees otherwise payable for
the account of a Defaulting Lender with respect to any trade Letter of Credit or
Bankers’ Acceptance as to which such Defaulting Lender has not provided Cash
Collateral satisfactory to the Issuing Lender pursuant to Section 2.2 shall be
payable, to the maximum extent permitted by applicable law, to the other Lenders
in accordance with the upward adjustments in their respective Applicable
Percentages allocable to such trade Letter of Credit or Bankers’ Acceptance
pursuant to Section 3.18(a)(iv), with the balance of such fee, if any, payable
to the Issuing Lender for its own account (or in the event the Borrower has
provided such Cash Collateral, such balance shall be deemed waived and shall not
be payable by the Borrower). The Trade Letter of Credit Fee will be payable
quarterly in arrears on the first Business Day of each April, July, October and
January for the immediately preceding quarter (or a portion thereof).
(iii)    Issuing Lender Fees. In addition to the Standby Letter of Credit Fee
payable pursuant to clause (i) above and the Trade Letter of Credit Fee payable
pursuant to clause (ii) above, the Borrower promises to pay to the Issuing
Lender for its own account without sharing by the other Lenders customary
charges from time to time of the Issuing Lender with respect to the issuance,
amendment, transfer, administration, cancellation and conversion of, and
drawings under, such Letters of Credit and Bankers’ Acceptances (collectively,
the “Issuing Lender Fees”).
3.6    Capital Adequacy and Liquidity.
If any Lender has determined that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s (or its holding company’s) capital, assets or liquidity as a
consequence of its commitments or obligations hereunder to a level below that
which such Lender (or its holding company) could have achieved but for such
Change in Law (taking into consideration such Lender’s (or its holding
company’s) policies with respect to capital adequacy and liquidity), then, upon
notice from such Lender to the Borrower, the Borrower shall be obligated to pay
to such Lender such additional amount or amounts as will compensate such Lender
(or its holding company) for such reduction. Each determination by any such
Lender of amounts owing under this Section shall, absent manifest error, be
presumed correct and binding on the parties hereto.
3.7    Inability to Determine Rates.
If in connection with any request for a Eurodollar Loan or a conversion to or
continuation thereof, (i) the Administrative Agent determines that (a) Dollar
deposits are not being offered to banks in the London interbank eurodollar
market for the applicable amount and Interest Period of such Eurodollar Loan or
(b) adequate and reasonable means do not exist for determining the Eurodollar
Base Rate for any requested Interest Period with respect to a proposed
Eurodollar Loan or in connection with an existing or proposed Base Rate Loan, or
(ii) the Administrative Agent or the Required Lenders determine that for any
reason the


--------------------------------------------------------------------------------



Eurodollar Base Rate for any requested Interest Period with respect to a
proposed Eurodollar Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Loan, the Administrative Agent will promptly notify the
Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurodollar Loans shall be suspended (to the extent of the affected
Eurodollar Loans or Interest Periods) and (y) in the event of a determination
described in the preceding sentence with respect to the Eurodollar Base Rate
component of the Base Rate, the utilization of the Eurodollar Base Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice. Upon receipt of such notice, the Borrower may revoke any pending
request for a borrowing of, conversion to or continuation of Eurodollar Loans
(to the extent of the affected Eurodollar Loans or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for a
borrowing of Base Rate Loans in the amount specified therein.
3.8    Illegality.
If any Lender determines that any Requirement of Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its Applicable Lending Office to make, maintain or fund Loans whose interest
is determined by reference to the Eurodollar Base Rate, or to determine or
charge interest rates based upon the Eurodollar Base Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on written notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Loans or to convert Base Rate Loans to Eurodollar Loans shall be
suspended and (ii) if such notice asserts the illegality of such Lender making
or maintaining Base Rate Loans the interest rate on which is determined by
reference to the Eurodollar Base Rate component of the Base Rate, the interest
rate on which Base Rate Loans of such Lender, shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Base Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist (which notice shall be delivered
promptly upon termination of such circumstances). Upon receipt of such notice,
(x) the Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all of such Lender’s
Eurodollar Loans to Base Rate Loans (the interest rate on which Base Rate Loans
of such Lender shall, if necessary to avoid such illegality, be determined by
the Administrative Agent without reference to the Eurodollar Base Rate component
of the Base Rate), either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurodollar Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Loans and (y) if such notice asserts the illegality of such Lender
determining or charging interest rates based upon the Eurodollar Base Rate, the
Administrative Agent shall during the period of such suspension compute the Base
Rate applicable to such Lender without reference to the Eurodollar Base Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Base Rate (which notice shall be
delivered promptly upon cessation of such illegality). Upon any such prepayment
or conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.
3.9    Increased Costs.
If any Change in Law shall:
(iv)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or


--------------------------------------------------------------------------------



credit extended or participated in by, any Lender (except any reserve
requirement reflected in the Eurodollar Rate);
(v)    subject any Lender to any tax of any kind whatsoever (excluding federal
taxation of the overall net income of any Lender) with respect to this Credit
Agreement, any Letter of Credit, any Bankers’ Acceptance, any Participation
Interest in a Letter of Credit or Bankers’ Acceptance or any Eurodollar Loan
made by it, or change the basis of taxation of payments to such Lender in
respect thereof (except for Taxes or Other Taxes covered by Section 3.11); or
(vi)    impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Credit Agreement or Eurodollar Loans made by such
Lender or any Letter of Credit or Bankers’ Acceptance (as applicable) or
participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Base Rate (or of maintaining its obligation to make
any such Loan), or to increase the cost to such Lender of participating in,
issuing or maintaining any Letter of Credit or Bankers’ Acceptance (or of
maintaining its obligation to participate in or to issue any Letter of Credit or
Bankers’ Acceptance), or to reduce the amount of any sum received or receivable
by such Lender hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender, the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.
3.10    Mitigation Obligations, Etc.
(a)    Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in Section 3.6 or 3.9 and delivered to
the Borrower shall be presumed correct absent manifest error. The Borrower shall
pay such Lender the amount shown as due on any such certificate within ten days
after receipt thereof.
(b)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to
Section 3.6 or 3.9 for any increased costs incurred or reductions suffered more
than nine months prior to the date that such Lender notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).
(c)    Designation of a Different Applicable Lending Office. If any Lender
requests compensation under Section 3.6 or 3.9, or the Borrower is required to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.11, or if any Lender gives a notice
pursuant to Section 3.8, then such Lender shall, as applicable, use reasonable
efforts to designate a different Applicable Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.6, 3.9 or 3.11, as the case may be, in the future,
or eliminate the need for the notice pursuant to Section 3.8, as applicable, and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.


--------------------------------------------------------------------------------



(d)    Replacement of Lenders. If any Lender requests compensation under Section
3.6 or 3.9, if any Lender gives a notice pursuant to Section 3.8, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.11,
the Borrower may replace such Lender in accordance with Section 11.19.
3.11    Taxes.
(a)    Any and all payments by any Credit Party to or for the account of any
Lender or the Administrative Agent hereunder or under any other Credit Document
shall be made free and clear of and without deduction for any and all present or
future taxes, duties, levies, imposts, deductions, charges or withholdings, and
all liabilities with respect thereto, excluding, in the case of each Lender and
the Administrative Agent, (A) taxes imposed on its income, and franchise taxes
imposed on it, by the jurisdiction under the laws of which such Lender (or its
Applicable Lending Office) or the Administrative Agent (as the case may be) is
organized or any political subdivision thereof and (B) any U.S. federal
withholding taxes imposed under FATCA (all such non‑excluded taxes, duties,
levies, imposts, deductions, charges, withholdings, and liabilities being
hereinafter referred to as “Taxes”). If any Credit Party shall be required by
law to deduct any Taxes from or in respect of any sum payable under this Credit
Agreement or any other Credit Document to any Lender or the Administrative
Agent, (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 3.11) such Lender or the Administrative Agent
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Credit Party shall make such deductions,
(iii) such Credit Party shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable law, and
(iv) such Credit Party shall furnish to the Administrative Agent, at its address
referred to in Section 11.1, the original or a certified copy of a receipt
evidencing payment thereof.
(b)    In addition, the Borrower agrees to pay any and all present or future
stamp or documentary taxes and any other excise or property taxes or charges or
similar levies which arise from any payment made under this Credit Agreement or
any other Credit Document or from the execution or delivery of, or otherwise
with respect to, this Credit Agreement or any other Credit Document (hereinafter
referred to as “Other Taxes”).
(c)    The Borrower agrees to indemnify each Lender and the Administrative Agent
for the full amount of Taxes and Other Taxes (including, without limitation, any
Taxes or Other Taxes imposed or asserted by any jurisdiction on amounts payable
under this Section 3.11) paid by such Lender or the Administrative Agent (as the
case may be) and any liability (including penalties, interest, and expenses)
arising therefrom or with respect thereto.
(d)    Each Lender that is not a United States person under Section 7701(a)(30)
of the Code (a “Foreign Lender”), on or prior to the date of its execution and
delivery of this Credit Agreement in the case of each Lender listed on the
signature pages hereof and on or prior to the date on which it becomes a Lender
in the case of each other Lender, and from time to time thereafter if requested
in writing by the Borrower or the Administrative Agent (but only so long as such
Lender remains lawfully able to do so), shall provide the Borrower and the
Administrative Agent with (i) Internal Revenue Service Form W-8BEN or W-8ECI, as
appropriate, or any successor form prescribed by the Internal Revenue Service,
certifying that such Lender is entitled to benefits under an income tax treaty
to which the United States is a party which reduces the rate of withholding tax
on payments of interest or certifying that the income receivable pursuant to
this Credit Agreement is effectively connected with the conduct of a trade or
business in the United States, or (ii)  any other form or certificate required
by any taxing authority (including any certificate required by Sections 871


--------------------------------------------------------------------------------



(h) and 881(c) of the Internal Revenue Code), certifying that such Lender is
entitled to an exemption from or a reduced rate of tax on payments pursuant to
this Credit Agreement or any of the other Credit Documents.
In addition, if a payment made to a Lender under any Credit Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
paragraph, “FATCA” shall include any amendments made to FATCA after the date of
this Credit Agreement.
(e)    For any period with respect to which a Lender has failed to provide the
Borrower and the Administrative Agent with the appropriate form pursuant to
Section 3.11(d) (unless such failure is due to a change in treaty, law, or
regulation occurring subsequent to the date on which a form originally was
required to be provided), such Lender shall not be entitled to indemnification
under Section 3.11(a) or 3.11(b) with respect to Taxes imposed by the United
States; provided, however, that should a Lender, which is otherwise exempt from
or subject to a reduced rate of withholding tax, become subject to Taxes because
of its failure to deliver a form required hereunder, the Borrower shall take
such steps as such Lender shall reasonably request to assist such Lender to
recover such Taxes.
(f)    If any Credit Party is required to pay additional amounts to or for the
account of any Lender pursuant to this Section 3.11, then such Lender will agree
to use reasonable efforts to change the jurisdiction of its Applicable Lending
Office so as to eliminate or reduce any such additional payment which may
thereafter accrue if such change, in the reasonable judgment of such Lender, is
not otherwise disadvantageous to such Lender.
(g)    Within thirty (30) days after the date of any payment of Taxes, the
applicable Credit Party shall furnish to the Administrative Agent the original
or a certified copy of a receipt evidencing such payment.
(h)    Without prejudice to the survival of any other agreement of the Credit
Parties hereunder, the agreements and obligations of the Credit Parties
contained in this Section 3.11 shall survive the repayment of the Loans, LOC
Obligations and other obligations under the Credit Documents and the termination
of the Commitments hereunder.
3.12    Compensation.
Upon the request of any Lender, the Borrower shall pay to such Lender such
amount or amounts as shall be sufficient (in the reasonable opinion of such
Lender) to compensate it for any loss, cost, or expense (including loss of
anticipated profits) incurred by it as a result of:
(a)    any payment, prepayment, or conversion of a Eurodollar Loan for any
reason (including, without limitation, the acceleration of the Loans pursuant to
Section 9.2) on a date other than the last day of the Interest Period for such
Loan; or


--------------------------------------------------------------------------------



(b)    any failure by the Borrower for any reason (including, without
limitation, the failure of any condition precedent specified in Article V to be
satisfied) to borrow, convert, continue, or prepay a Eurodollar Loan on the date
for such borrowing, conversion, continuation, or prepayment specified in the
relevant notice of borrowing, prepayment, continuation, or conversion under this
Credit Agreement.
With respect to Eurodollar Loans, such indemnification may include an amount
equal to the excess, if any, of (a) the amount of interest which would have
accrued on the amount so prepaid, or not so borrowed, converted or continued,
for the period from the date of such prepayment or of such failure to borrow,
convert or continue to the last day of the applicable Interest Period (or, in
the case of a failure to borrow, convert or continue, the Interest Period that
would have commenced on the date of such failure) in each case at the applicable
rate of interest for such Eurodollar Loans provided for herein (excluding,
however, the Applicable Rate included therein, if any) over (b) the amount of
interest (as reasonably determined by such Lender) which would have accrued to
such Lender on such amount by placing such amount on deposit for a comparable
period with leading banks in the interbank Eurodollar market. The covenants of
the Borrower set forth in this Section 3.12 shall survive the repayment of the
Loans, LOC Obligations and other obligations under the Credit Documents and the
termination of the Commitments hereunder.
3.13    Pro Rata Treatment.
Except to the extent otherwise provided herein:
(a)    Loans. Each Loan, each payment or (subject to the terms of Section 3.3)
prepayment of principal of any Loan or reimbursement obligations arising from
drawings under Letters of Credit, each payment of interest on the Loans or
reimbursement obligations arising from drawings under Letters of Credit, each
payment of Unused Fees, each payment of the Standby Letter of Credit Fee, each
payment of the Trade Letter of Credit Fee, each reduction in Commitments and
each conversion or extension of any Loan, shall be allocated pro rata among the
applicable Lenders in accordance with the respective Applicable Percentages.
(b)    Advances. The obligations of the Lenders hereunder to make Loans and to
fund Participation Interests in Letters of Credit and Swingline Loans or to make
any payment under Section 11.5(c) are several and not joint. The failure of any
Lender to make any Loan or to fund any such Participation Interests or to make
any payment under Section 11.5(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, purchase its Participation Interests or to make any payment under
Section 11.5(c).
(c)    (i)    Funding by Lenders; Presumption by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any borrowing of Eurodollar Loans (or, in the case of any
borrowing of Base Rate Loans, prior to 1:00 p.m. on the date of such borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section 2.1
(or, in the case of a borrowing of Base Rate Loans, that such Lender has made
such share available in accordance with and at the time required by Section 2.1)
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the greater


--------------------------------------------------------------------------------



of the Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans; the Administrative Agent shall not request that the Borrower make such
payment unless such Lender has not made such payment to the Administrative Agent
within two Business Days following demand. If the Borrower and such Lender shall
pay such interest to the Administrative Agent for the same or an overlapping
period, the Administrative Agent shall promptly remit to the Borrower the amount
of such interest paid by the Borrower for such period. If such Lender pays its
share of the applicable borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Loan included in such borrowing. Any
payment by the Borrower shall be without prejudice to any claim the Borrower may
have against a Lender that shall have failed to make such payment to the
Administrative Agent.
(ii)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the Issuing Lender hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Lender, as the case may be,
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Lender, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the Issuing Lender, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (c) shall be presumed correct, absent
manifest error.
3.14    Sharing of Payments.
The Lenders agree among themselves that, in the event that any Lender shall
obtain payment in respect of any Loan, LOC Obligations or any other obligation
owing to such Lender under this Credit Agreement through the exercise of a right
of setoff, banker’s lien or counterclaim, or pursuant to a secured claim under
Section 506 of Title 11 of the United States Code or other security or interest
arising from, or in lieu of, such secured claim, received by such Lender under
any applicable bankruptcy, insolvency or other similar law or otherwise, or by
any other means, in excess of its pro rata share of such payment as provided for
in this Credit Agreement, such Lender shall promptly purchase from the other
Lenders a Participation Interest in such Loans, LOC Obligations and other
obligations in such amounts, and make such other adjustments from time to time,
as shall be equitable to the end that all Lenders share such payment in
accordance with their respective ratable shares as provided for in this Credit
Agreement. The Lenders further agree among themselves that if payment to a
Lender obtained by such Lender through the exercise of a right of setoff,
banker’s lien, counterclaim or other event as aforesaid shall be rescinded or
must otherwise be restored, each Lender which shall have shared the benefit of
such payment shall, by repurchase of a Participation Interest theretofore sold,
return its share of that benefit (together with its share of any accrued
interest payable with respect thereto) to each Lender whose payment shall have
been rescinded or otherwise restored. The Borrower agrees that any Lender so
purchasing such a Participation Interest may, to the fullest extent permitted by
law, exercise all rights of payment, including setoff, banker’s lien or
counterclaim, with


--------------------------------------------------------------------------------



respect to such Participation Interest as fully as if such Lender were a holder
of such Loan, LOC Obligations or other obligation in the amount of such
Participation Interest. Except as otherwise expressly provided in this Credit
Agreement, if any Lender or the Administrative Agent shall fail to remit to the
Administrative Agent or any other Lender an amount payable by such Lender or the
Administrative Agent to the Administrative Agent or such other Lender pursuant
to this Credit Agreement on the date when such amount is due, such payments
shall be made together with interest thereon for each date from the date such
amount is due until the date such amount is paid to the Administrative Agent or
such other Lender at a rate per annum equal to the Federal Funds Rate. If under
any applicable bankruptcy, insolvency or other similar law, any Lender receives
a secured claim in lieu of a setoff to which this Section 3.14 applies, such
Lender shall, to the extent practicable, exercise its rights in respect of such
secured claim in a manner consistent with the rights of the Lenders under this
Section 3.14 to share in the benefits of any recovery on such secured claim.
3.15    Payments, Computations; Retroactive Adjustments of Applicable Rate.
All payments hereunder shall be made to the Administrative Agent in Dollars in
immediately available funds, without recoupment, setoff, deduction, counterclaim
or withholding of any kind, and, except as otherwise specifically provided
herein, at the Administrative Agent’s office specified in Schedule 2.1 not later
than 2:00 p.m. (Charlotte, North Carolina time) on the date when due. Payments
received after such time shall be deemed to have been received on the next
succeeding Business Day. The Administrative Agent may (but shall not be
obligated to) debit the amount of any such payment which is not made by such
time to any ordinary deposit account of the Borrower or any other Credit Party
maintained with the Administrative Agent (with notice to the Borrower or such
other Credit Party). The Borrower shall, at the time it makes any payment under
this Credit Agreement, specify to the Administrative Agent the Loans, LOC
Obligations, Fees, interest or other amounts payable by the Borrower hereunder
to which such payment is to be applied (and in the event that it fails so to
specify, or if such application would be inconsistent with the terms hereof, the
Administrative Agent shall distribute such payment to the Lenders in such manner
as the Administrative Agent may determine to be appropriate in respect of
obligations owing by the Borrower hereunder, subject to the terms of
Section 3.13(a)). The Administrative Agent will distribute such payments to such
Lenders, if any such payment is received prior to 2:00 p.m. (Charlotte, North
Carolina time) on a Business Day in like funds as received prior to the end of
such Business Day and otherwise the Administrative Agent will distribute such
payment to such Lenders on the next succeeding Business Day. Whenever any
payment hereunder shall be stated to be due on a day which is not a Business
Day, the due date thereof shall be extended to the next succeeding Business Day
(subject to accrual of interest and Fees for the period of such extension),
except that in the case of Eurodollar Loans, if the extension would cause the
payment to be made in the next following calendar month, then such payment shall
instead be made on the next preceding Business Day. All computations of interest
for Base Rate Loans (including Base Rate Loans determined by reference to the
Eurodollar Base Rate) shall be made on the basis of a year of 365 or 366 days,
as the case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year). Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to this Section 3.15, bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be presumed
correct, absent manifest error.
If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Leverage Ratio as calculated by the Borrower as of any
applicable date was inaccurate and (ii) a proper calculation of the Leverage
Ratio would have resulted in higher pricing for such period, the Borrower shall
immediately and retroactively be


--------------------------------------------------------------------------------



obligated to pay to the Administrative Agent for the account of the applicable
Lenders, promptly on demand by the Administrative Agent (or, after the
occurrence of an actual or deemed entry of an order for relief with respect to
the Borrower under the Bankruptcy Code, automatically and without further action
by the Administrative Agent, any Lender or the Issuing Lender), an amount equal
to the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period.
This paragraph shall not limit the rights of the Administrative Agent, any
Lender or the Issuing Lender, as the case may be, under Section 2.2(c)(iii) or
3.5(b) or under Article IX.
3.16    Evidence of Debt.
(a)    Each Lender shall maintain an account or accounts evidencing each Loan
made by such Lender to the Borrower from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Credit Agreement. Each Lender will make reasonable efforts to maintain the
accuracy of its account or accounts and to promptly update its account or
accounts from time to time, as necessary.
(b)    The Administrative Agent shall maintain the Register pursuant to
Section 11.3(c), and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount, type and Interest
Period of each such Loan hereunder, (ii) the amount of any principal or interest
due and payable or to become due and payable to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder from
or for the account of any Credit Party and each Lender’s share thereof. The
Administrative Agent will make reasonable efforts to maintain the accuracy of
the subaccounts referred to in the preceding sentence and to promptly update
such subaccounts from time to time, as necessary.
(c)    The entries made in the accounts, Register and subaccounts maintained
pursuant to subsection (b) of this Section 3.16 (and, if consistent with the
entries of the Administrative Agent, subsection (a)) shall be presumed correct,
absent manifest error and amounts of the obligations of the Credit Parties
therein recorded; provided, however, that the failure of any Lender or the
Administrative Agent to maintain any such account, such Register or such
subaccount, as applicable, or any error therein, shall not in any manner affect
the obligation of the Credit Parties to repay the Credit Party Obligations owing
to such Lender.
3.17    Cash Collateral.
(a)    Certain Credit Support Events. Upon the request of the Administrative
Agent or the Issuing Lender (i) if the Issuing Lender has honored any full or
partial drawing request under any Letter of Credit or made any payment under any
Bankers’ Acceptance and such drawing or payment has resulted in an L/C
Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any LOC
Obligation for any reason remains outstanding, the Borrower shall, in each case,
immediately Cash Collateralize the then outstanding amount of all LOC
Obligations. At any time that there shall exist a Defaulting Lender, within
three (3) Business Days after the request of the Administrative Agent, the
Issuing Lender or the Swingline Lender, the Borrower shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 3.18(a)(iv) and any Cash
Collateral provided by the Defaulting Lender).
(b)    Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Wells Fargo. The Borrower, and
to the extent provided by any Lender, such Lender, hereby grants to (and
subjects to the


--------------------------------------------------------------------------------



control of) the Administrative Agent, for the benefit of the Administrative
Agent, the Issuing Lender and the Lenders (including the Swingline Lender), and
agrees to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 3.17(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency.
(c)    Application. Notwithstanding anything to the contrary contained in this
Credit Agreement, Cash Collateral provided under any of this Section 3.17 or
Sections 2.2, 2.3, 3.3, 3.18 or 9.2 in respect of Letters of Credit, Bankers’
Acceptances or Swingline Loans shall be held and applied to the satisfaction of
the specific LOC Obligations, Swingline Loans, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.
(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 11.3(b)(vi))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a
Credit Party shall not be released during the continuance of a Default or Event
of Default (and following application as provided in this Section 3.17 may be
otherwise applied in accordance with Section 9.3), and (y) the Person providing
Cash Collateral and the Issuing Lender or Swingline Lender, as applicable, may
agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.
3.18    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Credit Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:
(i)    Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Credit
Agreement shall be restricted as set forth in Section 11.6 or the definition of
“Required Lenders”.
(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 11.2), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to the Issuing Lender
or Swingline Lender hereunder; third, if so determined by the Administrative
Agent or requested by the Issuing Lender or Swingline Lender, to be held as Cash


--------------------------------------------------------------------------------



Collateral for future funding obligations of that Defaulting Lender of any
participation in any Swingline Loan, Letter of Credit or Bankers’ Acceptance;
fourth, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which that Defaulting Lender
has failed to fund its portion thereof as required by this Credit Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Credit Agreement; sixth, to the payment of any
amounts owing to the Lenders, the Issuing Lender or Swingline Lender as a result
of any judgment of a court of competent jurisdiction obtained by any Lender, the
Issuing Lender or Swingline Lender against that Defaulting Lender as a result of
that Defaulting Lender’s breach of its obligations under this Credit Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Credit Agreement; and eighth, to that Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or L/C Borrowings in respect of
which that Defaulting Lender has not fully funded its appropriate share and (y)
such Loans or L/C Borrowings were made at a time when the conditions set forth
in Section 5.2 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Borrowings owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Borrowings owed to, that Defaulting Lender. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 3.18(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.
(iii)    Certain Fees. That Defaulting Lender (x) shall not be entitled to
receive any Unused Fee pursuant to Section 3.5(a) for any period during which
that Lender is a Defaulting Lender (and the Borrower shall not be required to
pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender) and (y) shall be limited in its right to receive Standby
Letter of Credit Fees and Trade Letter of Credit Fees as provided in Section
3.5(b).
(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure.
During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit or Swingline Loans
pursuant to Sections 2.2 and 2.3, the “Applicable Percentage” of each
non-Defaulting Lender shall be computed without giving effect to the Revolving
Commitment of that Defaulting Lender; provided, that, (i) each such reallocation
shall be given effect only if, at the date of such reallocation, no Default or
Event of Default exists; and (ii) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund Participation Interests in
Letters of Credit, Bankers’ Acceptances and Swingline Loans shall not exceed the
positive difference, if any, of (1) the Revolving Commitment of that
non-Defaulting Lender minus (2) the aggregate outstanding principal amount of
the Revolving Loans of that Lender.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and the Issuing Lender agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent


--------------------------------------------------------------------------------



may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit, Bankers’ Acceptances and Swingline Loans to
be held on a pro rata basis by the Lenders in accordance with their Applicable
Percentages (without giving effect to Section 3.18(a)(iv)), whereupon that
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.
3.19    Extension Option.
(a)    Request for Extensions. Not more than twice during the term of this
Credit Agreement, the Borrower may by notice to the Administrative Agent (which
notice must be given not earlier than 60 days prior to the next anniversary of
the Closing Date and not later than 30 days prior to the next anniversary of the
Closing Date (the “Anniversary Date”)), request that the Lenders extend the
Maturity Date for one additional year. Each Lender shall, by notice to the
Borrower and the Administrative Agent not later than the 15h day following the
date of any such request from the Borrower, advise the Borrower whether or not
it agrees to extend the Maturity Date as requested. Each decision by a Lender
shall be in the sole discretion of such Lender, and any Lender that has not so
advised the Administrative Agent by the 15th day following the date of such
request from the Borrower shall be deemed to have declined to agree to such
extension. Each of the parties hereto acknowledges and agrees that no Lender
shall be obligated to extend the Maturity Date pursuant to the terms of this
Section 3.19. Any Lender who fails to agree to the extension request of the
Borrower, as set forth herein, shall be referred to, for purposes of this
Section, as a “Non-Extending Lender”.


(b)    Extension. If the Administrative Agent and the Lenders holding unfunded
Commitments and outstanding Loans representing at least 50% of the Revolving
Committed Amount and the outstanding amount of the Term Loans agree to any such
request for extension of the Maturity Date (collectively, the “Approving
Lenders”), then the Borrower may, subject to the conditions set forth in Section
3.19(d), extend the Maturity Date for an additional year solely as to the
Approving Lenders; provided that the Maturity Date shall never extend beyond any
date for which the Borrower does not have approval. If Non-Extending Lenders
hold unfunded Commitments and outstanding Loans representing more than 50% of
the Revolving Committed Amount plus the outstanding amount of the Term Loans,
then the Borrower shall withdraw its extension request and the Maturity Date
will remain unchanged. With respect to the Non-Extending Lenders, it is
understood and agreed that the Maturity Date relating to the Non-Extending
Lenders shall remain unchanged and the repayment of all obligations owed to them
and the termination of their Commitments shall occur on the then existing
Maturity Date without giving effect to such extension request.


(c)    Replacement of Non-Extending Lenders. Subject to the satisfaction of the
minimum extension requirement in Section 3.19(b) and the other conditions to the
effectiveness of any such extension set forth in Section 3.19(d), the Borrower
shall have the right (but not the obligation), in its sole discretion, to, no
later than the date that occurs sixty (60) days following the applicable
Anniversary Date, elect to replace any Non-Extending Lender pursuant to Section
11.19 by causing such Non-Extending Lender to assign and delegate, without
recourse, its interests, rights and obligations as a Lender under this Agreement
and the related Credit Documents to one or more existing Lenders or Eligible
Assignees (provided, that the applicable existing Lender or Eligible Assignee
agrees to the extension of the Maturity Date requested by the Borrower).


--------------------------------------------------------------------------------



(d)    Conditions to Effectiveness of Extensions. Notwithstanding the foregoing,
the extension of the Maturity Date of each Approving Lender pursuant to this
Section 3.19 shall not be effective with respect to any Approving Lender unless,
on the applicable Anniversary Date: (i) no Default shall exist or be continuing
either prior to or after giving effect thereto; (ii) the representations and
warranties contained in this Agreement and the other Credit Documents shall be
true and correct in all material respects on and as of such date with the same
effect as if made on and as of such date (except for any such representation and
warranty that by its terms is made only as of an earlier date, which
representation and warranty shall remain true and correct in all material
respects as of such earlier date) and (iii) the Administrative Agent shall have
received all documents (including resolutions of the board of directors of the
Borrower and the Guarantors) it may reasonably request relating to the corporate
or other necessary authority for and the validity of such extension, and any
other matters relevant thereto, all in form and substance reasonably
satisfactory to the Administrative Agent.


ARTICLE IV.    

GUARANTY
4.1    The Guaranty.
Each of the Guarantors hereby jointly and severally guarantees to each Lender,
each Affiliate of a Lender that enters into a Hedging Agreement, and each other
holder of the Credit Party Obligations as hereinafter provided, as primary
obligor and not as surety, the prompt payment of the Credit Party Obligations in
full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) strictly in
accordance with the terms thereof. The Guarantors hereby further agree that if
any of the Credit Party Obligations are not paid in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Credit Party
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, as a mandatory prepayment, by acceleration, as a mandatory
cash collateralization or otherwise) in accordance with the terms of such
extension or renewal.
Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents or other documents relating to the Credit Party
Obligations, the obligations of each Guarantor hereunder shall be limited to an
aggregate amount equal to the largest amount that would not render its
obligations hereunder subject to avoidance under Section 548 of the Bankruptcy
Code or any comparable provisions of any applicable state law.
4.2    Obligations Unconditional.
The obligations of the Guarantors under Section 4.1 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Credit Documents or Hedging
Agreements, or any other agreement or instrument referred to therein, or any
substitution, release, impairment or exchange of any other guarantee of or
security for any of the Credit Party Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
which might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, it being the intent of this Section 4.2 that the
obligations of the Guarantors hereunder shall be absolute and unconditional
under any and all circumstances. Each Guarantor agrees that such Guarantor shall
have no right of


--------------------------------------------------------------------------------



subrogation, indemnity, reimbursement or contribution against the Borrower or
any other Guarantor for amounts paid under this Article IV until such time as
the Lenders (and any Affiliates of Lenders entering into Hedging Agreements)
have been paid in full, all Commitments under this Credit Agreement have been
terminated and no Person or Governmental Authority shall have any right to
request any return or reimbursement of funds from the Lenders in connection with
monies received under the Credit Documents or Hedging Agreements. Without
limiting the generality of the foregoing, it is agreed that, to the fullest
extent permitted by law, the occurrence of any one or more of the following
shall not alter or impair the liability of any Guarantor hereunder which shall
remain absolute and unconditional as described above:
(e)    at any time or from time to time, without notice to any Guarantor, the
time for any performance of or compliance with any of the Credit Party
Obligations shall be extended, or such performance or compliance shall be
waived;
(f)    any of the acts mentioned in any of the provisions of any of the Credit
Documents, any Hedging Agreement or any other agreement or instrument referred
to in the Credit Documents or Hedging Agreements shall be done or omitted;
(g)    the maturity of any of the Credit Party Obligations shall be accelerated,
or any of the Credit Party Obligations shall be modified, supplemented or
amended in any respect, or any right under any of the Credit Documents, any
Hedging Agreement or any other agreement or instrument referred to in the Credit
Documents or Hedging Agreements shall be waived or any other guarantee of any of
the Credit Party Obligations or any security therefor shall be released,
impaired or exchanged in whole or in part or otherwise dealt with;
(h)    any Lien granted to, or in favor of, the Administrative Agent or any
Lender or Lenders as security for any of the Credit Party Obligations shall fail
to attach or be perfected; or
(i)    any of the Credit Party Obligations shall be determined to be void or
voidable (including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).
With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Credit Documents, any Hedging Agreement or any other agreement or instrument
referred to in the Credit Documents or Hedging Agreements, or against any other
Person under any other guarantee of, or security for, any of the Credit Party
Obligations.
4.3    Reinstatement.
The obligations of the Guarantors under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Credit Party Obligations is rescinded or must be
otherwise restored by any holder of any of the Credit Party Obligations, whether
as a result of any proceedings in bankruptcy or reorganization or otherwise, and
each Guarantor agrees that it will indemnify the Administrative Agent and each
Lender on demand for all reasonable costs and expenses (including, without
limitation, fees and expenses of counsel) incurred by the Administrative Agent
or such Lender in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any bankruptcy, insolvency or similar law.


--------------------------------------------------------------------------------



4.4    Certain Additional Waivers.
Each Guarantor further agrees that such Guarantor shall have no right of
recourse to security for the Credit Party Obligations, except through the
exercise of rights of subrogation pursuant to Section 4.2 and through the
exercise of rights of contribution pursuant to Section 4.6.
4.5    Remedies.
The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, the Credit Party Obligations may be declared to be forthwith
due and payable as provided in Section 9.2 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said Section 9.2)
for purposes of Section 4.1 notwithstanding any stay, injunction or other
prohibition preventing such declaration (or preventing the Credit Party
Obligations from becoming automatically due and payable) as against any other
Person and that, in the event of such declaration (or the Credit Party
Obligations being deemed to have become automatically due and payable), the
Credit Party Obligations (whether or not due and payable by any other Person)
shall forthwith become due and payable by the Guarantors for purposes of
Section 4.1.
4.6    Rights of Contribution.
The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable law. Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Credit Documents and no Guarantor shall exercise such
rights of contribution until all Credit Party Obligations have been paid in full
and the Commitments have terminated.
4.7    Guarantee of Payment; Continuing Guarantee.
The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Credit Party Obligations
whenever arising.
4.8    Keepwell.
Each Credit Party that is a Qualified ECP Guarantor at the time the Guaranty in
this Article IV by any Credit Party that is not then an “eligible contract
participant” under the Commodity Exchange Act (a “Specified Credit Party”) or
the grant of a security interest under the Credit Documents by any such
Specified Credit Party, in either case, becomes effective with respect to any
Swap Obligation, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Credit Party with respect to such Swap Obligation as may be needed by such
Specified Credit Party from time to time to honor all of its obligations under
the Credit Documents in respect of such Swap Obligation (but, in each case, only
up to the maximum amount of such liability that can be hereby incurred without
rendering such Qualified ECP Guarantor’s obligations and undertakings under this
Article IV voidable under applicable bankruptcy, insolvency or other similar
laws, and not for any greater amount). The obligations and undertakings of each
Qualified ECP Guarantor under this Section shall remain in full force and effect
until the Credit Party Obligations have been indefeasibly paid and performed in
full. Each Credit Party intends this Section to constitute, and this Section
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each Specified Credit Party for all purposes of the Commodity
Exchange Act.


--------------------------------------------------------------------------------



ARTICLE V.    

CONDITIONS
5.1    Closing Conditions.
The obligation of the Lenders to enter into this Credit Agreement and to make
the initial Loans or the Issuing Lender to issue the initial Letter of Credit,
whichever shall occur first, shall be subject to satisfaction of the following
conditions (in form and substance acceptable to the Lenders):
(j)    Executed Credit Documents. Receipt by the Administrative Agent of duly
executed copies of: (i) this Credit Agreement, (ii) the Notes in favor of the
Lenders that have requested a Note and (iii) all other Credit Documents, each in
form and substance acceptable to the Administrative Agent in its sole
discretion.
(k)    Corporate Documents. Receipt by the Administrative Agent of the
following:
(i)    Charter Documents. Copies of the articles or certificates of
incorporation or other organization documents of each Credit Party certified to
be true and complete as of a recent date by the appropriate Governmental
Authority of the state or other jurisdiction of its incorporation or
organization and certified by a secretary or assistant secretary of such Credit
Party to be true and correct as of the Closing Date.
(ii)    Bylaws. A copy of the bylaws, operating agreement or partnership
agreement of each Credit Party certified by a secretary or assistant secretary
of such Credit Party to be true and correct as of the Closing Date.
(iii)    Resolutions. Copies of resolutions of the Board of Directors or other
governing body of each Credit Party approving and adopting the Credit Documents
to which it is a party, the transactions contemplated therein and authorizing
execution and delivery thereof, certified by a secretary or assistant secretary
of such Credit Party to be true and correct and in force and effect as of the
Closing Date.
(iv)    Good Standing. Copies of certificates of good standing, existence or its
equivalent with respect to each Credit Party certified as of a recent date by
the appropriate Governmental Authorities of the state or other jurisdiction of
incorporation and each other jurisdiction in which the failure to so qualify and
be in good standing could have a Material Adverse Effect.
(v)    Incumbency. An incumbency certificate of each Credit Party certified by a
secretary or assistant secretary to be true and correct as of the Closing Date.
(l)    Opinions of Counsel. The Administrative Agent shall have received a legal
opinion in form and substance reasonably satisfactory to the Administrative
Agent dated as of the Closing Date from counsel to the Credit Parties.
(m)    Material Adverse Effect. Since December 27, 2014, there shall not have
occurred or otherwise exist an event or condition which has had or could
reasonably be expected to have a Material Adverse Effect.


--------------------------------------------------------------------------------



(n)    Litigation. There shall not exist any pending or threatened action, suit,
investigation or proceeding against a Consolidated Party that could have a
Material Adverse Effect.
(o)    Officer’s Certificates. The Administrative Agent shall have received a
certificate or certificates executed by the chief financial officer, president
or treasurer of the Borrower as of the Closing Date stating that (A) all
governmental, shareholder and third party consents and approvals, if any, with
respect to the Credit Documents and the transactions contemplated thereby have
been obtained and are in full force and effect, (B) no action, suit,
investigation or proceeding is pending or threatened in any court or before any
arbitrator or governmental instrumentality that purports to affect any Credit
Party or any transaction contemplated by the Credit Documents, if such action,
suit, investigation or proceeding could have a Material Adverse Effect, and
(C) immediately after giving effect to this Credit Agreement, the other Credit
Documents and all the transactions contemplated therein to occur on such date,
(1) each of the Credit Parties is Solvent, (2) no Default or Event of Default
exists, (3) all representations and warranties contained herein and in the other
Credit Documents are true and correct in all material respects, and (4) the
Credit Parties are in compliance with each of the financial covenants set forth
in Section 7.11.
(p)    Existing Indebtedness. All existing Indebtedness of the Borrower and its
Subsidiaries (including Indebtedness under the Existing Credit Agreement but
excluding Indebtedness permitted pursuant to Section 8.1) shall be repaid in
full, all commitments (if any) in respect thereof shall have been terminated and
all guarantees therefor and security therefor shall be released, and the
Administrative Agent shall have received payoff letters in form and substance
satisfactory to it evidencing such repayment, termination and release.
(q)    Fees and Expenses. Payment by the Credit Parties of all invoiced and
documented fees and expenses owed by them to the Lenders, Arrangers and the
Administrative Agent, including, without limitation, payment to the
Administrative Agent and the Arrangers of the fees set forth in the Fee Letters.
(r)    Notice of Account Designation. The Administrative Agent shall have
received a Notice of Account Designation specifying the account or accounts to
which the proceeds of any Loans made on or after the Closing Date are to be
disbursed.
Without limiting the generality of the last paragraph of Section 10.4, for
purposes of determining compliance with the conditions specified in this
Section 5.1, each Lender that has signed this Credit Agreement shall be deemed
to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
5.2    Conditions to all Extensions of Credit.
The obligations of each Lender to make, convert or extend any Loan and of the
Issuing Lender to issue or extend any Letter of Credit (including the initial
Loans and the initial Letter of Credit) are subject to satisfaction of the
following conditions in addition to satisfaction on the Closing Date of the
conditions set forth in Section 5.1:
(d)    The Borrower shall have delivered (i) in the case of any Loan, an
appropriate Notice of Borrowing or Notice of Extension/Conversion or (ii) in the
case of any Letter of Credit, the Issuing Lender shall have received an
appropriate request for issuance in accordance with the provisions of
Section 2.2(b);


--------------------------------------------------------------------------------



(e)    The representations and warranties set forth in Article VI (other than
Sections 6.2 and 6.8) shall, subject to the limitations set forth therein, be
true and correct in all material respects as of such date (except for those
which expressly relate to an earlier date);
(f)    No Default or Event of Default shall exist and be continuing either prior
to or after giving effect thereto; and
(g)    Immediately after giving effect to the making of such Loan (and the
application of the proceeds thereof) or to the issuance of such Letter of
Credit, as the case may be, (i) the sum of the aggregate principal amount of
outstanding Revolving Loans plus LOC Obligations outstanding plus outstanding
Swingline Loans shall not exceed the Revolving Committed Amount and (ii) the LOC
Obligations shall not exceed the LOC Sublimit.
(h)    In the case of a Letter of Credit to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent or
the Issuing Lender would make it impracticable for such Letter of Credit to be
denominated in the relevant Alternative Currency.
The delivery of each Notice of Borrowing, each Notice of Extension/Conversion
and each request for a Letter of Credit pursuant to Section 2.2(b) shall
constitute a representation and warranty by the Credit Parties of the
correctness of the matters specified in subsections (b), (c) and (d) above.
ARTICLE VI.    

REPRESENTATIONS AND WARRANTIES
The Credit Parties hereby represent to the Administrative Agent and each Lender
that:
6.1    Financial Condition.
The financial statements delivered to the Lenders pursuant to Section 7.1(a) and
(b), (i) have been prepared in accordance with GAAP and (ii) present fairly (on
the basis disclosed in the footnotes to such financial statements) in all
material respects the consolidated and consolidating financial condition,
results of operations and cash flows of the Consolidated Parties as of such date
and for such periods.
6.2    No Material Change.
Since December 27, 2014, there has been no development or event relating to or
affecting a Credit Party which has had or could reasonably be expected to have a
Material Adverse Effect.
6.3    Organization and Good Standing.
Each of the Credit Parties (a) is duly organized, validly existing and is in
good standing under the laws of the jurisdiction of its incorporation or
organization, (b) has the requisite power and authority to own and operate all
its property, to lease the property it operates as lessee and to conduct the
business in which it is currently engaged except to the extent that the failure
to have such legal right would not reasonably be expected to have a Material
Adverse Effect and (c) is duly qualified to conduct business and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its


--------------------------------------------------------------------------------



business requires such qualification except to the extent that the failure to so
qualify or be in good standing could not reasonably be expected to have a
Material Adverse Effect.
6.4    Power; Authorization; Enforceable Obligations.
Each of the Credit Parties has the corporate or other necessary power and
authority, to make, deliver and perform the Credit Documents to which it is a
party, and in the case of the Borrower, to obtain extensions of credit
hereunder, and has taken all necessary corporate action to authorize the
borrowings and other extensions of credit on the terms and conditions of this
Credit Agreement and to authorize the execution, delivery and performance of the
Credit Documents to which it is a party. No consent or authorization of, filing
with, notice to or other similar act by or in respect of, any Governmental
Authority or any other Person is required to be obtained or made by or on behalf
of any Credit Party in connection with the borrowings or other extensions of
credit hereunder or with the execution, delivery, performance, validity or
enforceability of the Credit Documents to which such Credit Party is a party.
This Credit Agreement has been, and each other Credit Document to which any
Credit Party is a party will be, duly executed and delivered on behalf of the
Credit Parties. This Credit Agreement constitutes, and each other Credit
Document to which any Credit Party is a party when executed and delivered will
constitute, a legal, valid and binding obligation of such Credit Party
enforceable against such party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
6.5    No Conflicts.
Neither the execution and delivery of the Credit Documents, nor the consummation
of the transactions contemplated therein, nor performance of and compliance with
the terms and provisions thereof by such Credit Party will (a) violate or
conflict with any provision of its articles or certificate of incorporation or
bylaws or other organizational or governing documents of such Person,
(b) violate, contravene or materially conflict with any material Requirement of
Law or any other material law, regulation (including, without limitation,
Regulation U or Regulation X), order, writ, judgment, injunction, decree or
permit applicable to it, (c) violate, contravene or conflict with contractual
provisions of, or cause an event of default under, any indenture, loan
agreement, mortgage, deed of trust, contract or other agreement or instrument to
which it is a party or by which it may be bound, the violation of which could
reasonably be expected to have a Material Adverse Effect, or (d) result in or
require the creation of any Lien upon or with respect to its properties. No
Default or Event of Default has occurred and is continuing.
6.6    Ownership.
Except where the failure to have such title would not reasonably be expected to
have a Material Adverse Effect, each Credit Party is the owner of, and has good
and marketable title to, all of its respective assets that are necessary for the
operation of their respective businesses and none of such assets is subject to
any Lien other than Permitted Liens.
6.7    Anti-Corruption Laws and Sanctions.
None of (a) the Borrower or any Subsidiary, or (b) to the knowledge of the
Borrower, any of the Borrower’s or Subsidiary’s respective directors, officers,
employees or affiliates or any agent or representative of the Borrower or any
Subsidiary that will act in any capacity in connection with or benefit from the
credit facility established hereby, (i) is a Sanctioned Person or currently the
subject or target of any Sanctions or


--------------------------------------------------------------------------------



(ii) has taken any action, directly or indirectly, that would result in a
violation by such Persons of any Anti-Corruption Laws.
6.8    Litigation.
There are no actions, suits or legal, equitable, arbitration or administrative
proceedings, pending or, to the knowledge of any Credit Party, threatened
against any Credit Party which could reasonably be expected to have a Material
Adverse Effect.
6.9    Taxes.
Each Credit Party has filed, or caused to be filed, all material income tax
returns and all other material tax returns (federal, state, local and foreign)
required to be filed and paid (a) all amounts of taxes shown thereon to be due
(including interest and penalties) and (b) all other material taxes, fees,
assessments and other governmental charges (including mortgage recording taxes,
documentary stamp taxes and intangibles taxes) owing by it, except for such
taxes (i) which are not yet delinquent or (ii) that are being contested in good
faith and by proper proceedings, and against which adequate reserves are being
maintained in accordance with GAAP. No Credit Party is aware as of the Closing
Date of any proposed tax assessments against it or any Credit Party that would,
if made, have a Material Adverse Effect.
6.10    Compliance with Law.
Each Credit Party is in compliance with all Requirements of Law and all other
laws, rules, regulations, orders and decrees (including without limitation
Environmental Laws) applicable to it, or to its properties, unless such failure
to comply could not reasonably be expected to have a Material Adverse Effect.
6.11    ERISA.
(a)    Except as could not reasonably be expected to have a Material Adverse
Effect, during the five year period prior to the date on which this
representation is made or deemed made: (i) no ERISA Event has occurred, and, to
the best knowledge of the Credit Parties, no event or condition has occurred or
exists as a result of which any ERISA Event could reasonably be expected to
occur, with respect to any Single Employer Plan, Multiemployer Plan or Multiple
Employer Plan; (ii) no Single Employer Plan has failed to contribute the
“minimum required contribution” as defined in Section 430 of the Code;; (iii)
each Plan has been maintained, operated, and funded in compliance with its own
terms and in material compliance with the provisions of ERISA, the Code, and any
other applicable federal or state laws; and (iv) no lien in favor of the PBGC or
a Plan has arisen or is reasonably likely to arise on account of any Single
Employer Plan.
(b)    Except as could not reasonably be expected to have a Material Adverse
Effect, the actuarial present value of all “benefit liabilities” (as defined in
Section 4001(a)(16) of ERISA), whether or not vested, under each Single Employer
Plan, as of the last annual valuation date prior to the date on which this
representation is made or deemed made (determined, in each case, in accordance
with Financial Accounting Standards Board Statement 87, utilizing the actuarial
assumptions used in such Single Employer Plan’s most recent actuarial valuation
report), did not exceed as of such valuation date the fair market value of the
assets of such Plan.
(c)    Neither any Credit Party nor any ERISA Affiliate has incurred, or, to the
best knowledge of the Credit Parties, could be reasonably expected to incur, any
withdrawal liability under ERISA to any Multiemployer Plan or Multiple Employer
Plan. Neither any Credit Party nor any ERISA Affiliate would


--------------------------------------------------------------------------------



become subject to any withdrawal liability under ERISA if any Credit Party or
any ERISA Affiliate were to withdraw completely from all Multiemployer Plans and
Multiple Employer Plans as of the valuation date most closely preceding the date
on which this representation is made or deemed made. Neither any Credit Party
nor any ERISA Affiliate has received any notification that any Multiemployer
Plan is in reorganization (within the meaning of Section 4241 of ERISA), is
insolvent (within the meaning of Section 4245 of ERISA), or has been terminated
(within the meaning of Title IV of ERISA), and no Multiemployer Plan is, to the
best knowledge of the Credit Parties, reasonably expected to be in
reorganization, insolvent, or terminated.
(d)    Except as could not reasonably be expected to have a Material Adverse
Effect, no prohibited transaction (within the meaning of Section 406 of ERISA or
Section 4975 of the Code) or breach of fiduciary responsibility has occurred
with respect to a Plan which has subjected or may subject any Credit Party or
any ERISA Affiliate to any liability under Sections 406, 409, 502(i), or 502(l)
of ERISA or Section 4975 of the Code, or under any agreement or other instrument
pursuant to which any Credit Party or any ERISA Affiliate has agreed or is
required to indemnify any Person against any such liability.
(e)    Except as could not reasonably be expected to have a Material Adverse
Effect, neither any Credit Party nor any ERISA Affiliates has any material
liability with respect to “expected post‑retirement benefit obligations” within
the meaning of the Financial Accounting Standards Board Statement 106. Each Plan
which is a welfare plan (as defined in Section 3(1) of ERISA) to which
Sections 601‑609 of ERISA and Section 4980B of the Code apply has been
administered in compliance in all material respects of such sections.
6.12    Subsidiaries.
Set forth on Schedule 6.12 is a complete and accurate list of all Subsidiaries
of each Credit Party as of the Closing Date. Information on Schedule 6.12
includes jurisdiction of incorporation, the percentage of outstanding shares of
each class owned (directly or indirectly) by such Credit Party and an indication
as to whether such Subsidiary is an Immaterial Subsidiary. The outstanding
Capital Stock of all such Subsidiaries is validly issued, fully paid and
non‑assessable and is owned by each such Credit Party, directly or indirectly,
free and clear of all Liens.
6.13    Governmental Regulations, Etc.
(d)    No part of the Letters of Credit or proceeds of the Loans will be used,
directly or indirectly, (i) in a manner that would constitute a violation of
Regulation T, Regulation U or Regulation X or (ii) to finance or refinance any
(A) commercial paper issued by such Credit Party or (B) any other Indebtedness,
except for Indebtedness that such Credit Party incurred for general corporate or
working capital purposes. “Margin stock” within the meaning of Regulation U does
not constitute more than 25% of the value of the consolidated assets of the
Consolidated Parties. None of the transactions contemplated by this Credit
Agreement (including, without limitation, the direct or indirect use of the
proceeds of the Loans) will violate or result in a violation of the Securities
Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended, or
regulations issued pursuant thereto, or Regulation T, U or X. If requested by
any Lender or the Administrative Agent, the Borrower will furnish to the
Administrative Agent and each Lender a statement to the effect of the foregoing
sentences in conformity with the requirements of FR Form U-1 referred to in
Regulation U.
(e)    No Credit Party is subject to regulation under the Federal Power Act or
the Investment Company Act of 1940, each as amended. In addition, no Credit
Party is an “investment company” registered


--------------------------------------------------------------------------------



or required to be registered under the Investment Company Act of 1940, as
amended, and is not controlled by such a company.
(f)    No director, executive officer or principal shareholder of any Credit
Party is a director, executive officer or principal shareholder of any Lender.
For the purposes hereof the terms “director”, “executive officer” and “principal
shareholder” (when used with reference to any Lender) have the respective
meanings assigned thereto in Regulation O issued by the Board of Governors of
the Federal Reserve System.
(g)    Each Credit Party has obtained and holds in full force and effect, all
franchises, licenses, permits, certificates, authorizations, qualifications,
accreditations, easements, rights of way and other rights, consents and
approvals which are necessary for the ownership of its respective Property and
to the conduct of its respective businesses as presently conducted except where
failure to do so could not reasonably be expected to have a Material Adverse
Effect.
(h)    Each Credit Party is current with all reports and documents, if any,
required to be filed with any state or federal securities commission or similar
securities agency and is in full compliance in all respects with all applicable
rules and regulations of such commissions except where failure to do so would
not reasonably be expected to have a Material Adverse Effect.
6.14    Purpose of Loans and Letters of Credit.
The proceeds of the Loans hereunder shall be used solely by the Borrower (i) for
working capital, (ii) for general corporate purposes (including, without
limitation, the repurchase by the Borrower of Capital Stock of the Borrower, the
payment of cash dividends and for Permitted Investments), (iii) to make capital
expenditures and (iv) to refinance existing Indebtedness of the Borrower. The
Letters of Credit shall be used only for or in connection with appeal bonds,
reimbursement obligations arising in connection with surety and reclamation
bonds, reinsurance, domestic or international trade transactions and obligations
not otherwise aforementioned relating to transactions entered into by the
applicable account party in the ordinary course of business.
6.15    Environmental Matters.
Except as would not reasonably be expected to have a Material Adverse Effect:
(c)    Each of the facilities and properties owned, leased or operated by the
Credit Parties (the “Properties”) and all operations at the Properties are in
compliance with all applicable Environmental Laws, and there is no violation of
any Environmental Law with respect to the Properties or the businesses operated
by the Credit Parties (the “Businesses”), and there are no conditions relating
to the Businesses or Properties that could give rise to liability under any
applicable Environmental Laws.
(d)    None of the Properties contains, or has previously contained, any
Materials of Environmental Concern at, on or under the Properties in amounts or
concentrations that constitute or constituted a violation of, or could give rise
to liability under, Environmental Laws.
(e)    No Credit Party has received any written or verbal notice of, or inquiry
from any Governmental Authority regarding, any violation, alleged violation,
non‑compliance, liability or potential liability regarding environmental matters
or compliance with Environmental Laws with regard to any of the Properties or
the Businesses, nor does any Credit Party have knowledge or reason to believe
that any such notice will be received or is being threatened.


--------------------------------------------------------------------------------



(f)    Materials of Environmental Concern have not been transported or disposed
of from the Properties, or generated, treated, stored or disposed of at, on or
under any of the Properties or any other location, in each case by or on behalf
of any Credit Party in violation of, or in a manner that could give rise to
liability under, any applicable Environmental Law.
(g)    No judicial proceeding or governmental or administrative action is
pending or, to the best knowledge of any Credit Party, threatened, under any
Environmental Law to which any Credit Party is or will be named as a party, nor
are there any consent decrees or other decrees, consent orders, administrative
orders or other orders, or other administrative or judicial requirements
outstanding under any Environmental Law with respect to the Credit Parties, the
Properties or the Businesses.
(h)    There has been no release, or threat of release, of Materials of
Environmental Concern at or from the Properties, or arising from or related to
the operations (including, without limitation, disposal) of any Credit Party in
connection with the Properties or otherwise in connection with the Businesses,
in violation of or in amounts or in a manner that could give rise to liability
under Environmental Laws.
6.16    Intellectual Property.
Each Credit Party owns, or has the legal right to use, all trademarks,
tradenames, copyrights, technology, know‑how and processes (the “Intellectual
Property”) necessary for each of them to conduct its business as currently
conducted except for those the failure to own or have such legal right to use
could not reasonably be expected to have a Material Adverse Effect. No claim has
been asserted and is pending by any Person challenging or questioning the use of
any such Intellectual Property or the validity or effectiveness of any such
Intellectual Property, nor does any Credit Party know of any such claim, and to
the Credit Parties’ knowledge the use of such Intellectual Property by any
Credit Party does not infringe on the rights of any Person, except for such
claims and infringements that, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
6.17    Solvency.
The Borrower is and, after consummation of the transactions contemplated by this
Credit Agreement, will be Solvent and the Credit Parties, taken as a whole, are
and, after consummation of the transactions contemplated by this Credit
Agreement, will be Solvent.
6.18    Investments.
All Investments of each Consolidated Party are Permitted Investments.
6.19    Disclosure.
Neither this Credit Agreement nor any financial statements delivered to the
Lenders nor any other document, certificate or statement furnished to the
Lenders by or on behalf of any Credit Party in connection with the transactions
contemplated hereby contains any untrue statement of a material fact or omits to
state a material fact necessary in order to make the statements contained
therein or herein not misleading.
6.20    No Burdensome Restrictions.


--------------------------------------------------------------------------------



No Credit Party is a party to any agreement or instrument or subject to any
other obligation or any charter or corporate restriction or any provision of any
applicable law, rule or regulation which, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.
6.21    Brokers’ Fees.
None of the Borrower or any of the other Credit Parties has any obligation to
any Person in respect of any finder’s, broker’s, investment banking or other
similar fee in connection with any of the transactions contemplated under the
Credit Documents.
6.22    Labor Matters.
(a)    Except as set forth on Schedule 6.22, there are no collective bargaining
agreements or Multiemployer Plans covering the employees of a Credit Party, and
(b) none of the Credit Parties (i) has suffered any strikes, walkouts, work
stoppages or other material labor difficulty that could reasonably be expected
to have a Material Adverse Effect within the last five years, or (ii) has
knowledge of any potential or pending strike, walkout or work stoppage that
could reasonably be expected to have a Material Adverse Effect.
ARTICLE VII.    

AFFIRMATIVE COVENANTS
Each Credit Party hereby covenants and agrees that, so long as this Credit
Agreement is in effect or any amounts payable hereunder or under any other
Credit Document shall remain outstanding, and until all of the Commitments
hereunder shall have terminated:
7.1    Financial Statements.
The Credit Parties will furnish, or cause to be furnished, to the Administrative
Agent and each of the Lenders:
(f)    Annual Financial Statements. As soon as available, and in any event
within 90 days after the close of each fiscal year of the Consolidated Parties,
the consolidated and consolidating balance sheet and income statement of the
Consolidated Parties, as of the end of such fiscal year, together with related
consolidated and consolidating statements of operations and retained earnings
and of cash flows for such fiscal year, setting forth in comparative form
consolidated and consolidating figures for the preceding fiscal year, all such
financial information described above to be in reasonable form and detail and
audited by independent certified public accountants of recognized national
standing reasonably acceptable to the Administrative Agent and whose opinion
shall be to the effect that such financial statements have been prepared in
accordance with GAAP (except for changes with which such accountants concur) and
shall not be limited as to the scope of the audit or qualified in any manner.
(g)    Quarterly Financial Statements. As soon as available, and in any event
within 45 days after the close of each fiscal quarter of the Consolidated
Parties (other than the fourth fiscal quarter, in which case 90 days after the
end thereof) a consolidated and consolidating balance sheet and income statement
of the Consolidated Parties, as of the end of such fiscal quarter, together with
related consolidated and consolidating statements of operations and retained
earnings and of cash flows for such fiscal quarter, in each case setting forth
in comparative form consolidated and consolidating figures for the corresponding
period of the preceding fiscal year, all such financial information described
above to be in reasonable form and detail and


--------------------------------------------------------------------------------



reasonably acceptable to the Administrative Agent, and accompanied by a
certificate of the chief financial officer of the Borrower to the effect that
such quarterly financial statements fairly present in all material respects the
financial condition of the Consolidated Parties and have been prepared in
accordance with GAAP, subject to changes resulting from audit and normal
year‑end audit adjustments.
(h)    Officer’s Certificate. At the time of delivery of the financial
statements provided for in Sections 7.1(a) and 7.1(b) above, a certificate of
the chief financial officer, president, treasurer or controller of the Borrower
substantially in the form of Exhibit 7.1(c), (i) demonstrating compliance with
the financial covenants contained in Section 7.11 by calculation thereof as of
the end of each such fiscal period and (ii) stating that no Default or Event of
Default exists, or if any Default or Event of Default does exist, specifying the
nature and extent thereof and what action the Credit Parties propose to take
with respect thereto (which delivery may, unless the Administrative Agent, or a
Lender requests executed originals, be by electronic communication including fax
or email and shall be deemed to be an original authentic counterpart thereof for
all purposes).
(i)    [Reserved].
(j)    Auditor’s Reports. Promptly upon receipt thereof, a copy of any other
report or “management letter” submitted by independent accountants to any
Consolidated Party in connection with any annual, interim or special audit of
the books of such Person.
(k)    Reports. Promptly upon transmission or receipt thereof, (i) copies of any
filings and registrations with, and reports to or from, the Securities and
Exchange Commission, or any successor agency, and copies of all financial
statements, proxy statements, notices and reports as any Consolidated Party
shall send to its shareholders or to a holder of any Indebtedness owed by any
Consolidated Party in its capacity as such a holder and (ii) upon the request of
the Administrative Agent, all material reports and written information to and
from the United States Environmental Protection Agency, or any state or local
agency responsible for environmental matters, the United States Occupational
Health and Safety Administration, or any state or local agency responsible for
health and safety matters, or any successor agencies or authorities concerning
environmental, health or safety matters.
(l)    Notices. Upon obtaining knowledge thereof, the Credit Parties will give
written notice to the Administrative Agent immediately of (i) the occurrence of
an event or condition consisting of a Default or Event of Default, specifying
the nature and existence thereof and what action the Credit Parties propose to
take with respect thereto, and (ii) the occurrence of any of the following with
respect to any Consolidated Party (A) the pendency or commencement of any
litigation, arbitral or governmental proceeding against such Person which if
adversely determined is likely to have a Material Adverse Effect, (B) the
institution of any proceedings against such Person with respect to, or the
receipt of notice by such Person of potential liability or responsibility for
violation, or alleged violation of any federal, state or local law, rule or
regulation, including but not limited to, Environmental Laws, the violation of
which could reasonably be expected to have a Material Adverse Effect, or (C) any
notice or determination concerning the imposition of any withdrawal liability by
a Multiemployer Plan against such Person or any ERISA Affiliate, the
determination that a Multiemployer Plan is, or is expected to be, in
reorganization within the meaning of Title IV of ERISA or the termination of any
Plan and in each case, the liability of which could reasonably be expected to
have a Material Adverse Effect.
(m)    ERISA. Upon obtaining knowledge thereof, the Credit Parties will give
written notice to the Administrative Agent promptly (and in any event within
five business days) of: (i) of any event or condition, including, but not
limited to, any Reportable Event, that constitutes, or might reasonably lead to,


--------------------------------------------------------------------------------



an ERISA Event; (ii) with respect to any Multiemployer Plan, the receipt of
notice as prescribed in ERISA or otherwise of any withdrawal liability assessed
against the Credit Parties or any ERISA Affiliates, or of a determination that
any Multiemployer Plan is in reorganization or insolvent (both within the
meaning of Title IV of ERISA); (iii) the failure to make full payment on or
before the due date (including extensions) thereof of all amounts which any
Consolidated Party or any ERISA Affiliate is required to contribute to each
Single Employer Plan pursuant to its terms and as required to meet the minimum
funding standard set forth in ERISA and the Code with respect thereto; or
(iv) any change in the funding status of any Single Employer Plan that
reasonably could be expected to have a Material Adverse Effect, together with a
description of any such event or condition or a copy of any such notice and a
statement by the chief financial officer of the Borrower briefly setting forth
the details regarding such event, condition, or notice, and the action, if any,
which has been or is being taken or is proposed to be taken by the Credit
Parties with respect thereto. Promptly upon request, the Credit Parties shall
furnish the Administrative Agent and the Lenders with such additional
information concerning any Plan as may be reasonably requested, including, but
not limited to, copies of each annual report/return (Form 5500 series), as well
as all schedules and attachments thereto required to be filed with the
Department of Labor and/or the Internal Revenue Service pursuant to ERISA and
the Code, respectively, for each “plan year” (within the meaning of
Section 3(39) of ERISA).
(n)    Other Information. With reasonable promptness upon any such request, such
other information regarding the business, properties or financial condition of
any Consolidated Party as the Administrative Agent or the Required Lenders may
reasonably request.
Documents required to be delivered pursuant to Section 7.1(a), (b) or (f) (to
the extent any such documents are included in materials otherwise filed with the
Securities and Exchange Commission) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 11.1; or (ii)
on which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third‑party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by facsimile or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the Issuing Lender materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non‑public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arrangers, the Issuing Lender and the Lenders to treat
such Borrower


--------------------------------------------------------------------------------



Materials as not containing any material non‑public information with respect to
the Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 11.14);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and (z)
the Administrative Agent and the Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”
7.2    Preservation of Existence and Franchises.
Each Credit Party will, and will cause each of its Subsidiaries to, do all
things necessary to preserve and keep in full force and effect its existence,
rights, franchises and authority except where failure to do so could not
reasonably be expected to have a Material Adverse Effect.
7.3    Books and Records.
Each Credit Party will, and will cause each of its Subsidiaries to, keep
complete and accurate books and records of its transactions in accordance with
good accounting practices on the basis of GAAP (including the establishment and
maintenance of appropriate reserves).
7.4    Compliance with Law.
Each Credit Party will, and will cause each of its Subsidiaries to, comply with
all laws, rules, regulations and orders, and all applicable restrictions imposed
by all Governmental Authorities, applicable to it and its Property if
noncompliance with any such law, rule, regulation, order or restriction could
reasonably be expected to have a Material Adverse Effect.
7.5    Payment of Taxes and Other Indebtedness.
Each Credit Party will, and will cause each of its Subsidiaries to, pay and
discharge (a) all taxes, assessments and governmental charges or levies imposed
upon it, or upon its income or profits, or upon any of its properties, before
they shall become delinquent, (b) all lawful claims (including claims for labor,
materials and supplies) which, if unpaid, might give rise to a Lien upon any of
its properties, and (c) except as prohibited hereunder, all of its other
Indebtedness as it shall become due; provided, however, that no Consolidated
Party shall be required to pay any such tax, assessment, charge, levy, claim or
Indebtedness which is being contested in good faith by appropriate proceedings
and as to which adequate reserves therefor have been established in accordance
with GAAP, unless the failure to make any such payment could reasonably be
expected to have a Material Adverse Effect.
7.6    Insurance.
Each Credit Party will, and will cause each of its Subsidiaries to, at all times
maintain in full force and effect insurance, which may include self insurance
(including worker’s compensation insurance, liability insurance, casualty
insurance and business interruption insurance) in such amounts, covering such
risks and liabilities and with such deductibles or self‑insurance retentions as
are in accordance with normal industry practice.
7.7    Maintenance of Property.


--------------------------------------------------------------------------------



Each Credit Party will, and will cause each of its Subsidiaries to, maintain and
preserve its properties and equipment material to the conduct of its business in
good repair, working order and condition, normal wear and tear and casualty and
condemnation excepted, and will make, or cause to be made, in such properties
and equipment from time to time all repairs, renewals, replacements, extensions,
additions, betterments and improvements thereto as may be needed or proper, to
the extent and in the manner customary for companies in similar businesses
except where failure to do so could not reasonably be expected to have a
Material Adverse Effect.
7.8    Performance of Obligations.
Except if the failure to do so could not reasonably be expected to have a
Material Adverse Effect, each Credit Party will, and will cause each of its
Subsidiaries to, perform in all material respects all of its obligations under
the terms of all material agreements, indentures, mortgages, security agreements
or other debt instruments to which it is a party or by which it is bound.
7.9    Use of Proceeds.
The Borrower will use the proceeds of the Loans and will use the Letters of
Credit solely for the purposes set forth in Section 6.14.
7.10    Audits/Inspections.
Upon reasonable notice and during normal business hours, each Credit Party will,
and will cause each of its Subsidiaries to, permit representatives appointed by
the Administrative Agent, including, without limitation, independent
accountants, agents, attorneys, and appraisers to visit and inspect its
property, including its books and records, its accounts receivable and
inventory, its facilities and its other business assets, and to make photocopies
or photographs thereof and to write down and record any information such
representative obtains and shall permit the Administrative Agent or its
representatives to investigate and verify the accuracy of information provided
to the Lenders and to discuss all such matters with the officers, employees and
representatives of such Person; provided that absent the existence and
continuation of an Event of Default, (a) the Administrative Agent shall not
exercise such rights granted herein more often than two (2) times during any
calendar year and (b) one (1) such time shall be at the Borrower’s expense.
7.11    Financial Covenants.
(a)    Fixed Charge Coverage Ratio. The Fixed Charge Coverage Ratio, as of the
last day of each fiscal quarter of the Borrower, shall be greater than or equal
to 2.00 to 1.0.
(b)    Leverage Ratio. The Leverage Ratio, as of the last day of each fiscal
quarter of the Borrower, shall be less than or equal to 4.00 to 1.0.
7.12    Additional Guarantors.
As soon as practicable and in any event within 30 days after any Person becomes
a Subsidiary of any Credit Party, the Borrower shall provide the Administrative
Agent with written notice thereof setting forth information in reasonable detail
describing all of the assets of such Person and shall if such Person is a
Domestic Subsidiary of a Credit Party and is a Material Subsidiary, cause such
Person to execute a Joinder Agreement in substantially the same form as
Exhibit 7.12 and cause such Person to deliver such other documentation as the
Administrative Agent may reasonably request in connection with the foregoing,


--------------------------------------------------------------------------------



including, without limitation, certified resolutions and other organizational
and authorizing documents of such Person, and favorable opinions of counsel to
such Person all in form, content and scope reasonably satisfactory to the
Administrative Agent.
7.13    Environmental Laws.
(e)    The Consolidated Parties shall comply in all material respects with, and
take reasonable actions to ensure compliance in all material respects by all
tenants and subtenants, if any, with, all applicable Environmental Laws and
obtain and comply in all material respects with and maintain, and take
reasonable actions to ensure that all tenants and subtenants obtain and comply
in all material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws except to the extent that failure to do so would not reasonably be expected
to have a Material Adverse Effect;
(f)    The Consolidated Parties shall conduct and complete all investigations,
studies, sampling and testing, and all remedial, removal and other actions
required under Environmental Laws and promptly comply in all material respects
with all lawful orders and directives of all Governmental Authorities regarding
Environmental Laws except to the extent that the same are being contested in
good faith by appropriate proceedings and the failure to do or the pendency of
such proceedings would not reasonably be expected to have a Material Adverse
Effect; and
(g)    The Consolidated Parties shall defend, indemnify and hold harmless the
Administrative Agent and the Lenders, and their respective employees, agents,
officers and directors, from and against any and all claims, demands, penalties,
fines, liabilities, settlements, damages, costs and expenses of whatever kind or
nature known or unknown, contingent or otherwise, arising out of, or in any way
relating to the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of the Borrower or any of its
Subsidiaries or the Properties, or any orders, requirements or demands of
Governmental Authorities related thereto, including, without limitation,
reasonable attorney’s and consultant’s fees, investigation and laboratory fees,
response costs, court costs and litigation expenses, except to the extent that
any of the foregoing arise out of the gross negligence or willful misconduct of
the party seeking indemnification therefor. The agreements in this paragraph
shall survive repayment of the Loans and all other amounts payable hereunder,
and termination of the Commitments.
7.14    Compliance with Anti-Corruption Laws and Sanctions.
The Borrower will maintain in effect and enforce policies and procedures
designed to promote and to achieve compliance by the Borrower, its Subsidiaries
and their respective directors, officers and employees (a) in all material
respects with Anti-Corruption Laws and (b) with applicable Sanctions.


ARTICLE VIII.    

NEGATIVE COVENANTS
Each Credit Party hereby covenants and agrees that, so long as this Credit
Agreement is in effect or any amounts payable hereunder or under any other
Credit Document shall remain outstanding, and until all of the Commitments
hereunder shall have terminated:
8.1    Indebtedness.


--------------------------------------------------------------------------------



The Credit Parties will not permit any of their Subsidiaries to contract,
create, incur, assume or permit to exist any Indebtedness, except:
(a)    Indebtedness arising under this Credit Agreement and the other Credit
Documents;
(b)    purchase money Indebtedness (including obligations in respect of Capital
Leases) hereafter incurred to finance the purchase of fixed assets provided that
(i) the total of all such Indebtedness, together with all such Indebtedness of
the Borrower secured by Liens permitted by clause (vi) of the definition of
“Permitted Liens”, shall not exceed an aggregate principal amount of
$100,000,000 at any one time outstanding; (ii) such Indebtedness when incurred
shall not exceed the purchase price of the asset(s) financed; and (iii) no such
Indebtedness shall be refinanced for a principal amount in excess of the
principal balance outstanding thereon at the time of such refinancing;
(c)    Indebtedness set forth in Schedule 8.1 and any renewals, refinancings or
extensions thereof (without increasing the amount thereof);
(d)    obligations in respect of Hedging Agreements entered into in order to
manage existing or anticipated interest rate or exchange rate risks and not for
speculative purposes;
(e)    intercompany Indebtedness arising out of loans, advances and Guaranty
Obligations permitted under Section 8.6;
(f)    other Indebtedness, provided that the aggregate outstanding principal
amount of such Indebtedness at the time incurred shall not exceed the difference
between (i) 15% of Consolidated Tangible Assets minus (ii) the aggregate
outstanding principal amount of Indebtedness of the Borrower secured by Liens
permitted by clause (xix) of the definition of Permitted Liens;
(g)    Permitted Government Revenue Bond Indebtedness; and
(h)    Indebtedness in respect of Sale and Leaseback Transactions permitted by
Section 8.13.


8.2    Liens.
The Credit Parties will not permit any Consolidated Party to contract, create,
incur, assume or permit to exist any Lien with respect to any of its Property,
whether now owned or after acquired, except for Permitted Liens.
8.3    Nature of Business.
The Credit Parties will not permit the Consolidated Parties taken as a whole to
substantively alter the character or conduct of the business conducted by such
Person as of the Closing Date.
8.4    Consolidation, Merger, Dissolution, etc.
The Credit Parties will not permit any Consolidated Party to enter into any
transaction of merger or consolidation or liquidate, wind up or dissolve itself
(or suffer any liquidation or dissolution); provided that, notwithstanding the
foregoing provisions of this Section 8.4, (a) the Borrower may merge or
consolidate with any of its Subsidiaries provided that (i) the Borrower shall be
the continuing or surviving corporation and (ii) after giving effect to such
transaction, no Default or Event of Default exists, (b) any Credit Party


--------------------------------------------------------------------------------



other than the Borrower may merge or consolidate with any other Credit Party
other than the Borrower provided that after giving effect to such transaction,
no Default or Event of Default exists, (c) any Consolidated Party which is not a
Credit Party may be merged or consolidated with or into any Credit Party
provided that (i) such Credit Party shall be the continuing or surviving
corporation and (ii) after giving effect to such transaction, no Default or
Event of Default exists, and (d) any Consolidated Party which is not a Credit
Party may be merged or consolidated with or into any other Consolidated Party
which is not a Credit Party provided that, after giving effect to such
transaction, no Default or Event of Default exists.
8.5    Asset Dispositions.
The Credit Parties will not permit any Consolidated Party to sell, lease,
transfer or otherwise dispose of any Property other than (a) the sale of
inventory in the ordinary course of business for fair consideration, (b) the
sale or disposition of machinery and equipment no longer used or useful in the
conduct of such Person’s business, (c) the sale, lease, transfer or other
disposition of Property to any Credit Party in the ordinary course of business,
(d) dispositions of assets to a Governmental Authority in connection with the
granting of state or local tax or economic development incentives where the
Borrower or a Subsidiary retains a leasehold interest in such property;
provided, that (i) the use of such assets by the Borrower or any of its
Subsidiaries is not materially limited or restricted thereby and (ii) the
Borrower or a Subsidiary has the right to reacquire such assets for nominal
consideration, which shall include cancellation by the Borrower or any
Subsidiary of any bond held by the Borrower or such Subsidiary related to
Permitted Government Revenue Bond Indebtedness, (e) dispositions of unwanted
assets that were acquired in connection with an acquisition constituting a
Permitted Investment; provided, that such disposition (i) is completed on fair
and reasonable terms no less favorable to the Borrower or a Subsidiary than the
Borrower or such Subsidiary would obtain in a comparable arms-length transaction
and (ii) occurs within a reasonable period of time after completion of such
acquisition and (f) other sales of assets of the Consolidated Parties (including
pursuant to Sale and Leaseback Transactions) having a net book value not to
exceed $200,000,000 in the aggregate during the term of this Credit Agreement.
8.6    Investments.
The Credit Parties will not permit any Consolidated Party to make Investments in
or to any Person, except for Permitted Investments.
8.7    Restricted Payments.
The Credit Parties will not permit any Consolidated Party to, directly or
indirectly, declare, order, make or set apart any sum for or pay any Restricted
Payment, except (a) to make dividends payable solely in the same class of
Capital Stock of such Person, (b) to make dividends or other distributions
payable to the Borrower (directly or indirectly through Subsidiaries) and (c) to
make other Restricted Payments, so long as (i) the Leverage Ratio is less than
3.5 to 1.0 after giving effect to such Restricted Payment on a pro forma basis
and (ii) no Default or Event of Default shall exist immediately prior to or
after giving effect to such Restricted Payment.
8.8    Prepayments of Indebtedness, etc.
If any Default or Event of Default exists, the Credit Parties will not permit
any Consolidated Party to (a) after the issuance thereof, amend or modify (or
permit the amendment or modification of) any of the terms of any Indebtedness if
such amendment or modification would add or change any terms in a manner adverse
to the issuer of such Indebtedness, or shorten the final maturity or average
life to maturity or require


--------------------------------------------------------------------------------



any payment to be made sooner than originally scheduled or increase the interest
rate applicable thereto or change any subordination provision thereof, or
(b) make (or give any notice with respect thereto) any voluntary or optional
payment or prepayment or redemption or acquisition for value of (including
without limitation, by way of depositing money or securities with the trustee
with respect thereto before due for the purpose of paying when due), refund,
refinance or exchange of any other Indebtedness.
8.9    Transactions with Affiliates.
Except as set forth on Schedule 8.9, the Credit Parties will not permit any
Consolidated Party to enter into or permit to exist any transaction or series of
transactions with any officer, director, shareholder, Subsidiary or Affiliate of
such Person other than (a) normal compensation and reimbursement of expenses of
officers and directors and (b) except as otherwise specifically limited in this
Credit Agreement, other transactions which are entered into in the ordinary
course of such Person’s business on terms and conditions substantially as
favorable to such Person as would be obtainable by it in a comparable
arms‑length transaction with a Person other than an officer, director,
shareholder, Subsidiary or Affiliate.
8.10    Fiscal Year; Organizational Documents.
The Credit Parties will not permit any Consolidated Party to (a) change its
fiscal year or (b) amend, modify or change its articles of incorporation (or
corporate charter or other similar organizational document) or bylaws (or other
similar document) in a manner that would adversely affect the rights of the
Lenders.
8.11    Limitation on Restricted Actions.
The Credit Parties will not permit any Consolidated Party to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any such Person to (a) pay
dividends or make any other distributions to any Credit Party on its Capital
Stock or with respect to any other interest or participation in, or measured by,
its profits, (b) pay any Indebtedness or other obligation owed to any Credit
Party, (c) make loans or advances to any Credit Party, (d) sell, lease or
transfer any of its properties or assets to any Credit Party, or (e) act as a
Guarantor and pledge its assets pursuant to the Credit Documents or any
renewals, refinancings, exchanges, refundings or extension thereof, except (in
respect of any of the matters referred to in clauses (a)‑(d) above) for such
encumbrances or restrictions existing under or by reason of (i) this Credit
Agreement and the other Credit Documents, (ii) applicable law or (iii) any
document or instrument governing purchase money Indebtedness (including Capital
Leases) permitted by this Credit Agreement, provided that any such restriction
contained therein relates only to the asset or assets constructed or acquired in
connection therewith.
8.12    Ownership of Subsidiaries.
Notwithstanding any other provisions of this Credit Agreement to the contrary,
the Credit Parties will not permit any Consolidated Party to (i) permit any
Person (other than the Borrower or any Wholly Owned Subsidiary of the Borrower)
to own any Capital Stock of any Subsidiary of the Borrower, (ii) permit any
Subsidiary of the Borrower to issue Capital Stock (except to the Borrower or to
a Wholly Owned Subsidiary of the Borrower), (iii) permit, create, incur, assume
or suffer to exist any Lien thereon, in each case except (A) to qualify
directors where required by applicable law or to satisfy other requirements of
applicable law with respect to the ownership of Capital Stock of Foreign
Subsidiaries or (B) for Permitted Liens and (iv) notwithstanding anything to the
contrary contained in clause (ii) above, permit any Subsidiary of the Borrower
to issue any shares of preferred Capital Stock.


--------------------------------------------------------------------------------



8.13    Sale Leasebacks.
The Credit Parties will not permit any Consolidated Party to enter into any Sale
and Leaseback Transactions except as permitted by Section 8.5(f).
8.14    No Further Negative Pledges.
The Credit Parties will not permit any Consolidated Party to enter into, assume
or become subject to any agreement prohibiting or otherwise restricting the
creation or assumption of any Lien upon its properties or assets, whether now
owned or hereafter acquired, or requiring the grant of any security for such
obligation if security is given for some other obligation, except (a) pursuant
to this Credit Agreement and the other Credit Documents or (b) pursuant to any
document or instrument governing purchase money Indebtedness (including Capital
Leases) permitted by this Credit Agreement, provided that any such restriction
contained therein relates only to the asset or assets constructed or acquired in
connection therewith.
8.15    Anti-Corruption Laws and Sanctions.
The Borrower will not request any extension of credit, and the Borrower shall
not use, and shall ensure that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not use, the proceeds of any
extension of credit (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation in any material respect of any Anti-Corruption Laws,
(ii) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, or (iii) in any manner that would result in a violation of any
Sanctions applicable to any party hereto.
ARTICLE IX.    

EVENTS OF DEFAULT
9.1    Events of Default.
An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):
(a)    Payment. Any Credit Party shall
(i)    default in the payment when due of any principal of any of the Loans or
of any reimbursement obligations arising from drawings under Letters of Credit,
or
(ii)    default, and such default shall continue for three (3) or more Business
Days, in the payment when due of any interest on the Loans or on any
reimbursement obligations arising from drawings under Letters of Credit, or of
any Fees or other amounts owing hereunder, under any of the other Credit
Documents or in connection herewith or therewith; or
(b)    Representations. Any representation, warranty or statement made or deemed
to be made by any Credit Party herein, in any of the other Credit Documents, or
in any statement or certificate delivered or required to be delivered pursuant
hereto or thereto shall prove untrue in any material respect on the date as of
which it was deemed to have been made; or
(c)    Covenants. Any Credit Party shall


--------------------------------------------------------------------------------



(vii)    default in the due performance or observance of any term, covenant or
agreement contained in Sections 7.2, 7.4, 7.9, 7.11, 7.12 or Article VIII;
(viii)    default in the due performance or observance of any term, covenant or
agreement contained in Sections 7.1(a), (b), (c) or (d) and such default shall
continue unremedied for a period of at least 5 days after the earlier of a
Responsible Officer of a Credit Party becoming aware of such default or notice
thereof by the Administrative Agent; or
(ix)    default in the due performance or observance by it of any term, covenant
or agreement (other than those referred to in subsections (a), (b), (c)(i) or
(c)(ii) of this Section 9.1) contained in this Credit Agreement and such default
shall continue unremedied for a period of at least 30 days after the earlier of
a Responsible Officer of a Credit Party becoming aware of such default or notice
thereof by the Administrative Agent; or
(d)    Other Credit Documents. (i) Any Credit Party shall default in the due
performance or observance of any term, covenant or agreement in any of the other
Credit Documents (subject to applicable grace or cure periods, if any), or
(ii) except as a result of or in connection with a merger of a Subsidiary
permitted under Section 8.4, any Credit Document shall fail to be in full force
and effect or to give the Administrative Agent and/or the Lenders the rights,
powers and privileges purported to be created thereby, or any Credit Party shall
so state in writing; or
(e)    Guaranties. Except as the result of or in connection with a merger of a
Subsidiary permitted under Section 8.4, the guaranty given by any Guarantor
hereunder or any provision thereof shall cease to be in full force and effect,
or any Guarantor hereunder or any Person acting by or on behalf of such
Guarantor shall deny or disaffirm such Guarantor’s obligations under such
guaranty, or any Guarantor shall default in the due performance or observance of
any term, covenant or agreement on its part to be performed or observed pursuant
to any guaranty; or
(f)    Bankruptcy, etc. Any Bankruptcy Event shall occur with respect to any
Credit Party or Material Subsidiary; or
(g)    Defaults under Other Agreements.
(vi)    Any Credit Party or Material Subsidiary shall default in the performance
or observance (beyond the applicable grace period with respect thereto, if any)
of any material obligation or condition of any contract or lease material to the
Consolidated Parties, taken as a whole; or
(vii)    With respect to any Indebtedness (other than Indebtedness outstanding
under this Credit Agreement) in excess of $25,000,000 in the aggregate for the
Consolidated Parties taken as a whole, (A) any Consolidated Party shall
(1) default in any payment (beyond the applicable grace period with respect
thereto, if any) with respect to any such Indebtedness, or (2) the occurrence
and continuance of a default in the observance or performance relating to such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event or condition shall occur or condition
exist, the effect of which default or other event or condition is to cause, or
permit, the holder or holders of such Indebtedness (or trustee or agent on
behalf of such holders) to cause (determined without regard to whether any
notice or lapse of time is required), any such Indebtedness to become due prior
to its stated maturity; or (B) any such Indebtedness shall be declared due and
payable, or required to be prepaid other than by a regularly scheduled required
prepayment, prior to the stated maturity thereof; or


--------------------------------------------------------------------------------



(h)    Judgments. One or more judgments or decrees shall be entered against one
or more of the Consolidated Parties involving a liability of $25,000,000 or more
in the aggregate (to the extent not paid or fully covered by insurance provided
by a carrier who has acknowledged coverage and has the ability to perform) and
any such judgments or decrees shall not have been vacated, discharged or stayed
or bonded pending appeal within 30 days from the entry thereof; or
(i)    ERISA. Any of the following events or conditions, if such event or
condition could have a Material Adverse Effect: (i) any Single Employer Plan
shall be deemed to be in “at risk status” as defined in Section 430(i) of the
Code or any Multiemployer Plan shall be deemed to be in “critical” or
“endangered” status as defined in Section 431 of the Code; (ii) any lien shall
arise on the assets of any Consolidated Party or any ERISA Affiliate in favor of
the PBGC or a Single Employer Plan; (iii) an ERISA Event shall occur with
respect to a Single Employer Plan, which is, in the reasonable opinion of the
Administrative Agent, likely to result in the termination of such Single
Employer Plan for purposes of Title IV of ERISA; (iv) an ERISA Event shall occur
with respect to a Multiemployer Plan or Multiple Employer Plan, which is, in the
reasonable opinion of the Administrative Agent, likely to result in (A) the
termination of such Multiemployer Plan or Multiple Employer Plan for purposes of
Title IV of ERISA, or (B) any Consolidated Party or any ERISA Affiliate
incurring any liability in connection with a withdrawal from, reorganization of
(within the meaning of Section 4241 of ERISA), or insolvency or (within the
meaning of Section 4245 of ERISA) such Multiemployer Plan or Multiple Employer
Plan; or (v) any prohibited transaction (within the meaning of Section 406 of
ERISA or Section 4975 of the Code) or breach of fiduciary responsibility shall
occur which may subject any Consolidated Party or any ERISA Affiliate to any
liability under Sections 406, 409, 502(i), or 502(l) of ERISA or Section 4975 of
the Code, or under any agreement or other instrument pursuant to which any
Consolidated Party or any ERISA Affiliate has agreed or is required to indemnify
any person against any such liability; or
(j)    Invalidity of Credit Documents. Any material provision of any Credit
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Credit Party Obligations, ceases to be in full force and effect; or any
Credit Party or any other Person contests in any manner the validity or
enforceability of any provision of any Credit Document; or any Credit Party
denies that it has any or further liability or obligation under any Credit
Document, or purports to revoke, terminate, or rescind any provision of any
Credit Document.
9.2    Acceleration; Remedies.
Upon the occurrence of an Event of Default, and at any time thereafter unless
and until such Event of Default has been waived by the requisite Lenders
(pursuant to the voting requirements of Section 11.6) or cured to the
satisfaction of the requisite Lenders (pursuant to the voting procedures in
Section 11.6), the Administrative Agent shall, upon the request and direction of
the Required Lenders, by written notice to the Credit Parties, take any of the
following actions:
(a)    Termination of Commitments. Declare the Commitments terminated whereupon
the Commitments shall be immediately terminated.
(b)    Acceleration. Declare the unpaid principal of and any accrued interest in
respect of all Loans, any reimbursement obligations arising from drawings under
Letters of Credit and any and all other indebtedness or obligations of any and
every kind owing by the Credit Parties to the Administrative Agent and/or any of
the Lenders hereunder to be due whereupon the same shall be immediately due and
payable without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Credit Parties.


--------------------------------------------------------------------------------



(c)    Cash Collateral. Direct the Credit Parties to pay (and the Credit Parties
agree that upon receipt of such notice, or upon the occurrence of an Event of
Default under Section 9.1(f), they will immediately pay) to the Administrative
Agent additional cash, to be held by the Administrative Agent, for the benefit
of the Lenders, in a cash collateral account as additional security for the LOC
Obligations in respect of subsequent drawings under all then outstanding Letters
of Credit in an amount equal to the maximum aggregate amount which may be drawn
under all Letters of Credit then outstanding.
(d)    Enforcement of Rights. Enforce any and all rights and interests created
and existing under the Credit Documents including, without limitation, all
rights and remedies against a Guarantor and all rights of set‑off.
Notwithstanding the foregoing, if an Event of Default specified in
Section 9.1(f) shall occur with respect to the Borrower, then the Commitments
shall automatically terminate and all Loans, all reimbursement obligations
arising from drawings under Letters of Credit, all accrued interest in respect
thereof, all accrued and unpaid Fees and other indebtedness or obligations owing
to the Administrative Agent and/or any of the Lenders hereunder automatically
shall immediately become due and payable without the giving of any notice or
other action by the Administrative Agent or the Lenders.
9.3    Allocation of Payments After Acceleration.
Notwithstanding any other provisions of this Credit Agreement to the contrary,
after the acceleration of the Credit Party Obligations pursuant to Section 9.2,
all amounts collected or received by the Administrative Agent or any Lender on
account of the Credit Party Obligations or any other amounts outstanding under
any of the Credit Documents or in respect of the Cash Collateral shall be paid
over or delivered as follows:
FIRST, to the payment of all reasonable out‑of‑pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the Administrative
Agent in connection with enforcing the rights of the Lenders under the Credit
Documents;
SECOND, to payment of any fees owed to the Administrative Agent;
THIRD, to the payment of all reasonable out‑of‑pocket costs and expenses
(including without limitation, reasonable attorneys’ fees) of each of the
Lenders in connection with enforcing its rights under the Credit Documents or
otherwise with respect to the Credit Party Obligations owing to such Lender;
FOURTH, to the payment of all of the Credit Party Obligations consisting of
accrued fees and interest;
FIFTH, to (a) the payment of the outstanding principal amount of the Credit
Party Obligations (including the payment or cash collateralization of the
outstanding LOC Obligations) and (b) the payment of Credit Party Obligations
then owing by the Borrower to any Lender, or any Affiliate of a Lender, under
any Hedging Agreement relating to the Term Loans and the Revolving Obligations
hereunder, ratably among the Lenders (and their Affiliates, as applicable) and
the Issuing Bank in proportion to the respective amounts described in this
clause “FIFTH” payable to them;
SIXTH, to all other Credit Party Obligations and other obligations which shall
have become due and payable under the Credit Documents or otherwise and not
repaid pursuant to clauses “FIRST” through “FIFTH” above; and


--------------------------------------------------------------------------------



SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.
In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Lenders shall receive an amount equal to
its pro rata share (based on the proportion that the then outstanding Loans and
LOC Obligations held by such Lender bears to the aggregate then outstanding
Loans and LOC Obligations) of amounts available to be applied pursuant to
clauses “THIRD”, “FOURTH”, “FIFTH” and “SIXTH” above; and (iii) to the extent
that any amounts available for distribution pursuant to clause “FIFTH” above are
attributable to the issued but undrawn amount of outstanding Letters of Credit,
such amounts shall be held by the Administrative Agent in a cash collateral
account and applied (A) first, to reimburse the Issuing Lender from time to time
for any drawings under such Letters of Credit and (B) then, following the
expiration of all Letters of Credit, to all other obligations of the types
described in clauses “FIFTH” and “SIXTH” above in the manner provided in this
Section 9.3. Excluded Swap Obligations with respect to any Credit Party shall
not be paid with amounts received from such Credit Party or such Credit Party’s
assets, but appropriate adjustments shall be made with respect to payments from
other Credit Parties to preserve the allocation to Credit Party Obligations
otherwise set forth above in this Section.
ARTICLE X.    

AGENCY PROVISIONS
10.1    Appointment and Authorization of Administrative Agent.
(e)    Each Lender hereby irrevocably appoints Wells Fargo to act on its behalf
as the Administrative Agent hereunder and under the other Credit Documents and
authorizes the Administrative Agent to take such actions on its behalf under the
provisions of this Credit Agreement and each other Credit Document and to
exercise such powers and perform such duties as are delegated to it by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article X are solely for the benefit
of the Administrative Agent, the Issuing Lender and the Lenders, and neither the
Borrower nor any other Credit Party shall have rights as a third party
beneficiary of any of such provisions.
10.2    Rights as a Lender.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.
10.3    Delegation of Duties.
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its


--------------------------------------------------------------------------------



duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.
10.4    Exculpatory Provisions.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents. Without limiting
the generality of the foregoing, the Administrative Agent:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default or Event of Default has occurred and is continuing;
(j)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable law; and
(k)    shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.6 and 9.2) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default or Event of Default unless and
until notice describing such Default or Event of Default is given to the
Administrative Agent by the Borrower, a Lender or the Issuing Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Credit Agreement or any other Credit Document, (ii)
the contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this Credit
Agreement, any other Credit Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article V or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
10.5    Reliance by Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine


--------------------------------------------------------------------------------



and to have been signed, sent or otherwise authenticated by the proper Person.
The Administrative Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan, or the issuance of a
Letter of Credit or Bankers’ Acceptance, that by its terms must be fulfilled to
the satisfaction of a Lender or the Issuing Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender or the Issuing Lender
unless the Administrative Agent shall have received notice to the contrary from
such Lender or the Issuing Lender prior to the making of such Loan, or the
issuance of such Letter of Credit or Bankers’ Acceptance. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
10.6    Resignation of Administrative Agent.
The Administrative Agent may at any time give notice of its resignation to the
Lenders, the Issuing Lender and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Credit Documents and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Credit Documents (if not already discharged therefrom as
provided above in this Section). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Credit
Documents, the provisions of this Section and Section 11.5 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
Any resignation by Wells Fargo as Administrative Agent pursuant to this Section
shall also constitute its resignation as Issuing Lender and Swingline Lender.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Lender and
Swingline Lender, (ii) the retiring Issuing Lender and Swingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Credit Documents, and (iii) the successor Issuing Lender shall
issue letters of credit or bankers’ acceptances in substitution for the Letters
of Credit and Bankers’ Acceptances, if any, outstanding or issuable under any
Acceptance Credits outstanding at the time of such succession or make other
arrangements satisfactory to the retiring Issuing Lender to effectively assume
the obligations of the retiring Issuing Lender with respect to such Letters of
Credit or Bankers’ Acceptances.


--------------------------------------------------------------------------------



10.7    Non-Reliance by Administrative Agent and Other Lenders.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Credit Agreement. Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Credit Agreement, any other Credit Document or any
related agreement or any document furnished hereunder or thereunder.
10.8    No Other Duties, Etc.
Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Credit Agreement or any of the
other Credit Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the Issuing Lender hereunder.
10.9    Administrative Agent May File Proofs of Claim.
In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or any other
judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether the principal of any Loan or LOC Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise
(i)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LOC Obligations and all other
Credit Party Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 3.5 and
11.5) allowed in such judicial proceeding; and
(j)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 3.5 and 11.5.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the Credit
Party Obligations or the rights of any Lender or to authorize the Administrative
Agent to vote in respect of the claim of any Lender in any such proceeding.


--------------------------------------------------------------------------------



10.10    Guaranty Matters.
The Lenders irrevocably authorize the Administrative Agent, at its option and in
its discretion, to release any Guarantor from its obligations hereunder if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder. Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
any Guarantor from its obligations hereunder pursuant to this Section 10.10.
ARTICLE XI.    

MISCELLANEOUS
11.1    Notices; Effectiveness; Electronic Communications.
(b)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)    if to the Borrower, the Administrative Agent, the Issuing Lender or the
Swingline Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 11.1; and
(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(c)    Electronic Communications. Notices and other communications to the
Lenders and the Issuing Lender hereunder may be delivered or furnished by
electronic communication (including e mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the Issuing Lender
pursuant to Article II, Section 3.3 and Section 3.13 if such Lender or Issuing
Lender has notified the Administrative Agent that it is incapable of receiving
notices under such Sections by electronic communication. The Administrative
Agent or the Borrower (on behalf of itself and the other Credit Parties) may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it, provided
that approval of such procedures may be limited to particular notices or
communications.


--------------------------------------------------------------------------------



Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(d)    Effectiveness of Facsimile Documents and Signatures. Credit Documents may
be transmitted and/or signed by facsimile. The effectiveness of any such
documents and signatures shall, subject to applicable law, have the same force
and effect as manually-signed originals and shall be binding on all Credit
Parties, the Administrative Agent and the Lenders. The Administrative Agent may
also require that any such documents and signatures be confirmed by a
manually-signed original thereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile document
or signature.
(e)    Reliance by Administrative Agent, Issuing Lender and Lenders. The
Administrative Agent, the Issuing Lender and the Lenders shall be entitled to
rely and act upon any notices (including telephonic Notices of Borrowing and
Swingline Loan Requests) purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify the Administrative Agent, the
Issuing Lender, each Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
(f)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the Issuing
Lender or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Borrower, any Lender, the
Issuing Lender or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).


--------------------------------------------------------------------------------



(g)    Change of Address, Etc. Each of the Borrower, the Administrative Agent,
the Issuing Lender and the Swingline Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the Issuing Lender and the Swingline Lender.
In addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable law, including United States Federal and state securities laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.
11.2    Right of Set‑Off‑.
Upon the occurrence and during the continuance of any Event of Default, each
Lender (and each of its Affiliates) is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by such Lender (or any of
its Affiliates) to or for the credit or the account of any Credit Party against
any and all of the obligations of such Person now or hereafter existing under
this Credit Agreement, under the Notes, under any other Credit Document or
otherwise, irrespective of whether such Lender shall have made any demand under
hereunder or thereunder and although such obligations may be unmatured. Each
Lender agrees promptly to notify any affected Credit Party after any such
set‑off and application made by such Lender; provided, however, that the failure
to give such notice shall not affect the validity of such set‑off and
application. The rights of each Lender under this Section 11.2 are in addition
to other rights and remedies (including, without limitation, other rights of
set‑off) that such Lender may have.
11.3    Successors and Assigns.
(l)    Successors and Assigns Generally. The provisions of this Credit Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender,
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of Section
11.3(b), (ii) by way of participation in accordance with the provisions of
Section 11.3(d), or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 11.3(f) (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Credit Agreement, expressed or implied, shall be construed to confer upon
any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Issuing Lender and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this Credit
Agreement.
(m)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Credit
Agreement (including all or a portion of its


--------------------------------------------------------------------------------



Commitment(s) and the Loans (including for purposes of this subsection (b),
participations in LOC Obligations and in Swingline Loans) at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the related Loans at the time owing to it or
in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 in the case of any assignment in respect
of a Revolving Commitment (and the related Revolving Loans thereunder) and
$5,000,000 in the case of any assignment in respect of the Term Loan and
Incremental Term Loans, unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided, however, that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met;
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Credit Agreement with respect to the Loans or the
Commitment assigned, except that this clause (ii) shall not (A) apply to the
Swingline Lender’s rights and obligations in respect of Swingline Loans or (B)
prohibit any Lender from assigning all or a portion of its rights and
obligations in respect of its Revolving Commitment (and the related Revolving
Loans thereunder) and its outstanding Term Loans and its outstanding Incremental
Term Loans on a non-pro rata basis;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have given its consent five (5) Business Days after the date
written notice thereof has been delivered by the assigning Lender (through the
Administrative Agent) unless such consent is expressly refused by the Borrower
prior to such fifth (5th) Business Day;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any unfunded Term Loan Commitment, unfunded Incremental Term Loan
Commitment or any


--------------------------------------------------------------------------------



Revolving Commitment if such assignment is to a Person that is not a Lender with
a Commitment in respect of the applicable facility subject to such assignment,
an Affiliate of such Lender or an Approved Fund with respect to such Lender or
(2) any Term Loan or Incremental Term Loan to a Person that is not a Lender, an
Affiliate of a Lender or an Approved Fund;
(C)    the consent of the Issuing Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the Eligible Assignee to participate in exposure under one or more
Letters of Credit (whether or not then outstanding); and
(D)    the consent of the Swingline Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Commitments.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made to (A)
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) a natural person.
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and Participation Interests in
Letters of Credit and Swingline Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Credit Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Credit Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Credit Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and


--------------------------------------------------------------------------------



Assumption, be released from its obligations under this Credit Agreement (and,
in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Credit Agreement, such Lender shall
cease to be a party hereto but shall continue to be entitled to the benefits of
Sections 3.6, 3.11, 3.12 and 11.5 with respect to facts and circumstances
occurring prior to the effective date of such assignment). Upon request, the
Borrower (at its expense) shall execute and deliver a Note to the assignee
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Credit Agreement that does not comply with this subsection shall be treated
for purposes of this Credit Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 11.3(d).
(n)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and LOC Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
presumed correct (absent manifest error), and the Borrower, the Administrative
Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Credit Agreement, notwithstanding notice to the contrary. In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.
(o)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Credit Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in LOC Obligations and/or Swingline Loans) owing to it);
provided that (i) such Lender’s obligations under this Credit Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Issuing Lender and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Credit Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Credit Agreement
and to approve any amendment, modification or waiver of any provision of this
Credit Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 11.6 that directly affects such Participant. Subject to subsection (e)
of this Section, the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.6, 3.11 and 3.12 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 11.3(b).
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 11.2 as though it were a Lender, provided such Participant
agrees to be subject to Section 3.14 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts of (and
stated interest on) each Participant’s interest in the Loans or other
obligations under the Credit Documents (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Credit Document) to any
Person except to the extent that such disclosure is necessary


--------------------------------------------------------------------------------



to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Credit Agreement notwithstanding any notice to the contrary. For the
avoidance of doubt, the Administrative Agent (in its capacity as Administrative
Agent) shall have no responsibility for maintaining a Participant Register.
(p)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.6 or 3.11 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.11 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.11(d) as though it were a Lender.
(q)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Credit Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.
(r)    Resignation as Issuing Lender or Swingline Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Wells
Fargo assigns all of its Revolving Commitments and Revolving Loans pursuant to
Section 11.3(b), Wells Fargo may, (i) upon 30 days’ notice to the Borrower and
the Lenders, resign as Issuing Lender and/or (ii) upon 30 days’ notice to the
Borrower, resign as Swingline Lender. In the event of any such resignation as
Issuing Lender or Swingline Lender, the Borrower shall be entitled to appoint
from among the Lenders a successor Issuing Lender or Swingline Lender hereunder;
provided, however, that no failure by the Borrower to appoint any such successor
shall affect the resignation of Wells Fargo as Issuing Lender or Swingline
Lender, as the case may be. If Wells Fargo resigns as Issuing Lender, it shall
retain all the rights, powers, privileges and duties of the Issuing Lender
hereunder with respect to all Letters of Credit and Bankers’ Acceptances
outstanding and all Bankers’ Acceptances issuable under any Acceptance Credits
outstanding as of the effective date of its resignation as Issuing Lender and
all LOC Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Loans or fund Participation Interests in Unreimbursed
Amounts pursuant to Section 2.2(c)). If Wells Fargo resigns as Swingline Lender,
it shall retain all the rights of the Swingline Lender provided for hereunder
with respect to Swingline Loans made by it and outstanding as of the effective
date of such resignation, including the right to require the Lenders to make
Base Rate Loans or fund Participation Interests in outstanding Swingline Loans
pursuant to Section 2.3. Upon the appointment of a successor Issuing Lender
and/or Swingline Lender, (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring Issuing
Lender or Swingline Lender, as the case may be, and (b) the successor Issuing
Lender shall issue letters of credit and bankers’ acceptances in substitution
for the Letters of Credit and Bankers’ Acceptances, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Wells Fargo
to effectively assume the obligations of Wells Fargo with respect to such
Letters of Credit and Bankers’ Acceptances.
11.4    No Waiver; Remedies Cumulative; Enforcement.
No failure by any Lender, the Issuing Lender or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver


--------------------------------------------------------------------------------



thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder or under any other Credit Document (including the imposition
of a default rate of interest) preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided, and provided under each other
Credit Document are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Credit
Document, the authority to enforce rights and remedies hereunder and under the
other Credit Documents against the Credit Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.2 for the benefit of all the
Lenders and the Issuing Lender; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Credit Documents, (b) the
Issuing Lender or the Swingline Lender from exercising the rights and remedies
that inure to its benefit (solely in its capacity as Issuing Lender or Swingline
Lender, as the case may be) hereunder and under the other Credit Documents, (c)
any Lender from exercising setoff rights in accordance with Section 11.2
(subject to the terms of Section 3.14), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Credit Party under the Bankruptcy Code or any other
debtor relief law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Credit Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 9.2 and (ii) in addition to the matters
set forth in clauses (b), (c) and (d) of the preceding proviso and subject to
Section 3.14, any Lender may, with the consent of the Required Lenders, enforce
any rights and remedies available to it and as authorized by the Required
Lenders.
11.5    Expenses; Indemnity; Damage Waiver.
(d)    The Credit Parties jointly and severally agree to pay on demand all
reasonable and documented costs and expenses of the Administrative Agent, the
Issuing Lender and their Affiliates in connection with the syndication,
preparation, execution, delivery, administration, modification, and amendment of
this Credit Agreement, the other Credit Documents, and the other documents to be
delivered hereunder, including, without limitation, the reasonable fees and
expenses of counsel with respect thereto and with respect to advising the
Administrative Agent as to its rights and responsibilities under the Credit
Documents. The Credit Parties further jointly and severally agree to pay on
demand all costs and expenses of the Administrative Agent, the Issuing Lender
and the Lenders, if any (including, without limitation, reasonable and
documented attorneys’ fees and expenses), in connection with the enforcement
(whether through negotiations, legal proceedings, or otherwise) of the Credit
Documents and the other documents to be delivered hereunder.
(e)    The Credit Parties jointly and severally agree to indemnify and hold
harmless the Administrative Agent (and any sub-agent thereof), each Lender and
the Issuing Lender, and each Related Party of any of the foregoing Persons
(each, an “Indemnified Party”) from and against any and all claims, damages,
losses, liabilities, costs, and expenses (including, without limitation,
reasonable attorneys’ fees) that may be incurred by or asserted or awarded
against any Indemnified Party, in each case arising out of or in connection with
or by reason of (including, without limitation, in connection with any
investigation, litigation, or proceeding or preparation of defense in connection
therewith) the Credit Documents, any of the transactions contemplated herein or
the actual or proposed use of the proceeds of the Loans (including any of the
foregoing arising from the negligence of the Indemnified Party), except to the
extent such claim, damage, loss, liability, cost, or expense is found in a
final, non‑appealable judgment by a court of competent


--------------------------------------------------------------------------------



jurisdiction to have resulted from (i) such Indemnified Party’s gross negligence
or willful misconduct, (ii) a claim brought by the Borrower or any other Credit
Party against an Indemnified Party for breach in bad faith of such Indemnified
Party’s obligations hereunder or under any other Credit Document or (iii) a
material breach by such Indemnified Party of its obligations under the Credit
Documents (or any employee of, or any other Person that is controlled by, such
Indemnified Party). In the case of an investigation, litigation or other
proceeding to which the indemnity in this Section 11.5 applies, such indemnity
shall be effective whether or not such investigation, litigation or proceeding
is brought by any of the Credit Parties, their respective directors,
shareholders or creditors or an Indemnified Party or any other Person or any
Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated. The Credit Parties agree not
to assert any claim against any Indemnified Party on any theory of liability,
for special, indirect, consequential, or punitive damages arising out of or
otherwise relating to the Credit Documents, any of the transactions contemplated
herein or the actual or proposed use of the proceeds of the Loans. No
Indemnified Party shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnified Party through telecommunications,
electronic or other information transmission systems in connection with this
Credit Agreement or the other Credit Documents or the transactions contemplated
hereby or thereby other than for direct or actual damages resulting from the
gross negligence or willful misconduct of such Indemnified Party as determined
by a final and nonappealable judgment of a court of competent jurisdiction.
(f)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub‑agent
thereof), the Issuing Lender or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub‑agent), the Issuing Lender or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub‑agent) or the Issuing Lender
in its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub‑agent) or Issuing Lender in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 3.13(b).
(g)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
(h)    Without prejudice to the survival of any other agreement of the Credit
Parties hereunder, the agreements and obligations of the Credit Parties
contained in this Section 11.5 shall survive the resignation of the
Administrative Agent, the Issuing Lender and the Swingline Lender, the
replacement of any Lender, the repayment of the Loans, LOC Obligations and other
obligations under the Credit Documents and the termination of the Commitments
hereunder.
11.6    Amendments, Waivers and Consents.
Neither this Credit Agreement nor any other Credit Document nor any of the terms
hereof or thereof may be amended, changed, waived, discharged or terminated
unless such amendment, change, waiver, discharge or termination is in writing
entered into by, or approved in writing by, the Required Lenders and the
Borrower, provided, however,
(f)    that neither this Credit Agreement nor any other Credit Document may be
amended to:


--------------------------------------------------------------------------------



(i)    extend the final maturity of any Loan (except in accordance with Section
3.19) or of any reimbursement obligation, or any portion thereof, arising from
drawings under Letters of Credit without the written consent of each Lender
whose such final maturity is being extended or increased,
(ii)    reduce the rate or extend the time of payment of principal or interest
(other than as a result of waiving the applicability of any post‑default
increase in interest rates) thereon or Fees hereunder without the written
consent of each Lender entitled to receive such payment,
(iii)    reduce or waive the principal amount of any Loan or of any
reimbursement obligation, or any portion thereof, arising from drawings under
Letters of Credit without the written consent of each Lender entitled to receive
such amount,
(iv)    increase the Commitment of a Lender over the amount thereof in effect
without the written consent of such Lender whose Commitment is being increased
(it being understood and agreed that a waiver of any Default or Event of Default
or mandatory reduction in the Commitments shall not constitute a change in the
terms of any Commitment of any Lender),
(v)    release the Borrower or, except in a transaction permitted under Section
8.4 or Section 8.5, substantially all of the other Credit Parties from its or
their obligations under the Credit Documents without the written consent of each
Lender directly affected thereby,
(vi)    amend, modify or waive any provision of this Section 11.6(a) or
Section 3.14 without the written consent of each Lender directly affected
thereby,
(vii)    reduce any percentage specified in, or otherwise modify, the definition
of Required Lenders without the written consent of each Lender directly affected
thereby, or
(viii)    consent to the assignment or transfer by the Borrower or all or
substantially all of the other Credit Parties of any of its or their rights and
obligations under (or in respect of) the Credit Documents except as permitted
thereby without the written consent of each Lender directly affected thereby;
(g)    unless also signed by the Administrative Agent, no amendment, waiver or
consent shall affect the rights or duties of the Administrative Agent under this
Credit Agreement or any other Credit Document;
(h)    unless also signed by the Issuing Lender, no amendment, waiver or consent
shall affect the rights or duties of the Issuing Lender under this Credit
Agreement or any Letter of Credit Application or other document relating to any
Letter of Credit or Bankers’ Acceptance issued or to be issued by it; and
(i)    unless also signed by the Swingline Lender, no amendment, waiver or
consent shall affect the rights or duties of the Swingline Lender under this
Credit Agreement.
Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth herein
and (y) the Required Lenders may consent to allow a Credit Party to use cash
collateral in the context of a bankruptcy or insolvency proceeding.


--------------------------------------------------------------------------------



Notwithstanding anything to the contrary herein, each Fee Letter may be amended,
or rights or privileges thereunder waived, in a writing executed only by the
parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.
Notwithstanding any provision herein to the contrary the Administrative Agent
and the Borrower may amend, modify or supplement this Credit Agreement or any
other Credit Document to cure or correct administrative errors or omissions, any
ambiguity, omission, defect or inconsistency or to effect administrative
changes, and such amendment shall become effective without any further consent
of any other party to such Credit Document so long as (i) such amendment,
modification or supplement does not adversely affect the rights of any Lender or
other holder of Credit Party Obligations in any material respect and (ii) the
Lenders shall have received at least five Business Days’ prior written notice
thereof and the Administrative Agent shall not have received, within five
Business Days of the date of such notice to the Lenders, a written notice from
the Required Lenders stating that the Required Lenders object to such amendment.
11.7    Counterparts.
This Credit Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. It shall not be necessary in
making proof of this Credit Agreement to produce or account for more than one
such counterpart for each of the parties hereto. Delivery by facsimile by any of
the parties hereto of an executed counterpart of this Credit Agreement shall be
as effective as an original executed counterpart hereof.
11.8    Headings.
The headings of the sections and subsections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Credit Agreement.
11.9    Survival of Representations and Warranties.
All indemnities set forth herein and all representations and warranties made
hereunder and in any other Credit Document or other document delivered pursuant
hereto or thereto or in connection herewith or therewith shall survive the
execution and delivery of this Credit Agreement, the making of the Loans, the
issuance of the Letters of Credit, the repayment of the Loans, LOC Obligations
and other obligations and the termination of the Commitments hereunder. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or Event of Default at the time of any extension of credit
hereunder, and shall continue in full force and effect as long as any Loan or
any other Credit Party Obligation hereunder shall remain unpaid or unsatisfied
or any Letter of Credit or Bankers’ Acceptance shall remain outstanding.


--------------------------------------------------------------------------------



11.10    Governing Law; Submission to Jurisdiction; Venue.
(i)    THIS CREDIT AGREEMENT AND, UNLESS OTHERWISE EXPRESSLY PROVIDED THEREIN,
THE OTHER CREDIT DOCUMENTS, ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS CREDIT AGREEMENT OR, UNLESS OTHERWISE EXPRESSLY PROVIDED
THEREIN, ANY OTHER CREDIT DOCUMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. Each Credit Party irrevocably
and unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the Administrative Agent, any Lender,
the Issuing Lender, the Swingline Lender, or any Related Party of the foregoing
in any way relating to this Credit Agreement or any other Credit Document or the
transactions relating hereto or thereto, in any forum other than the courts of
the State of New York sitting in New York County, and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
New York State court or, to the fullest extent permitted by applicable Law, in
such federal court.  Each of the parties hereto agrees that a final judgment in
any such action, litigation or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Credit Agreement or in any other Credit
Document shall affect any right that the Administrative Agent, any Lender, the
Issuing Lender or the Swingline Lender may otherwise have to bring any action or
proceeding relating to this Credit Agreement or any other Credit Document
against the any Credit Party or its properties in the courts of any
jurisdiction. Each of the Credit Parties further irrevocably consents to the
service of process out of any of the aforementioned courts in any such action or
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to it at the address set out for notices pursuant to
Section 11.1, such service to become effective three (3) days after such
mailing. Nothing herein shall affect the right of the Administrative Agent or
any Lender to serve process in any other manner permitted by law or to commence
legal proceedings or to otherwise proceed against any Credit Party in any other
jurisdiction.
(j)    Each of the Credit Parties hereby irrevocably and unconditionally waives,
to the fullest extent permitted by applicable Law, any objection which it may
now or hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Credit Agreement or any
other Credit Document brought in the courts referred to in subsection (a) above
and hereby further irrevocably waives, to the fullest extent permitted by
applicable Law, and agrees not to plead or claim in any such court that any such
action or proceeding brought in any such court has been brought in an
inconvenient forum.
(k)    EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS    
CREDIT AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO
ENTER INTO THIS CREDIT


--------------------------------------------------------------------------------



AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
11.11    Severability.
If any provision of any of the Credit Documents is determined to be illegal,
invalid or unenforceable, such provision shall be fully severable and the
remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions. Without limiting the foregoing provisions of this Section 11.11, if
and to the extent that the enforceability of any provisions in this Credit
Agreement relating to Defaulting Lenders shall be limited by bankruptcy or
debtor relief laws, as determined in good faith by the Administrative Agent, the
Issuing Lender or the Swingline Lender, as applicable, then such provisions
shall be deemed to be in effect only to the extent not so limited.
11.12    Entirety.
This Credit Agreement together with the other Credit Documents represent the
entire agreement of the parties hereto and thereto, and supersede all prior
agreements and understandings, oral or written, if any, including any commitment
letters or correspondence relating to the Credit Documents or the transactions
contemplated herein and therein.
11.13    Binding Effect; Termination.
(a)    This Credit Agreement shall become effective at such time when all of the
conditions set forth in Section 5.1 have been satisfied or waived by the Lenders
and it shall have been executed by each Credit Party and the Administrative
Agent, and the Administrative Agent shall have received copies hereof (telefaxed
or otherwise) which, when taken together, bear the signatures of each Lender,
and thereafter this Credit Agreement shall be binding upon and inure to the
benefit of each Credit Party, the Administrative Agent and each Lender and their
respective successors and assigns.
(b)    The term of this Credit Agreement shall be until no Loans, LOC
Obligations or any other amounts payable hereunder or under any of the other
Credit Documents shall remain outstanding, no Letters of Credit shall be
outstanding, all of the Credit Party Obligations have been irrevocably satisfied
in full and all of the Commitments hereunder shall have expired or been
terminated.
11.14    Treatment of Certain Information; Confidentiality.
Each of the Administrative Agent, the Lenders and the Issuing Lender agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self‑regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Credit Document or any action or proceeding
relating to this Credit Agreement or any other Credit Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Credit Agreement or any Eligible
Assignee invited to become


--------------------------------------------------------------------------------



a Lender pursuant to Section 3.4(c) or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, the Issuing Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower.
For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the Issuing Lender on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
Each of the Administrative Agent, the Lenders and the Issuing Lender
acknowledges that (a) the Information may include material non-public
information concerning a Credit Party or a Subsidiary, as the case may be, (b)
it has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable law, including United States Federal and state
securities laws.
11.15    Use of Sources.
Each of the Lenders hereby represents and warrants to the Borrower that at least
one of the following statements is an accurate representation as to the course
of funds to be used by such lender in connection with the financing hereunder:
(a)    no part of such funds constitutes assets allocated to any separate
account maintained by such lender in which any employee benefit plan (or its
related trust) has any interest;
(b)    to the extent that any part of such funds constitutes assets allocated to
any separate account maintained by such lender, such Lender has disclosed to the
Borrower the name of each employee benefit plan whose assets in such account
exceed 10% of the total assets of such account as of the date of such purchase
(and, for purposes of this subsection (b), all employee benefit plans maintained
by the same employer or employee organization are deemed to be a single plan);
(c)    to the extent that any part of such funds constitutes assets of an
insurance company’s general account, such insurance company has complied with
all of the requirements of the regulations issued under Section 401(e)(a)(A) of
ERISA; or
(d)    such funds constitute assets of one or more specific benefit plans which
such Lender has identified in writing to the Borrower.
As used in this Section 11.15, the terms “employee benefit plan” and “separate
account” shall have the respective meanings assigned to such terms in Section 3
of ERISA.
11.16    Conflict.


--------------------------------------------------------------------------------



To the extent that there is a conflict or inconsistency between any provision
hereof, on the one hand, and any provision of any Credit Document, on the other
hand, this Credit Agreement shall control.
11.17    US PATRIOT Act Notice.
Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act. The Borrower
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information about the Borrower and its
Subsidiaries that the Administrative Agent or such Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Act.
11.18    No Advisory or Fiduciary Responsibility.
In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Credit Document), the Borrower and each other Credit Party
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(i) (A) the arranging and other services regarding this Credit Agreement
provided by the Administrative Agent and the Arrangers are arm’s-length
commercial transactions between the Borrower, each other Credit Party and their
respective Affiliates, on the one hand, and the Administrative Agent and the
Arrangers, on the other hand, (B) each of the Borrower and the other Credit
Parties has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) the Borrower and each other Credit
Party is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Credit
Documents; (ii) (A) the Administrative Agent and the Arrangers each is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower, any other Credit Party or any of
their respective Affiliates, or any other Person and (B) neither the
Administrative Agent nor the Arrangers have any obligation to the Borrower, any
other Credit Party or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Credit Documents; and (iii) the Administrative Agent and
the Arrangers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower, the
other Credit Parties and their respective Affiliates, and neither the
Administrative Agent nor the Arrangers have any obligation to disclose any of
such interests to the Borrower, any other Credit Party or any of their
respective Affiliates. To the fullest extent permitted by law, each of the
Borrower and the other Credit Parties hereby waives and releases any claims that
it may have against the Administrative Agent and the Arrangers with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.
11.19    Replacement of Lenders.
If, from time to time, (i) any Lender requests compensation under Sections 3.6
and 3.9, (ii) any Lender gives notice pursuant to Section 3.8, (iii) the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.11,
(iv) a Lender (a “Non-Consenting Lender”) does not consent to a proposed change,
waiver, discharge or termination with respect to any Credit Document that has
been approved by the Required Lenders as provided in Section


--------------------------------------------------------------------------------



11.6 but requires unanimous consent of all Lenders or all Lenders directly
affected thereby (as applicable), (v) subject to Section 3.19(c), any Lender is
a Non-Extending Lender or (vi) any Lender or the Issuing Lender is a Defaulting
Lender, then the Borrower shall have the right to replace such Lender (the
“Replaced Lender”) with one or more additional banks or financial institutions
(collectively, the “Replacement Lender”), upon notice to such Lender and the
Administrative Agent (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.3) and, in connection with
such replacement, all of the Replaced Lender’s interests, rights and obligations
under this Credit Agreement and the related Credit Documents shall be assigned
and delegated to the Replacement Lender, provided that:
(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 11.3(b);
(b)    the Replaced Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Credit Documents (including any amounts under Section 3.12) from the Replacement
Lender (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Sections 3.6 and 3.9, receipt of a notice pursuant to Section
3.8 or payments required to be made pursuant to Section 3.11, such assignment
will result in a reduction in such compensation or payments thereafter or
elimination of the need for such notice;
(d)    such assignment does not conflict with applicable Requirements of Law;
and
(e)    in the case of any such assignment resulting from a Non-Consenting
Lender’s failure to consent to a proposed change, waiver, discharge or
termination with respect to any Credit Document, the Replacement Lender consents
to the proposed change, waiver, discharge or termination;
provided that the failure by the Replaced Lender to execute and deliver an
Assignment and Assumption shall not impair the validity of the removal of the
Replaced Lender and the mandatory assignment of such Lender’s Commitments and
outstanding Loans and participations in LOC Obligations and Swingline Loans
pursuant to this Section 11.19 shall nevertheless be effective without the
execution by the Replaced Lender of an Assignment and Assumption.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
If the Issuing Lender is a Defaulting Lender, then the Borrower may, at its sole
expense and effort, upon notice to the Issuing Lender and the Administrative
Agent, require the Issuing Lender to resign as Issuing Lender, provided that (i)
such resigning Issuing Lender shall retain all the rights, powers, privileges
and duties of the Issuing Lender hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as Issuing Lender and
all LOC Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Loans or fund Participation Interests in Unreimbursed
Amounts pursuant to Section 2.2(c)) and (ii) a successor Issuing Lender shall
have been appointed and such successor Issuing Lender shall have issued letters
of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such resignation or make other arrangements satisfactory to the
resigning Issuing Lender to effectively assume the obligations of such resigning
Issuing Lender with respect to such Letters of Credit.


--------------------------------------------------------------------------------



The Issuing Lender shall not be required to resign if, prior thereto, the
circumstances entitling the Borrower to require such resignation cease to apply.
11.20    Interest Rate Limitation.
Notwithstanding anything to the contrary contained in any Credit Document, the
interest paid or agreed to be paid under the Credit Documents shall not exceed
the amount collectible at the maximum rate of non-usurious interest permitted by
applicable law (the “Maximum Rate”). If the Administrative Agent or any Lender
shall receive interest in an amount that exceeds the amount collectible at the
Maximum Rate, the excess interest shall be applied to the principal of the Loans
or, if it exceeds such unpaid principal, refunded to the Borrower. In
determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the amount collectible at the Maximum
Rate, such Person may, to the extent permitted by applicable Law, (a)
characterize any payment that is not principal as an expense, fee, or premium
rather than interest, (b) exclude voluntary prepayments and the effects thereof,
and (c) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Credit Party
Obligations hereunder.
11.21    Electronic Execution of Assignments and Certain Other Documents.
The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
[Signature Page to Follow]




IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Credit Agreement to be duly executed and delivered as of the date first above
written.
BORROWER:                    TRACTOR SUPPLY COMPANY,
a Delaware corporation
By:                    
Name:    Anthony F. Crudele
Title:
Executive Vice President, Chief Financial Officer and Treasurer

SUBSIDIARY
GUARANTORS:                TRACTOR SUPPLY CO. OF MICHIGAN, LLC,
a Michigan limited liability company


--------------------------------------------------------------------------------



By: Tractor Supply Company, a Delaware corporation, its sole member
By:                    
Name:    Anthony F. Crudele
Title:
Executive Vice President, Chief Financial Officer and Treasurer

TRACTOR SUPPLY CO. OF TEXAS, LP,
a Texas limited partnership
By: Tractor Supply Company, a Delaware corporation, its General Partner
By:                    
Name:    Anthony F. Crudele
Title:
Executive Vice President, Chief Financial Officer and Treasurer



[Signatures continue.]


--------------------------------------------------------------------------------



AGENTS AND LENDERS:
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Swingline
Lender, Issuing Lender and Lender
By:     
Name:
Title:




[Signatures continue.]






--------------------------------------------------------------------------------




REGIONS BANK
By:                    
Name:
Title:




[Signatures continue.]






--------------------------------------------------------------------------------



[INSERT LENDERS]
By:                    
Name:
Title:
[Signatures end.]



--------------------------------------------------------------------------------





Exhibit 2.1(d)(i)
FORM OF NOTICE OF BORROWING
TO:        WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent
RE:
Credit Agreement dated as of February [__], 2016 among Tractor Supply Company
(the “Borrower”), the Subsidiary Guarantors, the Lenders party thereto and Wells
Fargo Bank, National Association, as Administrative Agent (as the same may be
amended, modified, extended or restated from time to time, the “Credit
Agreement”)

DATE:        _____________, ______
                                                    
1.    This Notice of Borrowing is made pursuant to the terms of the Credit
Agreement. All capitalized terms used herein and not otherwise defined shall
have the meanings provided in the Credit Agreement.
2.    Please be advised that the Borrower is requesting [Revolving Loans][the
Term Loan][Incremental Term Loans] in the amount of $_____________ to be funded
on ____________, 20__ at the interest rate option set forth in paragraph 3
below. [Subsequent to the funding of the requested Revolving Loan, the aggregate
amount of Revolving Obligations outstanding will be $________________ which is
less than or equal to the Revolving Committed Amount.]
3.    The interest rate option applicable to the requested Loans shall be:
(a)    ________    the Adjusted Base Rate
(b)    ________    the Adjusted Eurodollar Rate for an Interest Period of:
________ one month
________ two months
________ three months
________ six months
4.    The representations and warranties set forth in Article VI of the Credit
Agreement (other than Sections 6.2 and 6.8 of the Credit Agreement) are, subject
to the limitations set forth in the Credit Agreement, true and correct in all
material respects at and as if made on the date of the requested Loans except to
the extent they expressly relate to an earlier date.
5.    No Default or Event of Default exists or shall be continuing either prior
to or after giving effect to the Loans made pursuant to this Notice of
Borrowing.
[signature page follows]





--------------------------------------------------------------------------------





6.    The Borrower has complied in all respects with Section 2.1 of the Credit
Agreement, in requesting the Loans referenced in this Notice of Borrowing.
TRACTOR SUPPLY COMPANY, a Delaware corporation


By:______________________________            
Name:____________________________
Title:_____________________________











--------------------------------------------------------------------------------



Exhibit 2.1(d)(iii)
FORM OF NOTICE OF Account Designation
TO:        WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent
MAC D 1109-019
1525 W WT Harris Blvd.
Charlotte, NC 28262
Attn: Syndication Agency Services
RE:
Credit Agreement dated as of February [__], 2016 among Tractor Supply Company
(the “Borrower”), the Subsidiary Guarantors, the Lenders party thereto and Wells
Fargo Bank, National Association, as Administrative Agent (as the same may be
amended, modified, extended or restated from time to time, the “Credit
Agreement”)

DATE:        _____________, ______
                                                
1.    This Notice of Account Designation is delivered pursuant to the terms of
the Credit Agreement. All capitalized terms used herein and not otherwise
defined shall have the meanings provided in the Credit Agreement.
2.    The Administrative Agent is hereby authorized to disburse all Loan
proceeds into the following account(s):
Bank Name: ________________
ABA Routing Number: _________
Account Number: _____________
Account Name: _____________
3.    This authorization shall remain in effect until revoked or until a
subsequent Notice of Account Designation is provided to the Administrative
Agent.
[signature page follows]







--------------------------------------------------------------------------------



In witness whereof, the undersigned has executed this Notice of Account
Designation as of the day and year first written above.


TRACTOR SUPPLY COMPANY, a Delaware corporation


By:______________________                    
Name:____________________
Title:_____________________







--------------------------------------------------------------------------------



Exhibit 2.1(g)(i)
FORM OF REVOLVING NOTE
_____________, ____
FOR VALUE RECEIVED, TRACTOR SUPPLY COMPANY, a Delaware corporation (the
“Borrower”), hereby promises to pay to the order of ____________________ (the
“Lender”), at the office of Wells Fargo Bank, National Association (the
“Administrative Agent”), as set forth in that certain Credit Agreement (as it
may be amended, modified, extended or restated from time to time, the “Credit
Agreement”), dated as of February [__], 2016 among the Borrower, the Subsidiary
Guarantors, the Lenders party thereto (including the Lender) and Wells Fargo
Bank, National Association, as Administrative Agent (or at such other place or
places as the holder of this Revolving Note may designate), the principal sum of
such Lender’s Revolving Commitment or, if less, the aggregate unpaid principal
amount of all Revolving Loans made by the Lender to the Borrower, together with
interest thereon at the rates per annum and on the dates provided in the Credit
Agreement.
This Note is one of the Revolving Notes referred to in the Credit Agreement and
evidences Revolving Loans made by the Lender thereunder. All capitalized terms
used in this Revolving Note and not otherwise defined shall have the meanings
provided in the Credit Agreement and the terms and conditions of the Credit
Agreement are expressly incorporated herein and made a part hereof.
The Credit Agreement provides for the acceleration of the maturity of the
Revolving Loans evidenced by this Revolving Note upon the occurrence of certain
events (and for payment of collection costs in connection therewith) and for
prepayments of Revolving Loans upon the terms and conditions specified therein.
In the event this Revolving Note is not paid when due at any stated or
accelerated maturity, the Borrower agrees to pay, in addition to principal and
interest, all costs of collection, including reasonable attorney fees.
The date, amount, type, interest rate and duration of Interest Period (if
applicable) of each Revolving Loan made by the Lender to the Borrower, and each
payment made on account of the principal thereof, shall be recorded by the
Lender on its books; provided that the failure of the Lender to make any such
recordation or endorsement shall not affect the obligations of the Borrower to
make a payment when due of any amount owing hereunder or under this Revolving
Note in respect of the Revolving Loans to be evidenced by this Revolving Note,
and each such recordation or endorsement shall be prima facie evidence of such
information, absent manifest error.
Except as permitted by Section 11.3(b) of the Credit Agreement, this Revolving
Note may not be assigned by the Lender to any other Person.
THIS REVOLVING NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.
[signature page follows]





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Borrower has caused this Revolving Note to be executed
as of the date first above written.
TRACTOR SUPPLY COMPANY, a Delaware corporation


By:________________________                    
Name:______________________
Title:________________________











--------------------------------------------------------------------------------



Exhibit 2.1(g)(ii)
FORM OF TERM LOAN NOTE
_____________, ____
FOR VALUE RECEIVED, TRACTOR SUPPLY COMPANY, a Delaware corporation (the
“Borrower”), hereby promises to pay to the order of ____________________ (the
“Lender”), at the office of Wells Fargo Bank, National Association (the
“Administrative Agent”), as set forth in that certain Credit Agreement (as it
may be amended, modified, extended or restated from time to time, the “Credit
Agreement”), dated as of February [__], 2016 among the Borrower, the Subsidiary
Guarantors, the Lenders party thereto (including the Lender) and Wells Fargo
Bank, National Association, as Administrative Agent (or at such other place or
places as the holder of this Term Loan Note may designate), the principal sum of
such Lender’s Term Loan Commitment or, if less, the aggregate unpaid principal
amount of all Term Loans made by the Lender to the Borrower, together with
interest thereon at the rates per annum and on the dates provided in the Credit
Agreement.
This Note is one of the Term Loan Notes referred to in the Credit Agreement and
evidences Term Loans made by the Lender thereunder. All capitalized terms used
in this Term Loan Note and not otherwise defined shall have the meanings
provided in the Credit Agreement and the terms and conditions of the Credit
Agreement are expressly incorporated herein and made a part hereof.
The Credit Agreement provides for the acceleration of the maturity of the Term
Loans evidenced by this Term Loan Note upon the occurrence of certain events
(and for payment of collection costs in connection therewith) and for
prepayments of Term Loans upon the terms and conditions specified therein. In
the event this Term Loan Note is not paid when due at any stated or accelerated
maturity, the Borrower agrees to pay, in addition to principal and interest, all
costs of collection, including reasonable attorney fees.
The date, amount, type, interest rate and duration of Interest Period (if
applicable) of each Term Loan made by the Lender to the Borrower, and each
payment made on account of the principal thereof, shall be recorded by the
Lender on its books; provided that the failure of the Lender to make any such
recordation or endorsement shall not affect the obligations of the Borrower to
make a payment when due of any amount owing hereunder or under this Term Loan
Note in respect of the Term Loan Loans to be evidenced by this Term Loan Note,
and each such recordation or endorsement shall be prima facie evidence of such
information, absent manifest error.
Except as permitted by Section 11.3(b) of the Credit Agreement, this Term Loan
Note may not be assigned by the Lender to any other Person.
THIS Term Loan NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.
[signature page follows]





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Borrower has caused this Term Loan Note to be executed
as of the date first above written.
TRACTOR SUPPLY COMPANY, a Delaware corporation


By:________________________                    
Name:______________________
Title:_______________________



--------------------------------------------------------------------------------



Exhibit 2.1(g)(iii)
FORM OF Incremental Term Loan NOTE
_____________, ____
FOR VALUE RECEIVED, TRACTOR SUPPLY COMPANY, a Delaware corporation (the
“Borrower”), hereby promises to pay to the order of ____________________ (the
“Lender”), at the office of Wells Fargo Bank, National Association (the
“Administrative Agent”), as set forth in that certain Credit Agreement (as it
may be amended, modified, extended or restated from time to time, the “Credit
Agreement”), dated as of February [__], 2016 among the Borrower, the Subsidiary
Guarantors, the Lenders party thereto (including the Lender) and Wells Fargo
Bank, National Association, as Administrative Agent (or at such other place or
places as the holder of this Incremental Term Loan Note may designate), the
principal sum of such Lender’s Incremental Term Loan Commitment or, if less, the
aggregate unpaid principal amount of all Incremental Term Loans made by the
Lender to the Borrower, together with interest thereon at the rates per annum
and on the dates provided in the Credit Agreement.
This Note is one of the Incremental Term Loan Notes referred to in the Credit
Agreement and evidences Incremental Term Loans made by the Lender thereunder.
All capitalized terms used in this Incremental Term Loan Note and not otherwise
defined shall have the meanings provided in the Credit Agreement and the terms
and conditions of the Credit Agreement are expressly incorporated herein and
made a part hereof.
The Credit Agreement provides for the acceleration of the maturity of the
Incremental Term Loans evidenced by this Incremental Term Loan Note upon the
occurrence of certain events (and for payment of collection costs in connection
therewith) and for prepayments of Incremental Term Loans upon the terms and
conditions specified therein. In the event this Incremental Term Loan Note is
not paid when due at any stated or accelerated maturity, the Borrower agrees to
pay, in addition to principal and interest, all costs of collection, including
reasonable attorney fees.
The date, amount, type, interest rate and duration of Interest Period (if
applicable) of each Incremental Term Loan made by the Lender to the Borrower,
and each payment made on account of the principal thereof, shall be recorded by
the Lender on its books; provided that the failure of the Lender to make any
such recordation or endorsement shall not affect the obligations of the Borrower
to make a payment when due of any amount owing hereunder or under this
Incremental Term Loan Note in respect of the Incremental Term Loans to be
evidenced by this Incremental Term Loan Note, and each such recordation or
endorsement shall be prima facie evidence of such information, absent manifest
error.
Except as permitted by Section 11.3(b) of the Credit Agreement, this Incremental
Term Loan Note may not be assigned by the Lender to any other Person.
THIS Incremental Term Loan NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
[signature page follows]





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Borrower has caused this Incremental Term Loan Note to
be executed as of the date first above written.
TRACTOR SUPPLY COMPANY, a Delaware corporation


By:________________________                    
Name:______________________
Title:_______________________





--------------------------------------------------------------------------------



Exhibit 2.3(b)
FORM OF SWINGLINE LOAN REQUEST
TO:        WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent
RE:
Credit Agreement dated as of February [__], 2016 among Tractor Supply Company
(the “Borrower”), the Subsidiary Guarantors, the Lenders party thereto and Wells
Fargo Bank, National Association, as Administrative Agent (as the same may be
amended, modified, extended or restated from time to time, the “Credit
Agreement”)

DATE:
_____________, _____

                                                    
1.    This Swingline Loan Request is made pursuant to the terms of the Credit
Agreement. All capitalized terms used herein unless otherwise defined shall have
the meanings provided in the Credit Agreement.
2.    Please be advised that the Borrower is requesting a Swingline Loan in the
amount of $__________ to be funded on ____________, 20__ at the interest rate
option set forth in paragraph 3 below.
3.    The interest rate option applicable to the requested Swingline Loan shall
be:
(a)    ________    the Adjusted Base Rate
(b)    ________    the 30‑Day Interbank Offered Rate plus the Applicable Rate
4.    Subsequent to the funding of the requested Swingline Loan, (a) the
aggregate amount of Revolving Obligations outstanding will be $______________,
which is less than or equal to the Revolving Committed Amount and (b) the
aggregate amount of Swingline Loans outstanding will be $______________, which
is less than or equal to the Swingline Sublimit.
5.    The representations and warranties set forth in Article VI of the Credit
Agreement (other than Sections 6.2 and 6.8 of the Credit Agreement) are, subject
to the limitations set forth in the Credit Agreement, true and correct in all
material respects at and as if made on the date of the requested Swingline Loan
except to the extent they expressly relate to an earlier date.
6.    No Default or Event of Default exists or shall be continuing either prior
to or after giving effect to the Swingline Loans made pursuant to this Swingline
Loan Request.
7.    The Borrower has complied in all respects with Section 2.3 of the Credit
Agreement, in requesting the Swingline Loan referenced in this Swingline Loan
Request.
[signature page follows]





--------------------------------------------------------------------------------



TRACTOR SUPPLY COMPANY,
a Delaware corporation


By:_____________________                    
Name:___________________
Title:____________________



--------------------------------------------------------------------------------



Exhibit 2.3(e)
FORM OF SWINGLINE NOTE
______________, ____
FOR VALUE RECEIVED, TRACTOR SUPPLY COMPANY, a Delaware corporation (the
“Borrower”), hereby promises to pay to the order of Wells Fargo Bank, National
Association (the “Swingline Lender”) and its registered assigns, at the office
of Wells Fargo Bank, National Association (the “Administrative Agent”) as set
forth in that certain Credit Agreement dated as of February [__], 2016 between
the Borrower, the Subsidiary Guarantors, the Lenders party thereto (including
the Swingline Lender) and Wells Fargo Bank, National Association, as
Administrative Agent (as modified and supplemented and in effect from time to
time, the “Credit Agreement”), the principal amount of the Swingline Sublimit
(or such lesser amount as shall equal the aggregate unpaid principal amount of
the Swingline Loans made by the Swingline Lender to the Borrower under the
Credit Agreement), in Dollars and in immediately available funds, on the dates
and in the principal amounts provided in the Credit Agreement, and to pay
interest on the unpaid principal amount of each such Swingline Loan, at such
office, in like money and funds, for the period commencing on the date of such
Swingline Loan until such Swingline Loan shall be paid in full, at the rates per
annum and on the dates provided in the Credit Agreement.
This Note is the Swingline Note referred to in the Credit Agreement and
evidences the Swingline Loans made by the Swingline Lender thereunder. All
capitalized terms used in this Swingline Note and not otherwise defined shall
have the meanings provided in the Credit Agreement and the terms and conditions
of the Credit Agreement are expressly incorporated herein and made a part
hereof.
The Credit Agreement provides for the acceleration of the maturity of the
Swingline Loans evidenced by this Swingline Note upon the occurrence of certain
events (and for payment of collection costs in connection therewith) and for
prepayments of such Swingline Loans upon the terms and conditions specified
therein. In the event this Swingline Note is not paid when due at any stated or
accelerated maturity, the Borrower agrees to pay, in addition to the principal
and interest, all costs of collection, including reasonable attorney fees.
The date, amount, type and interest rate of the Swingline Loans made by the
Swingline Lender to the Borrower, and each payment made on account of the
principal thereof, shall be recorded by the Swingline Lender on its books;
provided that the failure of the Swingline Lender to make any such recordation
or endorsement shall not affect the obligations of the Borrower to make a
payment when due of any amount owing hereunder or under this Swingline Note in
respect of the Swingline Loans to be evidenced by this Swingline Note, and each
such recordation or endorsement shall be conclusive and binding absent manifest
error.
This Swingline Note and the Swingline Loans evidenced hereby may be transferred
in whole or in part only as provided in Section 11.3(b) of the Credit Agreement
and by registration of such transfer on the Register maintained for such purpose
by or on behalf of the Borrower as provided in Section 11.3(c) of the Credit
Agreement.
THIS SWINGLINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.
[signature page follows]
    



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Borrower has caused this Swingline Note to be executed
as of the date first above written.
TRACTOR SUPPLY COMPANY,
a Delaware corporation


By:____________________                    
Name:__________________
Title:___________________







--------------------------------------------------------------------------------



Exhibit 3.2
FORM OF NOTICE OF EXTENSION/CONVERSION
TO:        WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent
RE:
Credit Agreement dated as of February [__], 2016 among Tractor Supply Company
(the “Borrower”), the Subsidiary Guarantors, the Lenders party thereto and Wells
Fargo Bank, National Association, as Administrative Agent (as the same may be
amended, modified, extended or restated from time to time, the “Credit
Agreement”)

DATE:        _______________, _____
                                        
1.    This Notice of Extension/Conversion is made pursuant to the terms of the
Credit Agreement. All capitalized terms used herein and not otherwise defined
shall have the meanings provided in the Credit Agreement.
2.    Please be advised that the Borrower is requesting that a portion of the
current outstanding [Revolving Loans][Term Loan][Incremental Term Loans] in the
amount of $________ currently accruing interest at ______ be extended or
converted as of ___________ at the interest rate option set forth in paragraph 3
below.
3.    The interest rate option applicable to the extension or conversion of all
or part of the existing Loans specified in paragraph 2 (as set forth above)
shall be:
(a)    _____    the Adjusted Base Rate
(b)    _____     the Adjusted Eurodollar Rate for an Interest Period of:
_____ one month
_____ two months
_____ three months
_____ six months
4.    The representations and warranties set forth in Article VI of the Credit
Agreement (other than Sections 6.2 and 6.8 of the Credit Agreement) are, subject
to the limitations set forth in the Credit Agreement, true and correct in all
material respects at and as if made on the date hereof except to the extent they
expressly relate to an earlier date.
5.    No Default or Event of Default has occurred and is continuing or would be
caused by this Notice of Extension/Conversion.
6.    All conditions set forth in Section 3.2 for conversions or extensions have
been satisfied.
[signature page follows]



--------------------------------------------------------------------------------



TRACTOR SUPPLY COMPANY, a Delaware corporation


By:________________________                    
Name:______________________
Title:_______________________







--------------------------------------------------------------------------------



Exhibit 3.3
FORM OF NOTICE OF PREPAYMENT
TO:        WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent
RE:
Credit Agreement dated as of February [__], 2016 among Tractor Supply Company
(the “Borrower”), the Subsidiary Guarantors, the Lenders party thereto and Wells
Fargo Bank, National Association, as Administrative Agent (as the same may be
amended, modified, extended or restated from time to time, the “Credit
Agreement”)

DATE:        _______________, _____
                                        
1.    This irrevocable Notice of Prepayment is delivered pursuant to the terms
of the Credit Agreement. All capitalized terms used herein and not otherwise
defined shall have the meanings provided in the Credit Agreement.
2.    The Borrower hereby provides notice to the Administrative Agent that it
shall prepay the following [Base Rate Loans][and/or][Eurodollar Loans][Loans
bearing interest at the 30 Day Interbank Offered Rate plus the Applicable Rate]:
_______________. (Complete with an amount in accordance with Section 3.3 of the
Credit Agreement.)
3.    The Loan(s) to be prepaid consist of: [check each applicable box]
a Swingline Loan
a Revolving Loan
the Term Loan
an Incremental Term Loan
4.    The Borrower shall prepay the above-referenced Loans on the following
Business Day: _______________. (Complete with a date prior to but not later than
(i) the same Business Day as of the date of this Notice of Prepayment with
respect to any Swingline Loan or Base Rate Loan and (ii) 11:00 a.m. (Charlotte,
NC time) on the same Business Day as the date of this Notice of Prepayment with
respect to any Eurodollar Loan.)


[signature page follows]







--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has executed this Notice of Prepayment as of
the day and year first written above.
TRACTOR SUPPLY COMPANY, a Delaware corporation


By:____________________                    
Name:__________________
Title:___________________







--------------------------------------------------------------------------------



Exhibit 3.4


FORM OF INCREMENTAL TERM LOAN AGREEMENT


THIS INCREMENTAL TERM LOAN AGREEMENT dated as of __________, 20__ (this
“Agreement”) is by and among each of the Persons identified as “Incremental Term
Loan Lenders” on the signature pages hereto (each, an “Incremental Term Loan
Lender”), Tractor Supply Company (the “Borrower”), the Subsidiary Guarantors,
and Wells Fargo Bank, National Association, as Administrative Agent. Capitalized
terms used but not otherwise defined herein have the meanings provided in the
Credit Agreement.


W I T N E S S E T H


WHEREAS, pursuant to that certain Credit Agreement dated as of February [__],
2016 (as amended, modified, supplemented, increased or extended from time to
time, the “Credit Agreement”) among the Borrower, the Subsidiary Guarantors, the
Lenders and the Administrative Agent, the Lenders have agreed to provide the
Borrower with a revolving credit and term loan facility;


WHEREAS, pursuant to Section 3.4(c) of the Credit Agreement, the Borrower has
requested that each Incremental Term Loan Lender provide a portion of the
Incremental Term Loan under the Credit Agreement; and


WHEREAS, each Incremental Term Loan Lender has agreed to provide a portion of
the Incremental Term Loan on the terms and conditions set forth herein and to
become an “Incremental Term Loan Lender” under the Credit Agreement in
connection therewith;


NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1.    Each Incremental Term Loan Lender severally agrees to make its portion of
the Incremental Term Loan in a single advance to the Borrower on the date hereof
in the amount of its respective Incremental Term Loan Commitment; provided that,
after giving effect to such advances, the sum of (a) the aggregate amount of all
increases in the Revolving Committed Amount pursuant to Section 3.4(c) of the
Credit Agreement plus (b) the aggregate original principal amount of all
Incremental Term Loans made pursuant to Section 2.1(c) of the Credit Agreement
shall not exceed $300,000,000. The Incremental Term Loan Commitment and
Applicable Percentage for each of the Incremental Term Loan Lenders shall be as
set forth on Schedule 2.1 attached hereto. The existing Schedule 2.1 to the
Credit Agreement shall be deemed to be amended to include the information set
forth on Schedule 2.1 attached hereto.


2.    The Applicable Rate with respect to the Incremental Term Loan shall be (a)
[_______%], with respect to Eurodollar Loans, and (b) [_______%], with respect
to Base Rate Loans.


3.    The Maturity Date for such Incremental Term Loan shall be [            ].
Not to be earlier than the Maturity Date for the Term Loan.


4.    The Borrower shall repay to the Incremental Term Loan Lenders the
principal amount of the Incremental Term Loan in quarterly installments on the
dates set forth below as follows: The weighted average life of the Incremental
Term Loan shall not be less than the weighted life to maturity of the Term Loan.





--------------------------------------------------------------------------------



Payment Dates
Principal Amortization Payment
 
 
 
 
 
 
 
 



5.    Each Incremental Term Loan Lender (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Agreement and to consummate the transactions contemplated hereby
and to become an Incremental Term Loan Lender under the Credit Agreement,
(ii) it meets all requirements of an Eligible Assignee under the Credit
Agreement (subject to receipt of such consents as may be required under the
Credit Agreement), (iii) from and after the date hereof, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 7.1 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Agreement on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Incremental Term Loan Lender, and (v) if it is
a Foreign Lender, attached hereto is any documentation required to be delivered
by it pursuant to the terms of the Credit Agreement; and (b) agrees that (i) it
will, independently and without reliance on the Administrative Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, make its own credit decisions in taking or not taking
action under the Credit Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Credit Documents
are required to be performed by it as a Lender.


6.    Each of the Administrative Agent, the Borrower, and the Guarantors agrees
that, as of the date hereof, each Incremental Term Loan Lender shall (a) be a
party to the Credit Agreement and the other Credit Documents, (b) be a “Lender”
for all purposes of the Credit Agreement and the other Credit Documents and (c)
have the rights and obligations of a Lender under the Credit Agreement and the
other Credit Documents.


7.    The address of each Incremental Term Loan Lender for purposes of all
notices and other communications is as set forth on the Administrative
Questionnaire delivered by such Incremental Term Loan Lender to the
Administrative Agent.


8.    This Agreement may be executed in any number of counterparts and by the
various parties hereto in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one contract. Delivery of an executed counterpart of this Agreement
by facsimile or other secure electronic format (.pdf) shall be effective as
delivery of a manually executed counterpart of this Agreement.


9.    THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed by a duly authorized officer as of the date first above written.


INCREMENTAL TERM
LOAN LENDERS:        [INSERT INCREMENTAL TERM LOAN LENDERS]


By:____________________                
Name:_________________
Title:__________________




BORROWER:            Tractor Supply Company,
a Delaware corporation


By:____________________                
Name:_________________
Title:__________________




Subsidiary
GUARANTORS:    [INSERT GUARANTORS]




By:____________________                
Name:_________________
Title:__________________








Accepted and Agreed:


Wells Fargo Bank, National Association,
as Administrative Agent
                
By:____________________                
Name:_________________
Title:__________________





--------------------------------------------------------------------------------



Exhibit 7.1(c)
FORM OF OFFICER’S COMPLIANCE CERTIFICATE
TO:        WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent
RE:
Credit Agreement dated as of February [__], 2016 among Tractor Supply Company
(the “Borrower”), the Subsidiary Guarantors, the Lenders party thereto and Wells
Fargo Bank, National Association, as Administrative Agent (as the same may be
amended, modified, extended or restated from time to time, the “Credit
Agreement”; all capitalized terms used herein and not otherwise defined shall
have the meanings provided in the Credit Agreement)

DATE:
_____________, _____

                                                    
Pursuant to the terms of the Credit Agreement, I, __________________, [Chief
Financial Officer] of Tractor Supply Company (the “Borrower”), hereby certify on
behalf of the Borrower that the statements below are accurate and complete in
all respects:
(a)    No Default or Event of Default exists under the Credit Agreement, except
as indicated on a separate page attached hereto, together with an explanation of
the action taken or proposed to be taken with respect thereto.
(b)    The [quarterly/annual] financial statements for the fiscal [quarter/year]
ended __________ which accompany this certificate fairly present in all material
respects the financial condition of the Consolidated Parties as of such date and
have been prepared in accordance with GAAP.
(c)    Attached hereto as Schedule 1 are calculations (calculated as of the date
of the financial statements referred to in paragraph (b) above) demonstrating
compliance by the Credit Parties with the financial covenants contained in
Section 7.11 of the Credit Agreement.


TRACTOR SUPPLY COMPANY, a Delaware corporation


By:____________________                
Name:_________________
Title:__________________









--------------------------------------------------------------------------------



SCHEDULE 1
TO OFFICER’S CERTIFICATE











--------------------------------------------------------------------------------



Exhibit 7.12
FORM OF JOINDER AGREEMENT
THIS JOINDER AGREEMENT (this “Agreement”), dated as of _____________, 20__, is
entered into between _____________________, a ___________________ (the “New
Subsidiary”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as
Administrative Agent (the “Administrative Agent”) under that certain Credit
Agreement dated as of February [__], 2016 (as the same may be amended, modified,
extended or restated from time to time, the “Credit Agreement”) among Tractor
Supply Company (the “Borrower”), the Subsidiary Guarantors, the Lenders party
thereto and Wells Fargo Bank, National Association, as Administrative Agent. All
capitalized terms used herein and not otherwise defined shall have the meanings
provided in the Credit Agreement.
The New Subsidiary and the Administrative Agent, for the benefit of the Lenders,
hereby agree as follows:
1.    The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a Credit
Party under the Credit Agreement and a “Subsidiary Guarantor” for all purposes
of the Credit Agreement and shall have all of the obligations of a Subsidiary
Guarantor thereunder as if it had executed the Credit Agreement. The New
Subsidiary hereby ratifies, as of the date hereof, and agrees to be bound by,
all of the terms, provisions and conditions contained in the Credit Agreement,
including without limitation (a) all of the representations and warranties of
the Credit Parties set forth in Article VI of the Credit Agreement, (b) all of
the affirmative and negative covenants set forth in Articles VII and VIII of the
Credit Agreement and (c) all of the guaranty obligations set forth in Article IV
of the Credit Agreement. Without limiting the generality of the foregoing terms
of this paragraph 1, the New Subsidiary hereby guarantees, jointly and severally
with the other Subsidiary Guarantors, to the Administrative Agent and the
Lenders, as provided in Article IV of the Credit Agreement, the prompt payment
of the Credit Party Obligations in full when due (whether at stated maturity, as
a mandatory prepayment, by acceleration, as a mandatory cash collateralization
or otherwise) strictly in accordance with the terms thereof and agrees that if
any of the Credit Party Obligations are not paid in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise), the New Subsidiary will, jointly and severally
together with the other Subsidiary Guarantors, promptly pay the same, without
any demand or notice whatsoever, and that in the case of any extension of time
of payment or renewal of any of the Credit Party Obligations, the same will be
promptly paid in full when due (whether at extended maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
in accordance with the terms of such extension or renewal. The New Subsidiary
hereby represents and warrants to the Administrative Agent and the Lenders that
set forth on Schedule A attached hereto is a complete and accurate list of all
Subsidiaries of the New Subsidiary. Schedule 6.12 of the Credit Agreement is
hereby deemed amended to include the information on Schedule A attached hereto.
2.    The New Subsidiary is, simultaneously with the execution of this
Agreement, executing and delivering such documents and instruments as requested
by the Administrative Agent in accordance with Section 7.12 of the Credit
Agreement.
3.    The address of the New Subsidiary for purposes of Section 11.1 of the
Credit Agreement is as follows:





--------------------------------------------------------------------------------



___________________________
___________________________
___________________________
___________________________


4.    The New Subsidiary hereby waives acceptance by the Administrative Agent
and the Lenders of the guaranty by the New Subsidiary under the Credit Agreement
upon the execution of this Agreement by the New Subsidiary.
5.    This Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument.
6.    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.
IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.


[NEW SUBSIDIARY]


By:______________________                
Name:___________________
Title:____________________


Acknowledged and accepted:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent


By:___________________                
Name:_________________
Title:__________________









--------------------------------------------------------------------------------



Exhibit 11.3
FORM OF ASSIGNMENT AND ACCEPTANCE
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below
(the “Credit Agreement”), receipt of a copy of which is hereby acknowledged by
the Assignee. The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, Letters of Credit and Swingline Loans included
in such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
1.    Assignor:                            
2.    Assignee:        ______________________________ [and is an
Affiliate/Approved Fund of [identify Lender]]
3.    Borrower:        Tractor Supply Company
4.    Administrative Agent:     Wells Fargo Bank, National Association
5.
Credit Agreement:    The Credit Agreement, dated as of February [__], 2016 among
Tractor Supply Company, the Subsidiary Guarantors party thereto, the Lenders
party thereto, and Wells Fargo Bank, National Association, as Administrative
Agent




--------------------------------------------------------------------------------



6.    Assigned Interest:


Facility Assigned
Aggregate Amount of
Commitment/Loans
for all Lenders
Amount of
Commitment/Loans
Assigned
Percentage
Assigned of
Commitment/Loans
 
$
$
%

[7.Trade Date:__________________]
Effective Date: __________________, 20__


The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR:
[NAME OF ASSIGNOR]
By:____________________                
Name:_________________
Title:__________________


ASSIGNEE:
[NAME OF ASSIGNEE]


By:____________________                
Name:_________________
Title:__________________




Accepted:
WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent


By:________________                
Name:______________
Title:_______________
Consented to (as applicable):
TRACTOR SUPPLY COMPANY





--------------------------------------------------------------------------------



By:__________________                
Name:________________
Title:_________________
WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Issuing Lender and Swingline Lender


By:__________________                
Name:________________
Title:_________________



--------------------------------------------------------------------------------



ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS
1.    Representations and Warranties.
1.1.    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Credit Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Documents or any collateral thereunder, (iii) the
financial condition of the Borrower, any of its Subsidiaries or Affiliates or
any other Person obligated in respect of any Credit Document or (iv) the
performance or observance by the Borrower, any of its Subsidiaries or Affiliates
or any other Person of any of their respective obligations under any Credit
Document.
1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 11.3(b)(iii) and (v) of the Credit
Agreement (subject to such consents, if any, as may be required under Section
11.3(b)(iii) of the Credit Agreement), (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 7.1 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, and (vii) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Credit Documents are required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of



--------------------------------------------------------------------------------



an executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.













